

113 HR 8632 IH: Ocean-Based Climate Solutions Act of 2020
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8632IN THE HOUSE OF REPRESENTATIVESOctober 20, 2020Mr. Grijalva (for himself, Mr. Huffman, Mr. Lowenthal, Mr. Levin of California, Mr. Neguse, Ms. Haaland, Mr. Sablan, Mr. McEachin, Mr. Case, Mrs. Dingell, Ms. Castor of Florida, Ms. Bonamici, Ms. Brownley of California, and Ms. Johnson of Texas) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Science, Space, and Technology, House Administration, Ways and Means, Transportation and Infrastructure, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, to provide for ocean-based climate solutions to reduce carbon emissions and global warming; to make coastal communities more resilient; and to provide for the conservation and restoration of ocean and coastal habitats, biodiversity, and marine mammal and fish populations; and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Ocean-Based Climate Solutions Act of 2020.(b)Table of contentsThe table of contents for this Act is the following:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Marine and Coastal Blue CarbonSec. 101. Blue Carbon Program.Sec. 102. National map of coastal and marine blue carbon ecosystems.Sec. 103. Report on blue carbon in the United States.Sec. 104. Blue Carbon Partnership Grant Program.Sec. 105. Integrated pilot programs to protect and restore degraded coastal blue carbon ecosystems.Sec. 106. Interagency working group.Sec. 107. Coastal carbon areas of significance.Sec. 108. Authorization of Smithsonian Institution blue carbon activities.Sec. 109. Authorization of appropriations.Sec. 110. Definitions.Title II—Marine Protected AreasSec. 201. Policy.Sec. 202. Interagency Task Force.Sec. 203. Initiate designation process for successful sanctuary nominations and technical corrections to the National Marine Sanctuaries Act.Sec. 204. Increased protection for deep sea corals.Sec. 205. Marine biodiversity gap analysis.Title III—Offshore EnergySubtitle A—Oil and Gas Leasing in the Outer Continental Shelf Ignore this subtitle for now - Casey/9/16Sec. 301. Prohibition of oil and gas leasing in all areas of the Outer Continental Shelf.Subtitle B—Offshore Renewable EnergySec. 311. Sense of Congress on the importance of offshore wind energy.Sec. 312. National offshore wind goals.Sec. 313. Removing roadblocks for data sharing.Sec. 314. Increasing funding for scientific research.Sec. 315. Extending collaboration with industry.Sec. 316. Developing strategies to protect wildlife.Sec. 317. Offshore wind for the Territories.Sec. 318. Marine energy researchJustin Gross.Sec. 319. Increasing funding for coastal conservation and resilience.Title IV—Climate-Ready Fisheries, Efficient Fishery Vessels, and Buy American SeafoodSec. 401. Sense of Congress.Sec. 402. Caught in the USA.Sec. 403. Eliminate fish subsidies in trade agreementsKalyani.Sec. 404. Fuel efficient fishing vesselsKari.Sec. 405. Climate and fisheries research and management program.Sec. 406. Climate-ready fisheries innovation program.Sec. 407. Shifting Stocks Task Force.Sec. 408. Essential fish habitat consultation.Sec. 409. Ocean Aquaculture Research and Policy Program.Title V—Coastal Barrier Resource Act AmendmentsSec. 501. Undeveloped coastal barrier.Sec. 502. Coastal hazard pilot project.Sec. 503. Report on expanding Coastal Barrier Resources Act to the Pacific Coast, including Pacific Territories and Freely Associated States.Sec. 504. Require disclosure to prospective buyers that property is in the Coastal Barrier Resources System.Sec. 505. Improve Federal agency compliance with Coastal Barrier Resources Act.Sec. 506. Excess Federal property.Sec. 507. Authorization of appropriations.Title VI—Coastal Zone Management Act amendmentsSec. 601. Grants to further achievement of Tribal coastal zone objectives.Sec. 602. Eligibility of District of Columbia for Federal funding under the Coastal Zone Management Act of 1972.Sec. 603. Coastal and Estuarine Land Conservation Program.Sec. 604. Coastal Zone Management Fund.Sec. 605. Authorization of appropriations.Sec. 606. Amendments to National Estuarine Research Reserve System program.Title VII—Insular AffairsSec. 701. Definitions.Sec. 702. Coastal management technical assistance and report.Sec. 703. Climate Change Insular Research Grant Program.Sec. 704. Extreme weather and climate outreach to insular areas.Sec. 705. Coral reefs.Sec. 706. Ocean and Coastal Mapping Integration Act.Sec. 707. Office of Insular Affairs Technical Assistance Program.Sec. 708. Disaster relief Federal cost-share waiver.Title VIII—Strengthening Marine Mammal ConservationSec. 801. Conservation of marine mammals adversely affected by climate change.Sec. 802. Vessel speed restrictions in marine mammal habitat.Sec. 803. Monitoring ocean noise for marine mammal health.Sec. 804. Grants for seaports to establish programs to reduce the impacts of vessel traffic and port operations on marine mammals.Title IX—International Agreements, Efforts in the Arctic, and Bureau of Indian Affairs Tribal Resilience ProgramSubtitle A—International AgreementsKalyaniSec. 901. United Nations Convention on the Law of the Sea.Subtitle B—Efforts in the ArcticKalyaniSec. 911. Reinstatement of Executive Order 13754; Northern Bering Sea Climate Resilience Area.Sec. 912. Plan for the United States to cut black carbon emissions to 33 percent below 2013 levels by 2025.Subtitle C—Bureau of Indian Affairs Tribal Resilience ProgramLisa D.Sec. 921. Bureau of Indian Affairs Tribal Resilience Program.Title X—Coastal Resiliency and AdaptationSec. 1001. Living Shoreline Grant Program.Sec. 1002. National Oceanic and Atmospheric Administration Research Programs.Sec. 1003. Grants for recovering oysters.Sec. 1004. Improvements to the National Oceans and Coastal Security Act.Sec. 1005. Shovel-ready restoration grants for coastlines and fisheries.Sec. 1006. Strategic Climate Change Relocation Initiative and Program.Title XI—Ocean Health: Ocean Acidification and Harmful Algal BloomsSubtitle A—Coastal Communities Ocean Acidification Act Sec. 1101. State and United States defined.Sec. 1102. Coastal community vulnerability assessment.Subtitle B—Ocean Acidification Act Sec. 1111. Prize competitions.Subtitle C—COAST Research Act Sec. 1121. Purposes.Sec. 1122. Definitions.Sec. 1123. Interagency working group.Sec. 1124. Strategic research plan.Sec. 1125. National Oceanic and Atmospheric Administration ocean acidification activities.Sec. 1126. National Science Foundation ocean acidification activities.Sec. 1127. National Aeronautics and Space Administration ocean acidification activities.Sec. 1128. Authorization of appropriations.Subtitle D—South Florida Clean Coastal Waters Sec. 1131. South Florida harmful algal blooms and hypoxia assessment and action plan.Subtitle E—Protecting Local Communities from Harmful Algal Blooms Sec. 1141. Algal blooms.Subtitle F—Harmful Algal Bloom Essential Forecasting Sec. 1151. Designating certain harmful algal bloom services as excepted services under the Anti-Deficiency Act.Sec. 1152. Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation.Title XII—National Ocean Policy, Data, and Coordinated Website for Grant ProgramsSubtitle A—Regional Ocean Partnerships Sec. 1201. Findings; sense of Congress; purposes.Sec. 1202. Regional Ocean Partnerships.Subtitle B—Data and Scientific CoordinationSec. 1211. Increased coordination among agencies with respect to data and monitoring.Sec. 1212. Interagency Ocean Exploration Committee.Sec. 1213. Committee on Ocean Policy.Sec. 1214. Building data sources.Sec. 1215. National sea level rise risk analysis.Subtitle C—Digital Coast Sec. 1221. Definitions.Sec. 1222. Establishment of the Digital Coast.Subtitle D—Integrated Coastal and Ocean Observation System Sec. 1241. Staggered terms for National Integrated Coastal and Ocean Observation System Advisory Committee.Sec. 1242. Integrated coastal and ocean observation system cooperative agreements.Sec. 1243. Reauthorization of Integrated Coastal and Ocean Observation System Act of 2009.Sec. 1244. Advanced Research Projects Agency–Oceans.Subtitle E—Centralized Website for Resiliency GrantsSec. 1251. Centralized website for resiliency grants.Title XIII—WetlandsSubtitle A—Coastal Wetlands Sec. 1301. Definitions.Sec. 1302. Coastal and Estuary Resilience Grant Program.Sec. 1303. Data collection.Sec. 1304. Outreach and technical assistance.Sec. 1305. Annual restoration and funding.Sec. 1306. Prevailing wage requirement.Sec. 1307. Department of the Interior coastal wetland restoration; funding.Title XIV—Measures to Address Greenhouse Gas Pollution From Shipping VesselsSec. 1401. Greenhouse gas emissions from shipping.Sec. 1402. Quiet Seas and Clear Skies Vessel Speed Reduction Award Program.Title XV—Studies and ReportsSec. 1501. Deep sea mining.Sec. 1502. National Academies assessment of oceanic blue carbon.Sec. 1503. Ocean climate impacts and action report.Sec. 1504. Report on the ecological and economic effects of high seas fishing in the ocean areas beyond national jurisdiction (ABNJ).Sec. 1505. National Academies assessment of public access to the coasts.Sec. 1506. Study examining the impact of ocean acidification and other environmental stressors on estuarine environments.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Secretary of Commerce acting through the Administrator of the National Oceanic and Atmospheric Administration.(2)Exclusive economic zoneThe term exclusive economic zone means the zone established by Proclamation Numbered 5030, dated March 10, 1983.(3)Indian TribeThe term Indian Tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(4)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(5)National AcademiesThe term National Academies means the National Academies of Science, Engineering, and Medicine.(6)Restorative ocean aquacultureThe term restorative ocean aquaculture means ocean and coastal propagation of seaweed or shellfish farming that generates positive ecological and social impact.(7)StateThe term State means each of the several States, the District of Columbia, and the United States Territories of American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United States Virgin Islands.(8)United StatesThe term United States means the several States, the District of Columbia, and the United States Territories of American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United States Virgin Islands.IMarine and Coastal Blue Carbon101.Blue Carbon Program(a)EstablishmentThe Administrator shall establish and maintain a Blue Carbon Program within the National Oceanic and Atmospheric Administration for the purposes of furthering conservation objectives for fish and wildlife habitat conservation and restoration and coastal resilience including the development of ways to incorporate ecosystem services from carbon storage into existing domestic and international policies, programs, and activities.(b)Additional authorityIn conducting the Program, the Administrator may enter into and perform such contracts, leases, grants, or cooperative agreements as may be necessary to carry out the purposes of this subtitle on such terms as Administrator considers appropriate.(c)ConsultationThe Administrator shall coordinate activities carried out under this section with the Assistant Administrator of the National Marine Fisheries Service and the Assistant Administrator of the National Ocean Service.(d)ActivitiesThe Administrator shall lead the development and coordination of the strategic plan described in section 106(e) and conduct the following activities:(1)Collaborate with Federal agencies, the interagency working group, State agencies, Tribes, and non-governmental organizations on research, restoration, and protection efforts relating to blue carbon ecosystems.(2)Develop a database of blue carbon stocks and fluxes in the United States.(3)Assist in exploration of the potential for a market for carbon credits for restoration initiatives, including research and development of protocols.(4)Raise awareness of blue carbon ecosystems as a tool to further conservation objectives through education and extension activities.(5)Use existing models or develop new models to assess blue carbon storage potential that include quantification, verifiability, additionality as compared to a historical baseline, and permanence of those benefits.(6)Quantify current total and net ecosystem carbon storage in coastal and marine areas.(7)Project future total and net ecosystem carbon storage under different scenarios influenced by human population growth, sea level rise, and other system-wide changes.(8)Develop and use protocols for inclusion of blue carbon projects in carbon markets.(9)Protect and restore habitats, waters, and organisms that are long-term carbon sinks or will be subject to habitat change as a result of climate change and development.(10)Provide staff and technical expertise to the interagency working group.(11)Quantify co-benefits, including flood risk reduction, habitat restoration for endangered and threatened species, maintenance of biodiversity, water quality improvements, habitat maintenance and creation, cycling of nutrients other than carbon, commercial and recreational fishing and boating benefits.(12)Assess regional and national ecosystem and socioeconomic impacts of carbon sequestration and storage.(13)Research variability, long-term storage, and innovative techniques for effective, long-term, natural ocean or coastal ecosystem-based carbon sequestration.(14)Identify blue carbon hot spots.(15)Assess legal issues of landownership in blue carbon markets, and develop guidelines to help landowners navigate the requirements of such markets.102.National map of coastal and marine blue carbon ecosystems(a)National mapThe Administrator, in consultation with the interagency working group established under section 106, shall—(1)produce, update every 3 years, and maintain a national map and inventory of coastal blue carbon ecosystems including—(A)with respect to each such ecosystem—(i)the species and types of habitat in the ecosystem;(ii)the condition of such habitats including whether a habitat is degraded, drained, eutrophic, or tidally restricted;(iii)type of public or private ownership and any protected status;(iv)the size of the ecosystem;(v)the salinity boundaries of the ecosystem;(vi)the tidal boundaries of the ecosystem;(vii)an assessment of carbon sequestration potential, methane production, and net greenhouse gas effects of the ecosystem, including consideration of—(I)quantification;(II)verifiability;(III)additionality, as compared to a historical baseline; and(IV)permanence of those benefits;(viii)an assessment of the ecosystem co-benefits, such as fish habitat for commercial, recreational, and Tribal fisheries, flood risk reduction, wave stress, storm protection, shoreline stabilization, public access, water and air pollution filtration, contributions to traditional and cultural practices, and recreational use and benefits of the ecosystem;(ix)the potential for landward migration of each ecosystem as a result of sea level rise;(x)any upstream restrictions detrimental to the watershed process and conditions, including dams, dikes, and levees;(xi)any upstream pollution sources that threaten the health of each ecosystem;(xii)proximity to aquaculture uses or lease areas; and(xiii)a depiction of the effects of human stressors, including the conversion of coastal blue carbon ecosystems to other land uses and the cause of such conversion; and(B)a depiction of the effects of climate change, including sea level rise, ocean acidification, ocean warming, and other environmental stressors on the sequestration rate, carbon storage, and potential of coastal blue carbon ecosystems; and(2)in carrying out paragraph (1)—(A)incorporate, to the extent possible, existing and future data collected through federally and State funded research, including data collected from the National Oceanic and Atmospheric Administration Coastal Change Analysis Program, United States Fish and Wildlife Service National Wetlands Inventory, United States Geological Survey Land Carbon program, United States Geological Survey and Federal Emergency Management Agency LiDAR information coordination and knowledge program, Department of Energy Biological and Environmental Research program, and Department of Agriculture National Coastal Blue Carbon Assessment; and(B)engage regional experts for additional peer-reviewed data to ensure best available scientific information is incorporated.(b)UseThe interagency working group shall use the national map and inventory created pursuant to subsection (a)—(1)to assess the existing and potential carbon sequestration of different coastal blue carbon ecosystems, and account for any regional differences;(2)to assess and quantify emissions from degraded and destroyed coastal blue carbon ecosystems;(3)to develop regional assessments and to provide technical assistance to regional, State, Tribal, and local government agencies, regional information coordination entities (as such term is defined in section 12303(6) of the Integrated Coastal and Ocean Observation System Act (33 U.S.C. 3602)), and agencies, organizations, and other entities that support communities that may not have adequate resources, including low-income communities, communities of color, Tribal communities, and rural communities;(4)to assess degraded coastal blue carbon ecosystems and their potential for restoration, including developing scenario modeling to identify vulnerable land areas where management, protection, and restoration efforts should be focused, including the potential for an ecosystem to migrate inland to adapt to sea level rise; and(5)produce predictions of coastal blue carbon ecosystems and carbon sequestration rates in the context of climate change, environmental stressors, and human stressors.103.Report on blue carbon in the United StatesNot later than 1 year after the date of the enactment of this Act and every 2 years thereafter, the Administrator, in consultation with the interagency working group, shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the following:(1)A summary of federally funded coastal and marine blue carbon ecosystem research, monitoring, preservation, and restoration activities, including the budget for each of these activities and describe the progress in advancing the national priorities established by the interagency working group.(2)With respect to each blue carbon ecosystem—(A)the type;(B)location; and(C)type of ownership, delineated by private lands, State lands, Tribal lands, or Federal.(3)An assessment of the vulnerability of coastal and marine blue carbon ecosystems to climate impacts such as sea-level rise, acidification, and saltwater intrusion, and other environmental and human stressors, such as development, water pollution, and aquaculture.(4)An assessment of the greatest anthropogenic threats to blue carbon ecosystems, including the Federal agency actions that have historically caused and presently cause great adverse effects on such ecosystems.(5)An assessment of the carbon sequestration potential of blue carbon ecosystems and the probable changes to sequestration under climate change scenarios.(6)An assessment of biophysical, social, and economic impediments including water storage and flood control structures to coastal blue carbon ecosystem protection and restoration and opportunities to restore and enhance the resilience of and sequestration potential of blue carbon ecosystems.(7)An assessment of aging or outdated artificial structures, including dikes, levees, dams, culverts, water storage structures, shoreline hardening projects, impediments to fish passage, and other infrastructure that impede the ecological or sequestration functions of blue carbon areas and the feasibility of repairing, retrofitting, or removing such structures.(8)The economic, social, and environmental co-benefits that these blue carbon ecosystems provide including—(A)coastal protection from storms and flooding;(B)tourism and recreational use;(C)benefits to fisheries;(D)nutrient removal;(E)number of jobs that are directly or indirectly attributable to blue carbon ecosystems; and(F)total economic activity that is attributable to such blue carbon ecosystems.(9)An assessment of the social and economic makeup of the communities served by blue carbon ecosystems.104.Blue Carbon Partnership Grant Program(a)EstablishmentThe Administrator shall establish a competitive grant program entitled the Blue Carbon Partnership Grant Program to, beginning not later than 2 years after the date of enactment of this Act, provide funds to eligible entities for projects that—(1)protect and restore blue carbon stocks, oceanic blue carbon, and coastal blue carbon ecosystems and increase the long-term carbon storage; and(2)contribute to priorities identified in the most recent strategic plan developed by the interagency working group.(b)Eligible recipientsA person or entity is eligible to receive a grant under the grant program if such person is—(1)a voluntary private landowner or group of landowners;(2)a State agency responsible for managing natural resources or wildlife;(3)an Indian Tribe;(4)a unit of local government;(5)a nonprofit organization or land trust;(6)an institution of higher education and research; or(7)any group of entities described in paragraphs (1) through (6).(c)RequirementsIn administering the grant program under this section, the Secretary shall use the criteria, guidelines, contracts, reporting requirements, and evaluation metrics developed by the interagency working group.(d)Selection criteriaIn evaluating applications for the program from eligible entities, the Administrator shall give priority to proposed eligible restoration activities that—(1)would result in long-term protection and sequestration of carbon stored in coastal and marine environments; and(2)(A)would protect key habitats for fish, wildlife, and the maintenance of biodiversity;(B)would provide coastal protection from development, storms, flooding, and land-based pollution;(C)would protect coastal resources of national, historical, and cultural significance; (D)would benefit communities of color, low-income communities, Tribal or Indigenous communities, or rural communities; or(E)would capitalize on existing established public/private partnerships.(e)Report to Congress(1)Report requiredThe Administrator shall submit annually to Congress a report containing a State-by-State analysis of—(A)the total number of acres of land or water protected or restored through fee title acquisition, easement, restoration or other activities under the program;(B)the status of restoration projects under this program; and(C)the amount of blue carbon captured or protected over a 100-year time period as a result of this program.(2)Publication of reportThe Administrator shall make available to the public each report required by paragraph (1).(f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $200,000,000 for each of the fiscal years 2021 to 2025 to carry out this section.105.Integrated pilot programs to protect and restore degraded coastal blue carbon ecosystemsThe Administrator shall—(1)establish integrated pilot programs that develop best management practices, including design criteria and performance functions, for coastal and marine blue carbon ecosystem restoration, nature-based adaptation strategies, living shoreline projects, landward progression or migration of coastal blue carbon ecosystems, and identify potential barriers to restoration efforts;(2)ensure that the pilot programs cover geographically, ecologically, culturally, and economically representative locations with significant ecological, economic, and social benefits and maximize potential for long-term carbon storage;(3)establish a procedure for reviewing applications for the pilot program, taking into account—(A)quantification;(B)verifiability;(C)additionality, as compared to a historical baseline; and(D)permanence of those benefits;(4)ensure, through consultation with the interagency working group, that the goals, metrics, monitoring, and outcomes of the pilot programs are communicated to the appropriate State, Tribal, and local governments, and to the general public; and(5)coordinate with relevant Federal agencies on the interagency working group to prevent unnecessary duplication of effort among Federal agencies and departments with respect to protection and restoration programs.106.Interagency working group(a)EstablishmentThe National Science and Technology Council Subcommittee on Ocean Science and Technology shall establish the Interagency Working Group on Coastal and Marine Blue Carbon.(b)PurposesThe interagency working group shall—(1)oversee the development of and updates to a national map, including United States Territories, of coastal and marine blue carbon ecosystems, including habitat types with a regional focus in analysis that is usable for local level protection planning and restoration;(2)use such map to inform the Administrator of the Environmental Protection Agency’s creation of the annual Inventory of U.S. Greenhouse Gas Emissions and Sinks;(3)establish national coastal and marine blue carbon ecosystem restoration priorities, including an assessment of current Federal funding being used for restoration and conservation efforts;(4)assess the biophysical, social, statutory, regulatory, and economic impediments to coastal and marine blue carbon ecosystem protection and restoration;(5)study the effects of climate change and environmental and human stressors on carbon sequestration rates;(6)identify priority blue carbon ecosystems for protection; (7)develop a national strategy for foundational science necessary to study, synthesize, and evaluate the effects of climate change, environmental, and human stressors on sequestration rates and capabilities of marine blue carbon and coastal blue carbon ecosystems protection;(8)develop an assessment of current legal authorities to protect and restore blue carbon ecosystems and make recommendations for additional authorities if current authorities are determined to be insufficient; and(9)ensure the continuity, use, and interoperability of data assets through Coastal Carbon Data Clearinghouse of the Smithsonian Institution.(c)MembershipThe interagency working group shall be comprised of representatives of the following:(1)The Administrator.(2)The Administrator of the Environmental Protection Agency.(3)The Director of the National Science Foundation.(4)The Administrator of the National Aeronautics and Space Administration.(5)The Director of the United States Geological Survey.(6)The Director of the United States Fish and Wildlife Service.(7)The Director of the National Park Service.(8)The Director of the Bureau of Indian Affairs.(9)The Secretary of the Smithsonian Institution.(10)The Chief of Engineers of the Army Corps of Engineers.(11)The Secretary of Agriculture.(12)The Secretary of Defense.(13)The Secretary of Transportation.(14)The Secretary of State.(15)The Secretary of Energy.(16)The Administrator of the United States Agency for International Development.(17)The Administrator of the Federal Emergency Management Agency.(18)The Chair of the Council on Environmental Quality.(d)ChairThe interagency working group shall be chaired by the Administrator.(e)Strategic plan(1)In generalThe Interagency Working group shall create a strategic plan for Federal investments in basic research, development, demonstration, long-term monitoring and stewardship, and deployment of coastal blue carbon ecosystem and marine blue carbon projects for the 5-year period beginning on the date that is 1 year after the date of enactment of this Act. The plan shall include—(A)an assessment of the use of existing Federal programs to protect, restore, enhance, and preserve coastal blue carbon ecosystems;(B)an analysis of potential sea level rise migration corridors for blue carbon ecosystems;(C)an analysis of anticipated fish and wildlife uses of blue carbon ecosystems; and(D)identification of priority strategies and investments for preserving, restoring, and enhancing the resilience and carbon sequestration potential of such blue carbon ecosystems.(2)TimingThe interagency working group shall—(A)submit the strategic plan under paragraph (1) to the Committee on Natural Resources and the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on a date that is not later than 1 year after the date of enactment of this Act; and(B)submit a revised version of such plan to such committees every 5 years thereafter.(3)Federal RegisterNot less than 90 days before the strategic plan, or any revision thereof, is submitted under paragraph (2), the interagency working group shall publish such plan in the Federal Register and solicit public comments on such plan for a period of not less than 60 days.107.Coastal carbon areas of significance(a)DesignationThe Administrator, consistent with this section, shall designate as a coastal carbon area of significance any area that is—(1)in the coastal zone (as such term is defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)), in territorial waters of the United States, or in the exclusive economic zone; and(2)the location of water, a substrate, or an ecosystem that—(A)provides for long-term storage and sequestration of significant amounts of ecosystem carbon; and(B)(i)limits erosion and future landward migration;(ii)provides a buffer against storm surge, especially for communities of color, low-income communities, and Tribal and Indigenous communities;(iii)provides a spawning, breeding, feeding, or nesting habitat for wildlife; or(iv)is estuarine habitat designated as essential fish habitat under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1601 et seq.).(b)GuidelinesThe Administrator, in consultation with the interagency working group, shall, not later than 1 year after the date of enactment of this Act, establish by regulation guidelines based on the best available science to describe and identify coastal carbon areas of significance and measures to ensure the protection of coastal carbon areas of significance.(c)Review and updateThe Administrator, in consultation with the interagency working group, shall review and update guidelines established under subsection (b) not less frequently than once every 5 years or when new information warrants such an update.(d)ScheduleThe Administrator, in consultation with the interagency working group, shall establish a schedule for the identification of coastal carbon areas of significance under subsection (b) and for reviews and updates under subsection (c), and shall make initial designations of a coastal carbon area of significance in each coastal State not later than 1 year after the date of enactment of this Act.(e)Recommendations and informationThe Administrator, in consultation with the interagency working group, shall, with respect to each coastal carbon area of significance, provide recommendations and information regarding the adverse impacts and threats to the carbon storage, ecosystem services, and habitat capacity of the area, and the actions that should be considered to avoid adverse impacts and ensure the conservation and enhancement of that area.(f)Programs administered by the Secretary of CommerceThe Administrator, in consultation with the interagency working group, shall use programs administered by the Secretary of Commerce to carry out this section and ensure the conservation and enhancement of each coastal carbon area of significance.(g)Requirements for Federal actionsWith respect to any proposed agency action that has the potential to cause an adverse impact on the carbon storage, ecosystem services, or habitat capacity of any coastal carbon area of significance, each Federal agency shall comply with the following requirements:(1)NotificationSuch Federal agency shall notify the Administrator of such proposed agency action.(2)Determination of adverse impactThe Administrator, in consultation with the proposing agency and subject to public comment, shall determine whether the proposed agency action will cause an adverse impact on the carbon storage, ecosystem, or habitat of a coastal carbon area of significance.(3)AlternativeWith respect to any proposed action the Administrator determines will have an adverse impact under paragraph (2), the proposing agency, in consultation with the Administrator, shall determine whether there is an alternative action that would prevent such adverse impact and fulfill the purpose of the proposed action. The proposing agency shall not take an action that would cause an adverse impact if an alternative that would not cause such adverse impact is available and would fulfill the purpose of such action.(4)Carbon storage offsetsWith respect to a proposed action for which the agency determines no alternative is available under paragraph (3), the proposing agency shall—(A)in consultation with the Administrator, take measures to minimize and mitigate such adverse impact; (B)take such action as the Administrator determines necessary to create a coastal or marine blue carbon ecosystem storage offset that, taken in conjunction with the proposed action, results in a long term net increase in carbon storage, lasting an equivalent time period as the carbon storage lost by the adverse impact;(C)demonstrate quantitatively, using the best available science, that the carbon storage offset will result in a net increase in ecological carbon storage and is located in close proximity to the original site to keep the affected communities whole;(D)maintain such carbon storage offset for a period of time to be determined by the Administrator but not less than 100 years; and(E)publish the agency’s proposed course of mitigation in the Federal Register for public notice and comment.(h)Requirement for authorization or appropriationAny requests for a new authorization or appropriation from a Federal agency transmitted to the Office of Management and Budget shall include, if such authorization or appropriation may affect a coastal carbon area of significance, a certification that such agency will use such authorization or appropriation in compliance with this section.(i)Required restrictionsA Federal agency may not enter into a lease, easement, right-of-way, or sale of any land designated as a coastal carbon area of significance unless such agency attaches appropriate restrictions to the use of the property to protect the coastal carbon area of significance.(j)ExceptionPreparation, revision, implementation, or enforcement of a fishery management plan under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) that applies to area that is subject to a prohibition on all bottom-tending fishing gear shall not be treated as an action that is subject to subsection (g).108.Authorization of Smithsonian Institution blue carbon activities(a)In generalThe Secretary of the Smithsonian Institution, in coordination with the Administrator and the interagency working group, shall provide for the long-term stewardship, continuity, use, and interoperability of, and access to, data relating to coastal blue carbon ecosystems and national mapping, including United States Territories and Tribal lands, by supporting the maintenance of the Coastal Carbon Data Clearinghouse.(b)Coastal carbon data clearinghouse dutiesActing through the Coastal Carbon Data Clearinghouse, the Secretary of the Smithsonian Institution in coordination with the Administrator and interagency working group shall process, store, archive, provide access to, and incorporate to the extent possible, all coastal and marine blue carbon data collected through federally funded research by a Federal agency, State, local agency, Tribe, academic scientist, or other relevant entity.(c)Global and national data assetsThe Secretary of the Smithsonian Institution, in coordination with the Administrator and the interagency working group, shall ensure that existing global and national data assets are incorporated into the Coastal Carbon Data Clearinghouse to the greatest extent possible.(d)Establishment of standards, protocols, and proceduresThe Secretary of the Smithsonian Institution, in coordination with the Administrator and members of the interagency working group, shall establish standards, protocols, and procedures for the processing, storing, archiving, and providing access to data in the Coastal Carbon Data Clearinghouse and best practices for sharing such data with State, local, and Tribal governments, coastal stakeholders, non-Federal resource managers, and academia. The Administrator shall publish, update, and keep current such data on a publicly available website.(e)Digital tools and resourcesThe Secretary of the Smithsonian Institution, in coordination with the Administrator and members of the interagency working group, shall develop digital tools and resources to support the public use of the Coastal Carbon Data Clearinghouse.(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of the Smithsonian Institution $5,000,000 for each of fiscal years 2021 through 2025 to carry out this section.109.Authorization of appropriationsThere is authorized to be appropriated to the Administrator $50,000,000 for each of the fiscal years 2021 to 2025 to carry out this title.110.DefinitionsIn this title:(1)Blue carbon stocksThe term blue carbon stocks means terrestrial and marine vegetation and underlying sediment that has the capacity to sequester and store atmospheric carbon.(2)Coastal blue carbon ecosystemThe term coastal blue carbon ecosystem means vegetated coastal habitats including mangroves, tidal marshes, seagrasses, kelp forests, and other tidal or salt-water wetlands that have the capacity to sequester carbon from the atmosphere for a period of not less than 100 years.(3)Coastal carbon areas of significanceThe term coastal carbon area of significance means any area designated by the Administrator under section 107 as a coastal carbon area of significance.(4)Grant programThe term grant program means the Blue Carbon Partnership Grant Program established pursuant to section 104.(5)Interagency working groupThe term interagency working group means the Interagency Working Group on Coastal Blue Carbon established under section 106.(6)Marine blue carbonThe term  Marine Blue Carbon means the sequestration of carbon in pelagic and deep sea ecosystems, including in sediments and through the ecosystem impacts of increased biomass of large marine wildlife.(7)ProgramThe term Program means the Blue Carbon Program required by section 101(a).IIMarine Protected Areas201.Policy(a)Protection of habitatIt is the policy of the United States— (1)to prohibit any commercial extractive or destructive human activity in at least 30 percent of the ocean under United States jurisdiction by 2030. The 30 percent shall include existing areas in which commercial extractive and destructive human activities are and continue to be prohibited; and (2)to support the adoption and implementation of a global goal to protect at least 30 percent of land and 30 percent of ocean areas by 2030 under the Convention on Biological Diversity. (b)Habitats and ecosystems subject to protectionIt is the policy of the United States to protect ocean habitats and ecosystems that represent— (1)the diversity of the United States ocean; (2)areas important for conserving and, where appropriate, preserving biodiversity; (3)critical breeding, resting, and feeding habitats for wildlife; (4)interconnected networks of marine protected areas and wildlife migration corridors; (5)areas that will help mitigate the impacts of the climate crisis, including those areas that provide carbon storage, adaptation, and resilience benefits; (6)areas that are relatively pristine and least impacted by human activity; and (7)areas that help mitigate threats to the United States most vulnerable coastal communities, including protections for natural resources that support the economy and health of communities that rely on a healthy and clean ocean, in particular communities of color, low-income communities, and Tribal and Indigenous communities adversely affected by climate change. (c)Considerations in carrying out policyA Federal agency carrying out the policies described in this section shall seek to carry out such policies in a manner that— (1)relies on best available science; (2)includes meaningful input from States, local communities, and Native American Tribes, and respects Tribal history of sustainable resource management, Indigenous sustainable resource management, Tribal sovereignty, and the right to Tribal self-determination; (3)improves access to nature for all people, with an emphasis on increasing access for communities of color and low-income communities; (4)provides ecological and geographic representation, taking into account that some Fishery Management Councils have taken action to ban the use of all bottom-tending fishing gear and all fishing gear with bycatch rates that adversely affect marine wildlife populations;(5)conserves, protects, and restores biodiversity; (6)protects ecosystems and the services of ecosystems, restores degraded ecosystems, and maintains ecological functions; (7)enhances climate mitigation, adaptation, and resilience, including by protecting ecosystems, species and genetic diversity; (8)supports sustainable economic opportunity for people who depend on the ocean for their livelihoods by making the ocean more resilient to climate change and enhancing ecosystem functioning;(9)evaluates the negative and positive economic impacts of such policies and considers ways to mitigate such negative impacts;(10)considers local and regional input in the design and implementation of protected areas, including input from stakeholders, and considers the cultural values, including seafaring and maritime heritage values, of the United States; and (11)provides tools and resources to ensure that protected areas are effectively managed.(d)DefinitionsIn this section:(1)Communities of colorThe term communities of color means a geographically distinct area in which the population of any of the following categories of individuals is higher than the average populations of that category for the State in which the community is located: (A)Black. (B)African American. (C)Asian American. (D)Pacific Islander. (E)Other non-White race. (F)Hispanic. (G)Latino. (H)Linguistically isolated.(2)Protect and protectionEach of the terms protect and protection means the establishment of enduring measures on land, waters, and oceans that support thriving biodiversity, contribute to climate resilience, and provide ecosystem services, such that their natural character, resources, and functions are conserved, protected, restored and, when shown necessary, enhanced for current and future generations. 202.Interagency Task Force(a)EstablishmentNot later than 45 days after the date of enactment of this Act, the President shall establish the 30x30 Interagency Task Force.(b)ChairThe task force shall be chaired by the chair of the Council on Environmental Quality.(c)CompositionThe President shall appoint the following individuals as members of the task force:(1)The Administrator of the Environmental Protection Agency.(2)The Administrator.(3)The Secretary of the Interior.(4)The Secretary of Defense.(5)The Secretary of State.(6)The Secretary of Energy.(7)The Secretary of Homeland Security.(8)The Director of the Office of Science and Technology Policy.(d)PlanNot later than one year after the date on which the task force is established, the task force shall—(1)develop a plan and schedule consistent with the policy of prohibiting any commercial extractive or destructive human activity on at least 30 percent of the ocean under United States jurisdiction by 2030 that includes—(A)an update to the National Marine Protected Area Center’s Marine Protected Area Inventory;(B)the identification of candidate areas for protection that meet one or more of the criteria set out in section 201(b); and(C)annual benchmarks for achieving the policy described in subsection (d)(1); and(2)develop a plan to provide technical assistance, data, and other resources for identifying and establishing strongly protected areas of the ocean in areas beyond national jurisdiction that includes—(A)an inventory of areas already protected in areas of the ocean beyond the jurisdiction of the United States, and a description of any activities that are currently allowed in each of the areas; and(B)an inventory of areas that other countries or international governing bodies are considering making a marine protected area.(e)InventoryThe task force shall conduct an inventory of areas under United States jurisdiction that are subject to both a prohibition on all bottom-tending fishing gear and a prohibition on all fishing gear with bycatch rates that adversely affect marine wildlife populations, and identify additional prohibitions on nonfishing commercial activities in those areas.(f)Annual reportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the task force shall submit a report to Congress on the progress of the United States in meeting the policy described in subsection (d)(1).(g)Agency plansNot later than 180 days after the date on which the task force issues a plan under subsection (d), each member of the task force shall develop and implement an agency plan for actions to be taken to implement such task force plan. (h)Public comment and consultationThe development of a plan under subsection (e) and the development of a plan under subsection (g) shall be subject to public comment and carried out in consultation with relevant Regional Fishery Management Councils established under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).(i)DefinitionsIn this section the term task force means the 30x30 Interagency Task Force established pursuant to subsection (a).203.Initiate designation process for successful sanctuary nominations and technical corrections to the National Marine Sanctuaries Act(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Commerce shall initiate the process to designate as a national marine sanctuary under section 304 of the National Marine Sanctuaries Act (16 U.S.C. 1433) each of the areas identified in the Inventory of Successful Nominations of the National Oceanic and Atmospheric Administration as of October 20, 2020.(b)Removal of limitations on designationsSection 304 of the Marine Protection, Research, and Sanctuaries Act of 1972 (16 U.S.C. 1434) is amended by striking subsection (f). 204.Increased protection for deep sea corals(a)DesignationThe Administrator shall designate as a Deep Sea Coral Marine Conservation Area any area where deep sea coral is found— (1)that is— (A)within the waters of the exclusive economic zone; or (B)on the Outer Continental Shelf; and (2)in which the Administrator or a Regional Fishery Management Council established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852) has prohibited the use of gear in contact with the ocean bottom, and towed from a vessel, which is moved through the water during fishing in order to capture fish, including otter trawls, beam trawls, hydraulic dredges, non-hydraulic dredges, and seines (with the exception of a purse seine). (b)ProhibitionsExcept as provided in subsection (c), the following activities are prohibited in a Deep Sea Coral Marine Conservation Area— (1)exploring for, developing, or producing oil, gas, or minerals; (2)using or attempting to use poisons, electrical charges, or explosives in the collection or harvest of any marine resource; (3)intentionally introducing or otherwise releasing any non-native species; (4)anchoring on any living or dead coral; (5)drilling into, dredging, or otherwise altering the seafloor; (6)use of bottom trawl nets or other bottom-tending fishing gear; and (7)deliberate dumping or discharge of noxious substances, materials that may cause eutrophication, or materials that artificially increase endemic pest outbreaks. (c)ExceptionsSubsection (b) shall not apply to— (1)otherwise lawful conduct of the armed forces (as such term is defined in section 101 of title 10, United States Code) unless such conduct is deemed destructive by the Secretary of Commerce to a national marine monument or marine sanctuary; (2)an action necessary to respond to an emergency threatening life, property, or the environment, or an activity necessary for a national security or law enforcement purpose; and (3)scientific exploration or research activities, subject to such terms and conditions as the Secretaries consider necessary for the care and management of the living and nonliving marine resources of the Conservation Area. (d)AnalysisThe Administrator shall, every two years, conduct an analysis and provide recommendations to each Regional Fishery Management Council established under 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852) as to whether any additional area should be protected by a prohibition on the use of gear in contact with the ocean bottom, and towed from a vessel, which is moved through the water during fishing in order to capture fish, including otter trawls, beam trawls, hydraulic dredges, non-hydraulic dredges, and seines (with the exception of a purse seine).205.Marine biodiversity gap analysis(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Commerce and the Secretary of the Interior, in coordination with relevant Federal and State agencies, shall begin a marine biodiversity gap analysis meeting the requirements described in subsection (b) to be completed not later than 18 months after such date. Such Secretaries, in coordination with relevant Federal and State agencies, shall update such analysis not less frequently than every 2 years thereafter.(b)RequirementsThe requirements of this subsection are that the Marine Biodiversity Gap Analysis shall—(1)be consistent with the policy set out in section 201;(2)assess habitats, species, and ecosystems across the United States ocean waters and coasts; and(3)determine what types of habitats, species, and ecosystems and the percentage of each type of habitat, species, and ecosystem are necessary to protect in order to—(A)protect biodiversity; and(B)mitigate and provide resilience to the impacts of climate change.(c)PublicationThe Secretary of Commerce shall publish the marine biodiversity gap analysis required by subsection (a) on a public website.(d)ReportBiennially, the Secretary of Commerce and Secretary of the Interior shall publish a report on candidate areas for protection, and on progress for advancing protection of habitats, species, and biodiversity identified in the gap analysis required by subsection (a).(e)Authorization of appropriationsThere is authorized to be appropriated $2,000,000 in each fiscal year to carry out this section.IIIOffshore EnergyAOil and Gas Leasing in the Outer Continental Shelf Ignore this subtitle for now - Casey/9/16301.Prohibition of oil and gas leasing in all areas of the Outer Continental Shelf(a)In generalNotwithstanding any provision of law, beginning on the date of enactment of this section, with respect to any area on the Outer Continental Shelf, no agency of the United States or person may conduct or authorize any other person to conduct—(1)oil and gas preleasing, leasing and related activities; or(2)geological or geophysical activities in support of oil, gas, or methane hydrate exploration or development except such activities conducted pursuant to a lease issued before the date of enactment of this section. (b)Best available technologyIn addition to any other measures required by law, the Secretary of the Interior shall require any lessee conducting geophysical exploration on the Outer Continental Shelf to use the best commercially available technology with respect to reducing acoustic pressure levels to conduct such exploration.(c)Outer Continental ShelfIn this section, the term Outer Continental Shelf has the meaning given the term outer Continental Shelf in Section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331). BOffshore Renewable Energy311.Sense of Congress on the importance of offshore wind energy(a)FindingsCongress finds the following:(1)Rapid decarbonization of the electric sector is central to stopping global temperature rise at 1.5 degrees Celsius.(2)The United States can and must address this crisis by putting people to work building the necessary infrastructure to overcome the climate threat.(3)The United States offshore wind resources must be harnessed in order to both rapidly reduce our carbon emissions and put people back to work.(4)Deploying 30,000 megawatts of offshore wind by 2030 will result in up to 83,000 jobs, $57,000,000,000 of cumulative investment in the United States economy, and $25,000,000,000 in annual economic input.(b)Sense of CongressIt is the sense of Congress that—(1)the United States should rapidly build out its offshore wind resources as a key part of achieving a national goal of net zero emissions;(2)offshore wind lease areas should be determined by a robust and transparent stakeholder process that incorporates early engagement and input from diverse user groups as well as Federal, State, and local governments;(3)offshore wind buildout must ensure ecosystem health and the protection of vulnerable and endangered species; and(4)permitting agencies must have sufficient resources to carry out a robust and efficient permitting process.312.National offshore wind goals(a)TargetsThe Secretary of the Interior shall seek to permit—(1)not less than 12.5 gigawatts of offshore wind energy production on the Outer Continental Shelf by January 1, 2025; and(2)not less than 25 gigawatts of offshore wind energy production on the Outer Continental Shelf by January 1, 2030.(b)ReportThe Secretary of the Interior shall report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate beginning in December 2020 and each year thereafter on the Secretary’s progress in meeting the targets described in subsection (a).313.Removing roadblocks for data sharingSection 402(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881a(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (G), by striking or;(B)in subparagraph (H), by striking the period at the end and insert ; or; and(C)by adding at the end the following:(I)to the Secretary of the Interior for use relating to siting, exploration, production, or promotion of offshore wind energy on the Outer Continental Shelf.; and(2)in paragraph (2), by striking (H) and inserting (I). 314.Increasing funding for scientific research(a)In generalOf the amounts obtained from each lease sale beginning on the date that is 60 days after the date of enactment of this Act, $5,000,000 shall be available without subsequent appropriation to Administrator to fund cooperative research on the interaction between wind-development, fisheries, protected species, and marine species of mammals, birds, and sea turtles, and the technologies for data collection and other scientific and permitting needs deemed necessary by the Secretary of Commerce, in consultation with the Secretary of the Interior and the Secretary of Energy, to support responsible long-term development of offshore wind energy resources on the Outer Continental Shelf.(b)Conforming amendmentSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended by striking all and inserting Except as provided in section 314 of the Ocean-Based Climate Solutions Act of 2020, all. 315.Extending collaboration with industrySection 113 of Division G of Public Law 113–7 is amended to read as follows: 113.Contribution AuthorityThe Secretary of the Interior may accept from public and private sources contributions of money and services for use by the Bureau of Ocean Energy Management or the Bureau of Safety and Environmental Enforcement to conduct work in support of the orderly exploration and development of Outer Continental Shelf resources, including preparation of environmental documents such as impact statements and assessments, studies, and related research, during fiscal years—(1)2014 through 2024; or(2)with respect to work supporting offshore wind exploration or development, 2014 through 2030..316.Developing strategies to protect wildlifeNot later than 1 year after the date of enactment of this Act, the National Academies shall prepare a report that reviews, compiles, and synthesizes existing research and best practices for offshore wind development that minimize effects on wildlife and protected species. The report shall—(1)provide a quantitative assessment of the contributions of offshore wind in reducing carbon emissions in the electricity sector and helping to improve human health and wildlife populations along the Atlantic and Pacific coasts of the United States; and(2)provide a quantitative assessment of effectiveness of methods to measure the effects of offshore wind on wildlife and best practices to monitor, avoid, minimize, and mitigate harm to wildlife.317.Offshore wind for the Territories(a)Application of Outer Continental Shelf Lands Act with respect to Territories of the United States(1)In generalSection 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended—(A)in paragraph (a)—(i)by inserting after control the following: or lying within the exclusive economic zone of the United States and the outer Continental Shelf adjacent to any territory or possession of the United States; and(ii)by adding at the end before the semicolon the following: , except that such term shall not include any area conveyed by Congress to a territorial government for administration;(B)in paragraph (p), by striking and after the semicolon at the end;(C)in paragraph (q), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(r)The term State means the several States, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands..(2)ExclusionsSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:(i)This section shall not apply to the scheduling of lease sales in the outer Continental Shelf adjacent to the Territories and possessions of the United States. .(b)Wind lease sales for areas of outer Continental ShelfThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the following:33.Wind lease sales for areas of outer Continental Shelf(a)AuthorizationThe Secretary may conduct wind lease sales on the outer Continental Shelf. (b)Wind lease sale procedureAny wind lease sale conducted under this section shall be considered a lease under section 8(p).(c)Wind lease sales off coasts of Territories of the United States(1)Study on feasibility of conducting wind lease sales(A)In generalThe Secretary shall conduct a study on the feasibility, including the technological and long-term economic feasibility, and the potential environmental effects of, conducting wind lease sales on an area of the outer Continental Shelf within the territorial jurisdiction of American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.(B)ConsultationIn conducting the study required in paragraph (A), the Secretary shall consult—(i)the National Laboratories, that term is defined in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3));(ii)the National Oceanic and Atmospheric Administration, including the Office of National Marine Sanctuaries and National Marine Fisheries Service; and(iii)the Governor of each of American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.(C)PublicationThe study required in paragraph (A) shall be published in the Federal Register for public comment for a period of not fewer than 60 days.(D)Submission of resultsNot later than 18 months after the date of the enactment of this section, the Secretary shall submit the results of the study conducted under subparagraph (A) to:(i)the Committee on Energy and Natural Resources of the Senate;(ii)the Committee on Natural Resources of the House of Representatives; and(iii)each of the delegates or resident commissioners to the House of Representatives from American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.(E)Public availabilityThe Secretary shall publish the study required under subparagraph (A) and results submitted under subparagraph (C) on a public website.(2)Call for information and nominationsThe Secretary shall issue a call for information and nominations for proposed wind lease sales for areas determined to be feasible under the study conducted under paragraph (1).(3)Conditional wind lease sales(A)In generalFor each territory, the Secretary shall conduct not less than 1 wind lease sale on an area of the outer Continental Shelf within the territorial jurisdiction of such territory that meets each of the following criteria:(i)The study required under paragraph (1)(A) concluded that a wind lease sale on the area is feasible.(ii)The Secretary has determined that the call for information has generated sufficient interest for the area.(iii)The Secretary has consulted with the Secretary of Defense and other relevant Federal agencies regarding such a sale.(iv)The Secretary has consulted with the Governor of the territory regarding the suitability of the area for wind energy development.(B)ExceptionIf no area of the outer Continental Shelf within the territorial jurisdiction of a territory meets each of the criteria in clauses (i) through (iii) of subparagraph (A), the requirement under subparagraph (A) shall not apply to such territory..318.Marine energy researchJustin Gross(a)In generalSubtitle C of title VI of the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 et seq.) is amended to read as follows:631.Short titleThis subtitle may be cited as the Marine Energy Research and Development Act.632.DefinitionsIn this subtitle:(1)Eligible entityThe term eligible entity means any of the following entities:(A)An institution of higher education.(B)A National Laboratory.(C)A Federal research agency.(D)A State research agency.(E)A nonprofit research organization.(F)An industrial entity or a multi-institutional consortium thereof.(2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)Marine energyThe term marine energy means energy from—(A)waves, tides, and currents in oceans, estuaries, and tidal areas;(B)free flowing water in rivers, lakes, streams, and man-made channels;(C)differentials in salinity and pressure gradients; and(D)differentials in water temperature, including ocean thermal energy conversion.(4)National laboratoryThe term National Laboratory has the meaning given such term in section 2(3) of the Energy Policy Act of 2005 (42 U.S.C. 15801(3)).(5)MicrogridThe term microgrid has the meaning given such term in section 641 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17231).633.Marine energy research, development, and demonstration(a)In generalThe Secretary, in consultation with the Department of Defense, Secretary of Commerce (acting through the Under Secretary of Commerce for Oceans and Atmosphere), the Secretary of the Interior, and other relevant Federal agencies, shall conduct a program of research, development, demonstration, and commercial application of marine energy technology, including activities to—(1)assist technology development to improve the components, processes, and systems used for power generation from marine energy resources at a variety of scales;(2)establish and expand critical testing infrastructure and facilities necessary to—(A)demonstrate and prove marine energy devices at a range of scales in a manner that is cost-effective and efficient; and(B)accelerate the technological readiness and commercial application of such devices;(3)address marine energy resource variability issues, including through the application of energy storage technologies;(4)advance efficient and reliable integration of marine energy with the electric grid, which may include smart building systems;(5)identify and study critical short- and long-term needs to maintaining a sustainable marine energy supply chain based in the United States;(6)increase the reliability, security, and resilience of marine energy technologies;(7)validate the performance, reliability, maintainability, and cost of marine energy device designs and system components in an operating environment;(8)consider the protection of critical infrastructure, such as adequate separation between marine energy devices and projects and submarine telecommunications cables, including through the development of voluntary, consensus-based standards for such purposes;(9)identify opportunities for crosscutting research, development, and demonstration programs between existing energy research programs;(10)identify and improve, in conjunction with the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, and other relevant Federal Agencies as appropriate, the environmental impact, including potential cumulative environmental impacts, of marine energy technologies, including—(A)potential impacts on fisheries and other marine resources; and(B)developing technologies, including mechanisms for self-evaluation, and other means available for improving environmental impacts, including potential cumulative environmental impacts;(11)identify, in consultation with relevant Federal agencies, potential navigational impacts of marine energy technologies and strategies to prevent possible adverse impacts, in addition to opportunities for marine energy systems to aid the United States Coast Guard, such as remote sensing for coastal border security;(12)develop numerical and physical tools, including models and monitoring technologies, to assist industry in device and system design, installation, operation, and maintenance, including methods to validate such tools;(13)support materials science as it relates to marine energy technology, such as the development of corrosive-resistant materials;(14)improve marine energy resource forecasting and general understanding of aquatic system behavior, including turbulence and extreme conditions;(15)develop metrics and voluntary consensus-based standards in coordination with the National Institute of Standards and Technology and appropriate standard development organizations for marine energy components, systems, and projects, including—(A)measuring performance of marine energy technologies; and(B)characterizing environmental conditions;(16)enhance integration with hybrid energy systems, including desalination;(17)identify opportunities to integrate marine energy technologies into new and existing infrastructure; and(18)develop technology necessary to support the use of marine energy—(A)for the generation and storage of power at sea; and(B)for the generation and storage of power to promote the resilience of coastal communities, including in applications relating to—(i)desalination;(ii)disaster recovery and resilience; and(iii)community microgrids in isolated power systems.(b)Study of non-Power sector applications for advanced marine energy technologies(1)In generalThe Secretary, in consultation with the Secretary of Transportation and the Secretary of Commerce, shall conduct a study to examine opportunities for research and development in advanced marine energy technologies for non-power sector applications, including applications with respect to—(A)the maritime transportation sector;(B)associated maritime energy infrastructure, including infrastructure that serves ports, to improve system resilience and disaster recovery; and(C)enabling scientific missions at sea and in extreme environments, including the Arctic.(2)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report that describes the results of the study conducted under paragraph (1).634.National Marine Energy Centers(a)CentersThe Secretary shall award grants, with each grant up to $10,000,000 per year, to institutions of higher education (or consortia thereof) for—(1)the continuation and expansion of the research, development, demonstration, testing, and commercial application activities at the National Marine Energy Centers (referred to in this section as Centers) established as of January 1, 2020; and(2)the establishment of new National Marine Energy Centers.(b)Location selectionIn selecting institutions of higher education for new Centers, the Secretary shall consider the following criteria:(1)Whether the institution hosts an existing marine energy research and development program.(2)Whether the institution has proven technical expertise to support marine energy research.(3)Whether the institution has access to marine resources.(c)PurposesThe Centers shall coordinate among themselves, the Department, and the National Laboratories to—(1)advance research, development, demonstration and commercial application of marine energy technologies in response to industry and commercial needs;(2)support in-water testing and demonstration of marine energy technologies, including facilities capable of testing—(A)marine energy systems of various technology readiness levels and scales;(B)a variety of technologies in multiple test berths at a single location;(C)arrays of technology devices; and(D)interconnectivity to an electrical grid, including microgrids; and(3)collect and disseminate information on best practices in all areas relating to developing and managing marine energy resources and energy systems.(d)CoordinationTo the extent practicable, the Centers shall coordinate their activities with the Secretary of Commerce, acting through the Under Secretary of Commerce for Oceans and Atmosphere, and other relevant Federal agencies.(e)TerminationTo the extent otherwise authorized by law, the Secretary may terminate funding for a Center described in paragraph (a) if such Center is underperforming.635.Organization and administration of programs(a)CoordinationIn carrying out this subtitle, the Secretary shall coordinate activities, and effectively manage cross-cutting research priorities across programs of the Department and other relevant Federal agencies, including the National Laboratories and the National Marine Energy Centers.(b)Collaboration(1)In generalIn carrying out this subtitle, the Secretary shall collaborate with industry, National Laboratories, other relevant Federal agencies, institutions of higher education, including Minority Serving Institutions, National Marine Energy Centers, Tribal entities, including Alaska Native Corporations, and international bodies with relevant scientific and technical expertise.(2)ParticipationTo the extent practicable, the Secretary shall encourage research projects that promote collaboration between entities specified in paragraph (1) and include entities not historically associated with National Marine Energy Centers, such as Minority Serving Institutions.(3)International collaborationThe Secretary of Energy, in coordination with other appropriate Federal and multilateral agencies (including the United States Agency for International Development) shall support collaborative efforts with international partners to promote the research, development, and demonstration of technologies used to develop marine energy resources.(c)Dissemination of results and public availabilityThe Secretary shall—(1)publish the results of projects supported under this subtitle through Department websites, reports, databases, training materials, and industry conferences, including information discovered after the completion of such projects, withholding any industrial proprietary information; and(2)share results of such projects with the public except to the extent that the information is protected from disclosure under section 552(b) of title 5, United States Code.(d)Award frequencyThe Secretary shall solicit applications for awards under this subtitle no less frequently than once per fiscal year.(e)Education and outreachIn carrying out the activities described in this subtitle, the Secretary shall support education and outreach activities to disseminate information and promote public understanding of marine energy technologies and the marine energy workforce, including activities at the National Marine Energy Centers.(f)Technical assistance and workforce developmentIn carrying out this subtitle, the Secretary may also conduct, for purposes of supporting technical, non-hardware, and information-based advances in marine energy development and operations—(1)technical assistance and analysis activities with eligible entities, including activities that support expanding access to advanced marine energy technologies for rural, Tribal, and low-income communities; and(2)workforce development and training activities, including to support the dissemination of standards and best practices for enabling marine energy production.(g)Strategic planIn carrying out the activities described in this subtitle, the Secretary shall—(1)not later than one year after the date of the enactment of the Marine Energy Research and Development Act, draft a plan, considering input from relevant stakeholders such as industry and academia, to implement the programs described in this subtitle and update the plan on an annual basis; and(2)the plan shall address near-term (up to 2 years), mid-term (up to 7 years), and long-term (up to 15 years) challenges to the advancement of marine energy systems.(h)Report to CongressNot later than 1 year after the date of the enactment of this Act, and at least once every 2 years thereafter, the Secretary shall provide, and make available to the public and the relevant authorizing and appropriations committees of Congress, a report on the findings of research conducted and activities carried out pursuant to this subtitle, including the most current strategic plan under subsection (g) and the progress made in implementing such plan.636.Applicability of other lawsNothing in this subtitle shall be construed as waiving, modifying, or superseding the applicability of any requirement under any environmental or other Federal or State law.637.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this subtitle—(1)$112,580,000 for marine energy research, development, and demonstration activities for fiscal year 2021;(2)$116,303,200 for marine energy research, development, and demonstration activities for fiscal year 2022;(3)$120,175,562 for marine energy research, development, and demonstration activities for fiscal year 2023;(4)$124,203,295 for marine energy research, development, and demonstration activities for fiscal year 2024; and(5)$128,392,869 for marine energy research, development, and demonstration activities for fiscal year 2025..(b)Conforming table of contents amendmentThe table of contents for the Energy Independence and Security Act of 2007 is amended by striking the items relating to subtitle C of title VI and inserting the following:Subtitle C—Marine Energy Research and Development Sec. 631. Short title. Sec. 632. Definitions. Sec. 633. Marine energy research, development, and demonstration. Sec. 634. National Marine Energy Centers. Sec. 635. Organization and administration of programs. Sec. 636. Applicability of other laws. Sec. 637. Authorization of appropriations..(c)Conforming amendments(1)Energy Policy Act of 2005The Energy Policy Act of 2005 (42 U.S.C. 15801 et seq.) is amended—(A)in section 201(a), by striking ocean (including tidal, wave, current, and thermal) and inserting marine;(B)in section 203(b)(2), by—(i)inserting marine energy (as defined in section 632 of the Energy Independence and Security Act of 2007) or before electric energy; and(ii)by striking ocean (including tidal, wave, current, and thermal);(C)in section 931(a)(2)(E)(i), by striking ocean energy, including wave energy and inserting marine energy (as defined in section 632 of the Energy Independence and Security Act of 2007); and(D)in section 1833(a), by striking ocean energy resources (including tidal, wave, and thermal energy) and inserting marine energy resources (within the meaning of section 632 of the Energy Independence and Security Act of 2007).(2)Energy Policy Act of 1992Section 1212 of the Energy Policy Act of 1992 (42 U.S.C. 13317) is amended—(A)in subsection (a)(4)(A)(i), by striking ocean (including tidal, wave, current, and thermal) and inserting marine energy (as defined in section 632 of the Energy Independence and Security Act of 2007);(B)in subsection (b), in the matter preceding paragraph (1), by striking ocean (including tidal, wave, current, and thermal) and inserting marine energy (as defined in section 632 of the Energy Independence and Security Act of 2007); and(C)in subsection (e)(1), in the first sentence, by striking ocean (including tidal, wave, current, and thermal) and inserting marine energy (as defined in section 632 of the Energy Independence and Security Act of 2007).(3)Renewable Energy and Energy Efficiency Technology Competitiveness Act of 1989The Renewable Energy and Energy Efficiency Technology Competitiveness Act of 1989 (42 U.S.C. 12001 et seq.) is amended—(A)in section 4 (42 U.S.C. 12003)—(i)in subsection (a)(5), by striking Ocean and inserting Marine; and(ii)in subsection (c), in the matter preceding paragraph (1), by striking Ocean and inserting Marine; and(B)in section 9(c) (42 U.S.C. 12006(c)), by striking ocean, and inserting marine,.319.Increasing funding for coastal conservation and resilienceSection 8(p)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)(2)) is amended by adding at the end the following:(C)With respect to any lease under this subsection for the production of wind energy, 30 percent of the revenue from such lease shall be deposited in the National Oceans and Coastal Security Fund established by section 904 of the National Oceans and Coastal Security Act (16 U.S.C. 7503)..IVClimate-Ready Fisheries, Efficient Fishery Vessels, and Buy American Seafood401.Sense of CongressIt is the sense of Congress that—(1)American wild-caught seafood is integral to the nation’s food supply and to American food security;(2)the seafood supply chain is often long and complex;(3)American caught and American-processed seafood can be a sustainable healthy source of protein and micronutrients;(4)fresh, frozen, dried, and canned domestic seafood can be produced, processed, and transported in a manner that has a low carbon footprint;(5)marine species that are small, at lower trophic levels, and pelagic typically have the smallest carbon footprint; and(6)therefore, any executive agency that purchases seafood products should, to the extent practicable, buy local American-caught or American-harvested and American-processed seafood products from fisheries that are not overfished or experiencing overfishing in order to reduce the greenhouse gas emissions associated with the supply chain of seafood products.402.Caught in the USASection 2(c)(1) of the Act of August 11, 1939 (15 U.S.C. 713c–3(c)(1)) is amended to read as follows:(1)The Secretary shall make grants from the fund established under subsection (b) to—(A)assist persons in carrying out research and development projects addressed to any aspect of United States fisheries, including harvesting, processing, marketing, and associated infrastructures; or(B)assist persons to market and promote the consumption of—(i)local or domestic fishery products;(ii)environmentally- and climate-friendly fishery products that minimize bycatch and impacts on marine mammals;(iii)invasive species; or(iv)well-managed but less known species..403.Eliminate fish subsidies in trade agreementsKalyani(a)In generalSection 102(b) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4201(b)) is amended by adding at the end the following:(23)Fish subsidiesThe principal negotiating objectives of the United States with respect to fish subsidies are the following:(A)To eliminate subsidies that contribute to overcapacity, overfishing, or illegal, unreported, and unregulated fishing, such as subsidies that—(i)increase the marine fishing capacity of fishing vessels or support the acquisition of equipment that increases the ability of fishing vessels to find fish;(ii)support the construction of fishing vessels, importation of fishing vessels, or government repurchase of fishing vessels outside of a binding and effective fishing capacity reduction program that includes the corresponding elimination of fishing rights and a binding and effective prohibition on the reuse of vessels for fishing to increase capacity in any fishery;(iii)affect fish stocks in any fishery—(I)in an overfished or worse condition;(II)whose stock levels are declining; or(III)whose stock level status remains unknown;(iv)are provided to fishing enterprises engaged in long-distance fishing, either on the high seas or in the exclusive economic zone of a third country;(v)support the transfer or reflagging of fishing vessels to third countries, including through the creation of joint ventures with partners of those countries;(vi)are provided to the fishing enterprises or to owners or operators of vessels that have been determined to have engaged in illegal, unreported, and unregulated fishing by a coastal state or a regional fisheries management organization; or(vii)reduce fuel, insurance, or other operating costs solely for fishing enterprises.(B)To require parties to trade agreements—(i)to report to an environmental affairs committee established under the agreement, on an annual basis, all marine fishing-related subsidies provided by the parties, including fleet capacity and trade data concerning the fisheries that the subsidies affect;(ii)to establish an independent body to make annual assessments of the health of fish stocks in each domestic fishery and report such assessments to such environmental affairs committee;(iii)with respect to shared or international fisheries in which each party is involved in fishing activities, to commit to cooperating with third countries, regional fisheries management organizations, and assessment bodies in annual assessments of the health of fish stocks in such fisheries; and(iv)to certify to such environmental affairs committee that they have made and continue to make adequate progress toward the goal of protecting and conserving, through well-connected and effective system of protected areas and other effective area-based conservation measures, at least 30 percent of the planet by 2030, with the focus on areas particularly important for biodiversity.(C)To require parties to trade agreements that are also members of the World Trade Organization to work collaboratively at the Organization to establish and maintain robust disciplines on fisheries subsidies..(b)Effective dateThe amendments made by subsection (a)—(1)take effect on the date of the enactment of this Act; and(2)apply with respect to negotiations for trade agreements subject to the provisions of section 103 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4202) entered into on or after such date of enactment.404.Fuel efficient fishing vesselsKariSection 53708(b)(2) of title 46, United States Code, is amended—(1)in subparagraph (A) by striking or at the end;(2)in subparagraph (B) by striking increased fuel efficiency or improved safety. and inserting improved safety; or; and(3)by adding at the end the following:(C)increasing fuel efficiency and reducing fuel usage, which may include—(i)installation of solar panels;(ii)engine replacement or retrofit, including the installation of new fuel-efficient, low-emission engines, including hybrid electric marine engines or generators;(iii)gearbox or propeller replacement;(iv)modifications to hull shape; and(v)modifications to fishing gear..405.Climate and fisheries research and management programTitle IV of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1881 et seq.) is amended by adding at the end the following:409.Climate and fisheries research and management program(a)Establishment of the programThe Secretary, in consultation with appropriate Regional Fishery Management Councils and in coordination with other Federal agencies and educational institutions, shall establish a program to identify, develop, and implement adaptive strategies, consistent with the requirements of this Act, to improve the management of fisheries under current and anticipated impacts of climate change. In administering such program, the Secretary shall—(1)expand and improve fisheries science, monitoring, and data collection in order to support and promote integrated, climate-informed fishery management and ensure that the requirements of this Act are met under changing climatic conditions;(2)prepare and adapt fishery management for climate change by promoting a precautionary approach to management and supporting the development and use of relevant science and management tools, including forecasting, risk assessment, scenario planning, coupled climate and ecosystem modeling, and management strategy evaluation;(3)improve agency understanding of stock shifts to inform catch advice, resolve jurisdictional issues, and support achievement of conservation mandates in the face of shifting stocks;(4)promote the use of climate-informed stock assessments;(5)provide guidance on the use of climate-responsive control rules in fishery management;(6)promote management approaches that increase resilience to current and anticipated climate impacts in managed species and marine ecosystems, including by coordinating with and advancing programs to protect genetic diversity and age structure, protect marine habitat, minimize and better account for bycatch, and incorporating into management the ecological role of forage fish in the marine food web;(7)increase understanding of the socioeconomic impacts of climate change on fishing participants and related industries;(8)coordinate within the National Oceanic and Atmospheric Administration on issues related to climate change and fisheries, including on data needs and availability;(9)ensure that the research, resource management, and expenditures to prepare fisheries for climate change promote racial and socioeconomic equity with respect to environmental and economic outcomes across fisheries and regions;(10)promote the incorporation of climate change into fisheries management at regional fishery management organizations and other international bodies; and(11)advance other climate change fishery science and management as appropriate.(b)EvaluationThe Secretary, in consultation with the Councils, shall, not later than 3 years after the date of enactment of the Ocean-Based Climate Solutions Act of 2020 and every 3 years thereafter, conduct an independent review that will be provided to Congress and the public on the results of the program, including—(1)steps taken to modify or enhance research and data collection programs to better understand the effects of climate change on fishery resources;(2)steps taken to evaluate various management strategies in the context of future climate scenarios;(3)how tools and solutions identified by the program have been or will be implemented in fishery science and management; and(4)the degree to which equity in outcomes of fulfilling programmatic duties was achieved as required by subsection (a)(9)..406.Climate-ready fisheries innovation program(a)Climate-Ready fisheries innovation programNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a program, including grants, to develop innovative tools and approaches designed to increase the adaptive capacity of fishery management to the impacts of climate change. In administering such program, the Administrator shall—(1)develop science and management approaches that address regional and national priorities to improve the conservation and management of fishery resources under current and anticipated climate impacts;(2)provide for routine consultation with fishery managers and scientists in order to maximize opportunities to incorporate results of the program in fishery management actions;(3)promote adoption of methods developed under the program in fishery management plans developed by the Regional Fishery Management Councils;(4)provide information and outreach to the private sector and academic sector to encourage development of tools and approaches to manage the effects of climate change on fisheries; and(5)provide information and outreach to fishery participants to increase understanding of and encourage adoption and use of tools and approaches developed under the program.(b)Coordination of the program(1)The Administrator shall establish a process to ensure coordination with and outreach to—(A)regional offices and science centers of the National Marine Fisheries Service;(B)the Regional Fishery Management Councils;(C)the scientific and statistical committees of such Fishery Management Councils; and(D)other relevant programs, including the cooperative research and management program under Section 318 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1867), the Integrated Ocean Observing System, and programs within the National Oceanic and Atmospheric Administration designed to address ocean acidification.(2)Such coordination should include identification of multi-year research priorities to study and understand the current and anticipated impacts of climate change on fisheries, fisheries interactions, habitats, fishery participants, fisheries science and monitoring, or other relevant priority. Such priorities should be routinely reviewed in a timeframe not to exceed 5 years and updated as necessary.(c)ReportEvery 2 years, beginning 2 years after the date of the enactment of this Act, the Administrator shall transmit a report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Natural Resources that—(1)describes funding provided to implement this section;(2)includes descriptions of and developments in tools and approaches achieved under this section;(3)describes how and in which fisheries these tools and approaches have been implemented; and(4)describes improvements in fishery climate-readiness associated with implementing this section, as well as proposals to address remaining problems.407.Shifting Stocks Task Force(a)EstablishmentThe Administrator shall establish, not later than 120 days after the date of enactment of this Act, a task force to be known as the Shifting Stocks Task Force consisting of 10 members, including 1 member recommended by each of 8 Regional Fishery Management Councils and the Highly Migratory Species Advisory Panel and the Administrator or their designee.(b)Membership(1)TermsExcept as provided by paragraph (2), terms of appointed members of the Task Force shall be staggered, shall be 2 years in duration, and no member shall serve more than 3 terms.(2)VacancyAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term.(3)Criteria for appointmentMembers appointed to the Task Force shall be Federal employees, State employees, Tribal and Indigenous representatives, academics, or independent experts, shall have strong scientific or technical credentials and experience, and shall not include members of the Regional Fishery Management Councils.(4)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(5)ChairpersonThe chairperson of the Task Force shall be elected by the members.(c)MeetingsThe Task Force shall meet not less than 4 times annually.(d)Staff supportUpon request of the Task Force, the Administrator may detail on a reimbursable basis personnel to the Task Force to assist such Task Force.(e)Development of criteriaNot later than 1 year after the date of enactment of this Act, the Task Force shall develop, in consultation with the Administrator and the Regional Fishery Management Councils, science-based decision-making criteria to make jurisdiction, allocation, and fishery management decisions that minimize the risk of overfishing and maximize stock and ecosystem resilience to the effects of climate change, are consistent with the national standards, the other provisions of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), regulations implementing recommendations by international organizations in which the United States participates (including but not limited to closed areas, quotas, and size limits), and any other applicable law.(f)RecommendationsThe Task Force shall make recommendations to the Administrator and to the Regional Fishery Management Councils recommendations for the allocation and distribution of fishing privileges based on the criteria developed under subsection (e).(g)PetitionsAny member of the public may submit a petition to request the review of potentially shifting stock. In order to be eligible for consideration, a petition must include sufficiently descriptive information regarding the stock or stocks in question, the jurisdiction or allocation concerns, and any other relevant information.(h)Petition review and recommendation(1)Determination of sufficient informationUpon receipt of a petition under subsection (f), the Task Force shall, not later than 60 days after the date of such receipt, determine by majority vote whether the petition contains sufficient information to show that a substantial shift in the distribution of a stock has occurred.(2)Review processIf the Task Force makes a determination under paragraph (1) that a petition contains sufficient information, the Task Force shall review such petition. Such review shall include—(A)a public hearing in the affected region; and(B)a public notice and comment period of not less than 90 days.(3)Written recommendationUpon completion of a review under paragraph (2), the Task Force shall—(A)determine which Regional Fishery Management Council’s or Councils’ geographic area of authority the fishery is located in; and(B)submit to the Administrator, each affected Regional Fishery Management Council, and the petitioner written recommendations for allocation and distribution of fishing privileges within the fishery.(4)ResponseUpon receipt of a recommendation from the Task Force under paragraph (3), the Administrator shall—(A)begin consultation with the affected Regional Fishery Management Council regarding necessary changes to fishery management plans; and(B)not later than 180 days after the date of receipt of the Task Force’s recommendation, ensure that a compliant fishery management plan that fully accounts for the best available science on shifting stocks and the recommendations of the Task Force is created, published, and implemented.(5)PublicationThe Task Force shall publish on the internet each petition received under this section, the determination as made under paragraph (1) and any written recommendations produced under paragraph (3).(i)Task forceIn this section, the term Task Force means the Shifting Stocks Task Force established pursuant to subsection (a).408.Essential fish habitat consultationSection 305(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(b)) is amended—(1)in paragraph (1)(A)—(A)by inserting every five years after updating; and(B)by inserting , changes to habitat, in part due to climate change, after evidence;(2)in paragraph (1)(D), by inserting and such agencies shall take action after agencies;(3)by striking paragraphs (2) through (4) and inserting after paragraph (1) the following:(2)Consultations regarding Federal agency action with adverse effects on essential fish habitat(A)Requirement to avoid or mitigate adverse effects(i)Essential fish habitatWith respect to any Federal agency action that may have an adverse affect on essential fish habitat, each Federal agency shall, in consultation with the Secretary, ensure that any action authorized, funded, or undertaken by such agency avoids the adverse effect of such action on essential fish habitat or, to the extent that the adverse effect cannot be avoided, the agency shall minimize and mitigate the adverse effect.(ii)Habitat area of particular concernNo Federal agency may authorize, fund, or undertake an action if such agency determines, in consultation with the Secretary, that such action would have an adverse effect on a habitat area of particular concern.(B)RegulationsThe Secretary shall establish regulations for the consultation process required by subparagraph (A), including to ensure that recommendations made by the Secretary pursuant to such subparagraph would result in the avoidance, if possible, of adverse effects on essential fish habitat and, if avoidance is not possible, the minimization and mitigation of any such adverse effects.(3)Information to councilThe Secretary shall inform each affected Council of any consultation carried out under paragraph (2), including information on the proposed action and any potential adverse effects, and each affected Council—(A)may comment on and make recommendations to the Secretary and any Federal or State agency concerning the underlying action if, in the view of the Council, such action may affect the habitat of a fishery resource under the authority of such Council; and(B)shall comment on and make recommendations to the Secretary and any Federal or State agency concerning the underlying action if, in the view of the Council, such action is likely to adversely affect the habitat of an anadromous fishery resource under the authority of such Council.(4)Information from other sources(A)Receipt of informationIf the Secretary receives information from any source and determines that an action taken, funded, or authorized or proposed to be taken, funded, or authorized by a State or Federal agency may have an adverse effect on an essential fish habitat identified under this Act, the Secretary shall recommend to such agency measures that avoid such adverse effects and minimize or mitigate such adverse effects that cannot be avoided. (B)Required responseNot later than 30 days after receiving a recommendation under subparagraph (A), a Federal, State, or local agency shall provide a detailed response in writing to any Council comment under paragraph (3) and the Secretary regarding the matter. The response shall include a description of measures proposed by the agency for avoiding the adverse effects, or to the extent the adverse effects cannot be avoided, mitigating the adverse effects of the action on such essential fish habitat. In the case of a response that is inconsistent with the recommendations of the Secretary, the Federal agency shall explain how the alternative measures proposed will avoid the adverse effects of such action on essential fish habitat or, to the extent that adverse effects cannot be avoided, mitigate the adverse effects.(C)PublicationThe Secretary shall make available to the public—(i)any recommendation made under subparagraph (A) on the date on which such recommendation is made; and(ii)any response made by an agency under subparagraph (B) on the date on which such response is received.(5)Essential fish habitatIn this subsection, the term habitat areas of particular concern means specific types of areas that are part of or within essential fish habitat that—(A)provide an important ecological function, including for maintaining and restoring the biomass, demographic, spatial, or genetic characteristics of fish populations;(B)are sensitive to human-induced environmental degradation;(C)are or will be significantly stressed by human activities;(D)due to prevailing or anticipated future environmental conditions, are or may become important to the health of managed species; or(E)are rare..409.Ocean Aquaculture Research and Policy Program(a)EstablishmentThe Administrator shall establish an Ocean Aquaculture Research and Policy Program to address opportunities, challenges, and innovation in restorative ocean aquaculture development, siting, and operations in the coastal waters and exclusive economic zone through—(1)investment in research and technical assistance to ensure adverse impacts to the marine environment can be fully understood, anticipated, accounted for, and avoided and impacts to wild-capture fisheries and marine wildlife are minimized during the species selection, design, development, siting, and operation of aquaculture facilities; and(2)the development and application of best management practices to ensure the species selection, design, development, siting, and operation of restorative ocean aquaculture maximizes potential benefits while minimizing potential adverse impacts to the marine environment and wild-capture fisheries.(b)Use of existing programsThe Administrator shall use existing grant and research programs to support the design, development, siting, and operation of restorative ocean aquaculture using best management practices to maximize potential benefits and minimize potential adverse impacts to the marine environment.(c)Prioritization in other programsIn carrying out other programs relating to aquaculture research and development, the Administrator shall prioritize restorative ocean aquaculture, including in carrying out—(1)the Small Business Innovation Research Program of the National Oceanic and Atmospheric Administration;(2)National Sea Grant College Program; and(3)section 2 of the Act of August 11, 1939 (15 U.S.C. 713c–3).(d)Prioritization within the programIn carrying out this section, the Administrator shall prioritize support for research and technology development that includes—(1)design analyses of restorative aquaculture systems to maximize ecosystem benefits while avoiding adverse impacts to the marine environment and wild-capture fisheries and marine wildlife;(2)spatial analyses to understand and evaluate where siting of restorative aquaculture can minimize adverse impacts to migratory birds and waterbirds, marine birds and mammals, endangered species, and other aspects of the marine ecosystem;(3)monitoring both the individual and cumulative environmental impacts of current and proposed small scale aquaculture operations to inform potential impacts of large-scale operations and siting;(4)offshore monitoring, remediation, and mitigation technology development; and(5)understanding and preparing for impacts that climate change may have on design development, siting, and operations of restorative aquaculture facilities and the marine environment.(e)ReportNot later than 1 year after the date of the enactment of this Act, the National Academies shall submit to the Administrator and to Congress a report that reviews, compiles, and synthesizes existing technologies and assessments of restorative ocean aquaculture to further inform ongoing research and technical assistance funded under subsection (c).(f)ContentThe report required by subsection (e) shall include the following:(1)A quantitative assessment of the capacity for sequestering and storing significant amounts of carbon from the atmosphere and ocean to mitigate the impacts of climate change.(2)A comprehensive assessment of the blue carbon potential for an aquaculture project, including its potential environmental impacts, including cumulative impacts, to native marine species and marine habitat and the potential adverse wildlife interactions likely to result from the use of restorative aquaculture technologies in use or under development worldwide.(3)A comprehensive assessment of the potential impacts, including cumulative impacts, to wild-capture fisheries and marine wildlife and the productivity thereof likely to result from the use of restorative aquaculture technologies in use or under development worldwide.(4)An assessment of any known ecosystems services that have been derived from restorative ocean aquaculture and design, including siting and size parameters that maximize those benefits.(5)A detailed discussion of the mitigation measures available currently to reduce any negative environmental or wild-capture fisheries and marine wildlife impacts identified and their degree of efficacy, as well as the real-time facility monitoring options available.(6)Recommendations of regionally relevant siting, installation, and operations standards necessary to ensure that restorative ocean aquaculture facilities are developed and operated in a manner which minimizes impacts to the marine environment and avoids and minimizes harmful interactions with marine wildlife and habitat or conflict with other existing ocean-user groups.(7)Economic analysis identifying the potential benefits and impacts to commercial and recreational fishing and ocean recreation industries resulting from restorative ocean aquaculture.(8)Recommendations for further research and assessments that should be supported.(9)A sustainability classification system to assess the various types of restorative aquaculture on a range of life cycle ecological and social benefits and provides a composite score with which to rank such types of restorative aquaculture.VCoastal Barrier Resource Act Amendments501.Undeveloped coastal barrierSection 3(1) of the Coastal Barrier Resources Act (16 U.S.C. 3502(1)) is amended—(1)by striking means and inserting includes; (2)in subparagraph (A), by inserting bluff, after barrier spit,; and(3)in subparagraph (B), by inserting including areas that are and will be vulnerable to coastal hazards, such as flooding, storm surge, wind, erosion, and sea level rise after nearshore waters.502.Coastal hazard pilot project(a)In general(1)ProjectThe Secretary of the Interior shall carry out a coastal hazard pilot project to produce draft maps of areas which could be added to the John H. Chafee Coastal Barrier Resources System that are and will be vulnerable to coastal hazards, such as flooding, storm surge, wind, erosion and sea level rise, and areas not in such System to which barriers and associated habitats are likely to migrate as sea level rises.(2)Number of unitsThe coastal hazard pilot project shall consist of the creation of maps for no more than 10 percent of the System, one-third of which shall be otherwise protected areas as that term is defined in section 12 of the Coastal Barrier Improvement Act of 1990 (16 U.S.C. 3503 note; Public Law 101–591).(b)Report(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the results of the coastal hazard pilot project and the criteria and costs of completing coastal hazard maps for the entire System.(2)ContentsThe report shall include a description of—(A)the final recommended maps created under the coastal hazard pilot project;(B)recommendations for the adoption of the digital maps created under this section by Congress;(C)a summary of the comments received from the Governors of the States, other government officials, and the public regarding the maps; and(D)a description of the criteria and the amount of funding necessary for completing coastal hazard maps for the entire System.(c)ConsultationThe Secretary shall prepare the report required under subsection (b)—(1)in consultation with the Governors of the States in which any System units and otherwise protected areas are located; and(2)after—(A)providing an opportunity for the submission of public comments; and(B)considering any public comments submitted under subparagraph (A).503.Report on expanding Coastal Barrier Resources Act to the Pacific Coast, including Pacific Territories and Freely Associated States(a)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall prepare and submit a report to Congress on ways to protect undeveloped coastal barriers along the Pacific Coast of the United States, including in the Pacific Territories and Freely Associated States. Such study shall examine the potential for loss of human life and damage to fish, wildlife, and other natural resources, and the potential for the wasteful expenditure of Federal revenues, along the Pacific Coast, giving particular attention to tsunami, flood, erosion, and storm damage, and sea level rise impacts.(b)ContentsThe report required under subsection (a) shall evaluate ways in which the definition of the term undeveloped coastal barrier under section 3 of the Coastal Barrier Resources Act (16 U.S.C. 3502) could be expanded to more accurately address the geology and functions of coastal barriers in areas along the Pacific Coast, including in the Pacific Territories and Freely Associated States, including the ways in which coastal bluffs, rocky outcroppings, beaches, wetlands, estuaries, coral reefs, mangroves, and other landforms in such areas function as coastal barriers by absorbing storm impacts, protecting inland communities from sea level rise impacts, providing habitat, and being subject to erosion.(c)Preparation and submission of maps(1)PreparationAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare maps identifying the boundaries of those undeveloped coastal barriers of the United States along the Pacific Coast, including in the Pacific Territories and Freely Associated States.(2)Submission to CongressNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress maps identifying the boundaries of those undeveloped coastal barriers of the United States along the Pacific Coast, including the Pacific Territories and Freely Associated States, that the Secretary considers to be appropriate for inclusion in the John H. Chafee Coastal Barrier Resources System.(d)Pacific Territories and Freely Associated States definedIn this section the term Pacific Territories and Freely Associated States means each of American Samoa, Guam, the Republic of the Marshall Islands, the Federated States of Micronesia, and Palau.504.Require disclosure to prospective buyers that property is in the Coastal Barrier Resources SystemSection 5 of the Coastal Barrier Resources Act (16 U.S.C. 3504) is amended by adding at the end the following:(c)Disclosure of limitations(1)RequirementNo person shall sell any interest in real property located in the System unless the person has disclosed to the buyer that the property is in the System and subject to the limitations under this section.(2)Notification to the SecretaryNot later than 30 days after the date of sale of any interest in real property located in the System, the seller shall notify the Secretary using the online system required by paragraph (3) of such sale and shall certify to the Secretary that such seller complied with the requirements of paragraph (1).(3)Online reporting systemNot later than 30 days after the date of enactment of this Act, the Secretary shall establish and maintain an online reporting system to facilitate notifications to the Secretary required by paragraph (2).(4)Civil penaltyAny person who violates this subsection shall be subject to a civil penalty of not more than $10,000. .505.Improve Federal agency compliance with Coastal Barrier Resources Act(a)In generalSection 7(b) of the Coastal Barrier Resources Act (16 U.S.C. 3506(b)) is amended to read as follows:(b)Reports and certification(1)The head of each Federal agency affected by this Act shall annually report to the Committees and the Secretary that such agency is in compliance with this Act.(2)CertificationThe Secretary shall annually certify whether each such agency is in compliance with this Act.(3)Failure to complyIf the Secretary certifies that an agency is not in compliance with this Act, the head of the agency shall report to Congress not later than 90 days after the date of such certification regarding how the agency will achieve compliance.. (b)Technical correctionSection 3 of the Coastal Barrier Resources Act (16 U.S.C. 3502) is amended by striking Committee on Resources and inserting Committee on Natural Resources.506.Excess Federal propertySection 4(e) of the Coastal Barrier Resources Act (16 U.S.C. 3503(e)) is amended—(1)in paragraph (1), by striking an undeveloped each place such term appears and inserting a; and(2)by adding at the end the following:(3)Coastal barrier definedIn this subsection, the term coastal barrier means—(A)a depositional geologic feature (such as a bay barrier, tombolo, barrier spit, or barrier island) that—(i)is subject to wave, tidal, and wind energies; and(ii)protects landward aquatic habitats from direct wave attack; and (B)all associated aquatic habitats including the adjacent wetlands, marshes, estuaries, inlets, and nearshore waters. .507.Authorization of appropriationsSection 9 of the Coastal Barrier Resources Act (16 U.S.C. 3508) is amended by striking $2,000,000 and all that follows through the end of the sentence and inserting $5,000,000 for each of fiscal years 2021 through 2025..VICoastal Zone Management Act amendments601.Grants to further achievement of Tribal coastal zone objectives(a)Grants authorizedThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following:320.Grants to further achievement of Tribal coastal zone objectives(a)Grants authorizedThe Secretary may award competitive grants to Indian Tribes to further achievement of the objectives of such a Tribe for such Tribe’s Tribal coastal zone.(b)Cost share(1)In generalThe Federal share of the cost of any activity carried out with a grant under this section shall be—(A)in the case of a grant of less than $200,000, 100 percent of such cost; and(B)in the case of a grant of $200,000 or more, 95 percent of such cost, except as provided in paragraph (2).(2)WaiverThe Secretary may waive the application of paragraph (1)(B) with respect to a grant to an Indian Tribe, or otherwise reduce the portion of the share of the cost of an activity required to be paid by an Indian Tribe under such paragraph, if the Secretary determines that the Tribe does not have sufficient funds to pay such portion.(c)CompatibilityThe Secretary may not award a grant under this section unless the Secretary determines that the activities to be carried out with the grant are compatible with this title and that the grantee has consulted with the affected coastal state regarding the grant objectives and purposes.(d)Authorized objectives and purposesAmounts awarded as a grant under this section shall be used for 1 or more of the objectives and purposes authorized under subsections (b) and (c), respectively, of section 306A.(e)FundingOf amounts appropriated to carry out this Act, $5,000,000 is authorized to carry out this section for each of fiscal years 2021 through 2025.(f)DefinitionsIn this section:(1)Indian landThe term Indian land has the meaning given such term in section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).(2)Indian TribeThe term Indian Tribe means an Indian Tribe, as that term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)Tribal coastal zoneThe term Tribal coastal zone means any Indian land of an Indian Tribe that is within the coastal zone.(4)Tribal coastal zone objectiveThe term Tribal coastal zone objective means, with respect to an Indian Tribe, any of the following objectives:(A)Protection, restoration, or preservation of areas in the Tribal coastal zone of such Tribe that hold—(i)important ecological, cultural, or sacred significance for such Tribe; or(ii)traditional, historic, and esthetic values essential to such Tribe.(B)Preparing and implementing a special area management plan and technical planning for important coastal areas.(C)Any coastal or shoreline stabilization measure, including any mitigation measure, for the purpose of public safety, public access, or cultural or historical preservation..(b)GuidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall issue guidance for the program established under the amendment made by subsection (a), including the criteria for awarding grants under such program based on consultation with Indian Tribes (as that term is defined in that amendment).(c)Use of State grants To fulfill tribal objectivesSection 306A(c)(2) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455a(c)(2)) is amended by striking and after the semicolon at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting ; and, and by adding at the end the following:(F)fulfilling any Tribal coastal zone objective (as that term is defined in section 320)..(d)Other programs not affectedNothing in this section and the amendments made by this section may be construed to affect the ability of an Indian Tribe to apply for, receive assistance under, or participate in any program authorized by the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) or other related Federal laws.602.Eligibility of District of Columbia for Federal funding under the Coastal Zone Management Act of 1972Section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4)) is amended by inserting the District of Columbia, after the term also includes.603.Coastal and Estuarine Land Conservation ProgramSection 307A of the Coastal Zone Management Act of 1972 (16 U.S.C. 1456–1) is amended—(1)by striking the heading and inserting Coastal and Estuarine Land Conservation Program;(2)by amending subsection (a) to read as follows:(a)In generalThe Secretary may conduct a Coastal and Estuarine Land Conservation Program, in cooperation with State, regional, and other units of government, for the purposes of protecting important coastal and estuarine areas that—(1)have significant conservation, recreation, coastal access, ecological, historical, or aesthetic value;(2)are threatened by conversion from their natural, undeveloped, or recreational state to other uses; or(3)could be managed or restored to effectively conserve, enhance, or restore ecological function or mitigate climate change.;(3)in subsection (c)—(A)by amending paragraph (7) to read as follows:(7)Priority shall be given to lands that—(A)can be effectively managed and protected and that have significant ecological value;(B)(i)are under an imminent threat of conversion to a use that will degrade or otherwise diminish their natural, undeveloped, or recreational state;(ii)serve to mitigate the adverse impacts caused by coastal population growth in the coastal environment;(iii)are within a national estuarine research reserve designated under section 315, a national wildlife refuge, or a national estuary program, or are proposed for designation as such a reserve or other such protected area; or(iv)are under threat due to climate change or may serve to mitigate the adverse effects of climate change, including through the storage of blue carbon, and to facilitate inland migration of coastal ecosystems in response to sea level rise; and(C)to the maximum extent practicable, benefit communities that may not have adequate resources to prepare for or respond to coastal hazards or to access the coastline, including low income communities, communities of color, Tribal and Indigenous communities, and rural communities.; and(B)in paragraph (10), by striking triennially and inserting every 5 years;(4)in subsection (f)—(A)in paragraph (2)(B), by inserting for any territory of the United States that is unable to provide the match, after community,; and(B)in paragraph (4)—(i)in subparagraph (A)(i), by striking meets the criteria set forth in section 2(b) and inserting the goals set forth in subsection (b); and(ii)in subparagraph (C), by striking (A) and inserting subparagraph (A);(5)in subsection (h), by striking the second sentence; and(6)in subsection (l), by striking fiscal years 2009 through 2013 and inserting 2021 through 2025.604.Coastal Zone Management FundSection 308 of Coastal Zone Management Act of 1972 (16 U.S.C. 1456a) is amended to read as follows:308.Coastal Zone Management Fund(a)EstablishmentThere is established a fund, to be known as the Coastal Zone Management Fund, which shall consist of fees deposited into the Fund under section 307(i)(3) and any other funds appropriated to the Fund.(b)Grants for post-Disaster response to severe coastal flood events(1)In generalIn response to a major disaster declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a result of flood and related damages in the coastal zone of a State, the Secretary may issue a grant to such State for a purpose described in paragraph (2).(2)Eligible usesA State may use funds provided under this subsection to—(A)improve resilience to future severe coastal flood hazards including activities and projects related to—(i)publicly owned infrastructure;(ii)residential and commercial structures;(iii)natural infrastructure; or(iv)waste disposal sites and industrial facilities;(B)assess damages after a major disaster described in paragraph (1);(C)plan, design, or engineer a project to—(i)restore, expand, install, or relocate natural infrastructure;(ii)remove damaged assets, restore sites to safe conditions, and select alternative sites; or(iii)facilitate the landward migration of coastal ecosystems; or(D)implement a project described by subparagraph (C).(3)Federal shareThe Secretary may issue a grant under this subsection for an amount not to exceed—(A)90 percent of the cost of an activity described in subparagraph (A) or (B) of paragraph (2);(B)except as provided in subparagraph (C), 60 percent of the cost of an activity described in paragraph (2)(D);(C)75 percent of the cost of an activity provided for in a plan approved under subsection (d); or(D)100 percent of the cost of any activity described in subparagraph (A), (B), or (C) of paragraph (2) responding to the effects of a severe coastal flood in a disadvantaged community that is identified in a plan approved under subsection (d).(c)Grants for severe coastal flood hazard planning(1)In generalThe Secretary, at the request of a Governor of a coastal state, may use amounts in the Fund to issue a grant to a coastal state with an approved coastal zone management program for the timely response to a severe coastal flood hazard.(2)ProposalTo be considered for a grant under this section, a State shall submit a grant proposal to the Secretary in a time, place, and manner determined by the Secretary. Such proposal shall—(A)describe the risks that severe coastal flood hazards pose in the State and goals for reducing loss of life and property and sustaining coastal ecosystems in response to these risks;(B)include consideration of related plans including the Coastal Zone Management Plan of the State, the Hazard Mitigation Plan of the State, and the severe coastal flood hazard preparedness plans, if any, of neighboring States;(C)be developed in conjunction with local governments in the coastal zone of the State and provided for public review and comment on the plan, including holding a public hearing and engaging disadvantaged communities; and(D)be substantially consistent with the guidance issued under subsection (e)(1)(C).(3)CriteriaIn determining the amount of a grant under this subsection, the Secretary shall consider the—(A)area and population of the coastal zone of the applicant State;(B)the risks that severe coastal flood hazards pose to the State; and(C)the reduction of severe coastal flood hazards expected as a result of the proposal.(4)Limitation on amount of funds to be awardedGrants made pursuant to this subsection in any fiscal year shall not exceed 50 percent of the funds in the Fund as a result of appropriations pursuant to subsection (j)(1).(5)Federal share(A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of an activity funded by a grant issued under this subsection shall not exceed—(i)75 percent of the cost of the activity; or(ii)85 percent of the cost of the activity in the case of a State that has enacted a requirement for the disclosure of severe coastal flood hazards, including sea level rise, that meets criteria for such disclosure established by the Secretary, to buyers of real estate in the coastal zone.(B)ExceptionThe Secretary may reduce or waive the matching requirement under paragraph (5) if a coastal state submits a written request to the Secretary for a waiver with a justification as to why the State cannot meet the match requirement, and the Secretary determines such justification sufficient to waive such requirement.(d)Grants for Severe Coastal Flood Hazard Plan Implementation(1)The Secretary, at the Secretary’s discretion or at the request of the Governor of a State, may use amounts in the Fund to issue grants to a coastal state with a severe coastal flood hazard preparedness plan approved under to subsection (d) to implement the approved plan.(2)Activities eligible for funding under this subsection include:(A)conducting a public awareness campaign to inform the public and decision-makers about severe coastal flood hazards;(B)developing, enacting, and administering a state or local law prohibiting new and significantly expanded development in areas at risk of severe coastal flood hazards; (C)developing, enacting, and administering a state requirement for disclosure of severe coastal flood hazards, including sea level rise, to buyers of real estate;(D)making grants to local governments, or regional consortiums of local governments, to implement the state plan, including development of local or regional plans and site-specific plans or projects; and(E)planning, designing, and implementing projects to—(i)protect existing public infrastructure and residential and commercial properties, including built structures, natural infrastructure, and living shorelines;(ii)relocate infrastructure or structures at risk of damage by severe coastal flood hazards, restore such sites to safe conditions, and select alternative sites;(iii)remove structures damaged by severe coastal flood hazards and restore such site to safe conditions;(iv)protect waste disposal facilities in areas at risk of severe coastal flood hazards or relocate such facilities to alternative sites; and(v)facilitate the landward migration of coastal ecosystems.(3)Grants made pursuant to this subsection shall be in response to an annual request for proposals. In determining the amount of a grant, the Secretary shall consider—(A)the area and population of the coastal zone of the State;(B)the risks that severe coastal flood hazards pose in the State and the reduction of coastal flood hazards expected as a result of the proposal;(C)demonstration of innovative approaches to preparing for severe coastal flood hazards; and(D)benefits to disadvantaged communities identified in a plan approved pursuant to subsection (d).(4)A grant under this subsection shall be limited to 75 percent of the cost of the proposal, except that the Secretary may reduce or waive the such matching requirement if a coastal state submits to the Secretary in writing a request for a waiver with a justification as to why the State cannot meet the match requirement, and the Secretary agrees with the justification and grants the waiver.(e)Technical support to States(1)The Secretary shall take such actions as the Secretary determines necessary to support States in carrying out this section, including at a minimum the following:(A)Periodic assessment of storm flood risk and relative sea level and lake level changes along the United States coastline, including estimates of changes in storm intensity and relative sea or lake levels by 2040, 2060, 2080, and 2100.(B)Operation of an online mapping tool to describe areas at risk of temporary flooding from future coastal storms and permanent inundation as a result of sea or long term lake level changes.(C)Publication, not later than 1 year after the date of enactment of this section and periodically thereafter, of guidance for the development of State plans developed pursuant to subsection (d).(D)Establishment, not later than 1 year after the date of enactment of this section, of minimum criteria for disclosure of severe coastal flood hazards, including sea level rise, to buyers of real estate in the coastal zone.(E)Creation, not later than 1 year after the date of enactment of this section, and periodic updating, of an online dashboard describing the key features of State or local government requirements for disclosure of severe coastal flood hazards to buyers of real estate.(F)Establishment, not later than 1 year after the date of enactment of this section, after consultation with the Administrator of the Environmental Protection Agency, of standards for restoration to safe conditions of sites from which infrastructure or other structures have been relocated.(2)The guidance developed by the Secretary pursuant to subparagraph (C) of paragraph (1) of this subsection shall, at a minimum—(A)provide information States need to establish State-specific estimates of severe coastal flood hazards, including more severe storms and relative sea and lake levels, and planning targets for such hazards for the years 2040, 2060, 2080, and 2100;(B)describe approaches the State should consider to prohibit new or expanded development in areas at risk of severe coastal flood hazards;(C)outline considerations for State grants to support local governments in the coastal zone, or consortiums of such governments acting on a regional basis, in developing or implementing parts of a plan pursuant to subsection (d);(D)describe methods for evaluation of response options including construction of structures to protect assets and relocation to alternative sites, including cost comparison in the context of available resources, and related considerations;(E)review options for establishing priorities for removal of damaged or abandoned structures and restoration of sites to safe conditions;(F)describe social justice policies and practices the State should consider adopting, including criteria for identifying disadvantaged communities within the coastal zone of the State and the policies and practices the State should consider adopting to assure that interests of such communities are addressed in State plans developed pursuant to this section;(G)identify areas in coastal communities, or other locations in the State, that have minimal severe coastal flood hazards, that are appropriate for relocation of people and assets, and can sustain the identity and cultural heritage of relocated communities;(H)provide information and practices for identifying coastal areas that are important to the successful landward migration of ecosystems in response to severe coastal flood hazards and measures for protecting these migration pathways;(I)identify tools to identify waste disposal sites and related sites that pose a risk of water pollution as a result of severe coastal flood hazards and describe practices the State should consider to protect or relocate such facilities or sites; and(J)describe opportunities to improve public access to the shoreline as a result of improved preparedness for severe coastal flood hazards.(f)AdministrationThe Secretary may use amounts in the Fund for expenses incident to the administration of this section, in an amount not to exceed $250,000 or 3 percent of the amount in the Fund, whichever is less, for each year.(g)Report to CongressThe Secretary shall, not later than 3 years after the date of enactment of this section and every 3 years thereafter, submit to the Committee on Natural Resources of the United States House of Representatives and the Committee on Commerce of the United States Senate a report describing the development of plans and projects under this section, changes in severe coastal flood hazards, including changes to risks to disadvantaged communities, and making recommendations to better respond to these challenges.(h)DefinitionsFor the purposes of this section:(1)The term severe coastal flood hazards means temporary flooding resulting from coastal storms and storm surge, tsunamis, and changing lake levels and permanent inundation from rising sea levels and land subsidence, including landward migration of shorelines impacting residential and commercial property, infrastructure, and ecosystems.(2)The term natural infrastructure means coastal wetlands, beaches, dunes, marshes, mangrove forests, municipal green infrastructure, and living shorelines.(3)The term publicly owned infrastructure means buildings, structures, and facilities and appurtenances of drinking water, sewage treatment, natural gas, or electric power utilities owned by a municipal, county, or State government or a combination of such governments.(4)The term waste disposal site means a publicly or privately owned solid waste landfill or disposal site, hazardous waste landfill of disposal site, sites included on the National Priorities List developed under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, and sites for the disposal of coal combustion residuals from coal-fired power plants, provided that such sites are identified in a plan developed and approved under subsection (d).(5)The term disadvantaged communities means areas of the coastal state identified in a plan approved under subsection (d) which disproportionately suffer from a combination of economic, health, and environmental burdens including poverty, high unemployment, air and water pollution, presence of hazardous wastes as well as high incidence of asthma and heart disease.(6)The term living shoreline means a protected, stabilized coastal edge made of natural materials such as plants designed to provide wildlife habitat, as well as natural resilience to shorelines.(7)The term municipal green infrastructure has the meaning provided in 33 U.S. Code § 1362 (27).(8)The term safe conditions refers to standards for restoration of sites from which infrastructure or structures are relocated established by the Secretary pursuant to subsection (f)(1)(F) are protective of human health and the environment.(i)Authorization of appropriations(1)There is authorized to be appropriated into the Fund for use by the Secretary $100,000,000 for each of fiscal years 2021 through 2025, which shall remain available until expended without fiscal year limitation.(2)There is authorized to be appropriated into the Fund for use by the Secretary to respond to a major disaster declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) such sums as may be necessary. Funds appropriated pursuant to this paragraph may only be used to make grants to the state or states in which the major disaster occurred and shall remain available until expended without fiscal year limitation..605.Authorization of appropriationsSection 318(a) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1464) is amended to read as follows:(a)Sums appropriated to the SecretaryThere are authorized to be appropriated to the Secretary, to remain available until expended— (1)for grants under sections 306, 306A, and 309, $95,000,000 for each of fiscal years 2021 through 2025; and(2)for grants under section 315, $37,000,000 for each of fiscal years 2021 through 2025..606.Amendments to National Estuarine Research Reserve System program(a)Designation of additional reservesNot later than 5 years after the date of the enactment of this Act, the Secretary of Commerce shall designate not less than 5 new national estuarine reserves under section 315 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461) that ensure the National Estuarine Research Reserve System includes areas in—(1)all biogeographic regions of the United States; and(2)each coastal state (as that term is defined in that Act).(b)Guidelines for tracking and modeling the impacts of climate changeSection 315(c) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461(c)) is amended—(1)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6); and(2)by inserting after paragraph (2) the following:(3)the establishment of coordinated long-term data monitoring and methods throughout the System for tracking and modeling the impacts of climate change on estuarine systems, including impacts on lake levels and sea levels;.(c)Promotion and coordination of estuarine researchSection 315(d) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461(d)) is amended by striking and after the semicolon at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting a semicolon, and by adding at the end the following:(3)establishing and managing the Margaret A. Davidson Graduate Research Fellowship to provide, subject to the availability of appropriations, financial assistance to graduate research that utilizes the national estuarine research reserves; (4)establishing a Central Data Management office and System Science Collaborative; and(5)carrying out monitoring, education, extension, and coastal training programs throughout the System..(d)Land acquisition and constructionSection 315 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461) is amended by adding at the end the following:(h)Land Acquisition and constructionThe Secretary may use funds authorized under section 318 for land acquisition and the construction and renovations of facilities required to meet delivery of System programs and services, or to meet changing needs of program under this title. Such construction must incorporate green design principles, materials, energy efficiency, and adaptive reuse strategies, and the development of innovative coastal technology and management strategies that enhance resilience of System facilities and lands. .VIIInsular Affairs701.DefinitionsIn this title:(1)Freely Associated StatesThe term Freely Associated States means the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(2)TerritoriesThe term Territories means American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the Virgin Islands of the United States. 702.Coastal management technical assistance and report(a)Technical assistance(1)In generalThe Administrator shall provide technical assistance to the Territories and Freely Associated States to enhance such entities’ coastal management and climate change programs.(2)Authorization of appropriationsTo carry out this subsection there is authorized to be appropriated to the Administrator $5,000,000 for each of fiscal years 2021 through 2025.(b)Annual reportThe Administrator shall submit an annual report to the Committee on Natural Resources of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the status of—(1)wetland, mangrove, and estuary conditions in the Territories and Freely Associated States; and(2)climate change impacts, including ecological, economic and cultural impacts, in the Territories and Freely Associated States.703.Climate Change Insular Research Grant Program(a)In generalThe Secretary of Commerce, acting through the Administrator, shall establish a Climate Change Insular Research Grant Program to provide grants to institutions of higher education in the Territories and Freely Associated States for monitoring, collecting, synthesizing, analyzing, and publishing local climate change data.(b)Authorization of appropriationsTo carry out this section there is authorized to be appropriated to the Secretary $5,000,000 for each of fiscal years 2021 and 2022.704.Extreme weather and climate outreach to insular areas(a)Technical assistance and outreach(1)In generalThe Administrator shall provide technical assistance and outreach to insular areas of the United States through the San Juan, Tiyan, and Pago Pago Weather Forecast Offices of the National Weather Service. For the purposes of this section, the Administrator may also employ other agency entities as the Administrator deems necessary, in order to improve weather data collection, produce more accurate tropical weather forecasts, and provide science, data, information, and impact-based decision support services to reduce hurricane and typhoon impacts in the Territories and Freely Associated States.(2)Authorization of appropriationsTo carry out this subsection there is authorized to be appropriated to the Secretary $5,000,000 for each of fiscal years 2021 through 2025.(b)Grants(1)In generalThe Secretary of Commerce, acting through the Administrator, may provide grants to academic, nonprofit, and local entities to conduct climate change research in the Territories and Freely Associated States.(2)Included grant purposeThe purpose of a grant under this subsection may include research on oceanic heat content to assess past and future hurricane and typhoon trends.(3)Authorization of appropriationsTo carry out this subsection there is authorized to be appropriated to the Secretary $5,000,000 for each of fiscal years 2021 through 2025.705.Coral reefs(a)Prize competitionsThe Director of the Office of Science and Technology Policy shall work with the head of each Federal agency represented on the U.S. Coral Reef Task Force established under Executive Order 13089 (63 Fed. Reg. 32701) to establish prize competitions that promote coral reef research and conservation in the Territories and Freely Associated States. (b)Waiver of matching requirementSection 204(b) of the Coral Reef Conservation Act of 2000 (16 U.S.C. 6403(b)) is amended—(1)by striking the enumerator and heading for paragraph (2) and inserting the following:(2)Waivers(A)Need and benefit; and(2)by adding at the end of paragraph (2) the following:(B)Sustaining coral reef management and monitoringThe Secretary shall waive all the matching requirement under paragraph (2) for grants to implement State and territorial coral reef conservation cooperative agreements to sustain coral reef management and monitoring in Florida, Hawaii, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the Virgin Islands of the United States..706.Ocean and Coastal Mapping Integration Act(a)Effects of climate change on insular areasSection 12204 of the Ocean and Coastal mapping Integration Act (33 U.S.C. 3503) is amended—(1)in paragraph (12) by striking and;(2)in paragraph (13) by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(14)The study of insular areas and the effects of climate change, particularly in bioluminescent bodies of water..(b)ReauthorizationSection 12207 of the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3506) is amended—(1)in subsection (a) by striking this subtitle and all that follows through the end of the subsection and inserting this subtitle $45,000,000 for each of fiscal years 2021 through 2025.; and(2)in subsection (b), by striking this subtitle and all that follows through the end of the subsection and inserting this subtitle $45,000,000 for each of fiscal years 2021 through 2025..707.Office of Insular Affairs Technical Assistance Program(a)In generalThe Secretary of the Interior shall, acting through the Office of Insular Affairs Technical Assistance Program, shall provide technical assistance for climate change planning, mitigation, and adaptation to Territories and Freely Associated States under the jurisdiction of such Program.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior $5,000,000 for each of fiscal years 2021 through 2025.708.Disaster relief Federal cost-share waiverAny funding made available to Territories and Freely Associated States for disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) shall not be subject to a non-Federal share funding requirement. VIIIStrengthening Marine Mammal Conservation801.Conservation of marine mammals adversely affected by climate change(a)In generalThe Marine Mammal Protection Act of 1974 (16 U.S.C. 1361 et seq.) is amended by inserting after section 120 the following:121.Conservation of marine mammals adversely affected by climate change(a)Climate impact management plans(1)Within 18 months after the date of enactment of this section, the Secretary, in consultation with the Marine Mammal Commission, shall publish in the Federal Register, after notice and opportunity for public comment, a list of those marine mammal species and population stocks in waters under the jurisdiction of the United States for which climate change, alone or in combination or interaction with other factors, has more than a remote possibility of resulting in a decline in population abundance, of impeding population recovery, or of reducing carrying capacity. The list shall identify—(A)any species or population stock for which such impacts are likely to occur within 20 years;(B)any species or population stock listed as a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for which such impacts have more than a remote possibility of occurring within 100 years; and(C)any other species or population stock for which such impacts have more than a remote possibility of occurring within 100 years.(2)(A)The Secretary, in consultation with the Marine Mammal Commission, shall review the list adopted pursuant to paragraph (1) at least once every 5 years, or more frequently if significant new information becomes available, and, after notice and opportunity for public comment, shall publish a revised list in the Federal Register.(B)Within 12 months after receiving the petition of an interested person under section 553(e) of title 5, United States Code, to add a marine mammal species or population stock to the list published under paragraph (1), the Secretary, in consultation with the Marine Mammal Commission and after notice and opportunity for public comment, shall publish in the Federal Register its finding of whether the petitioned action is warranted. If the petitioned action is deemed warranted, the Secretary shall publish at the same time the revision adding such species or population stock.(3)The list published under paragraph (1), and any revisions thereto made in accordance with paragraph (2), shall include a determination of whether a climate impact management plan will promote the conservation of species or stocks listed pursuant to paragraph (1)(C).(4)(A)(i)The Secretary shall publish in the Federal Register a draft climate impact management plan, and proposed regulations implementing the plan, for each marine mammal species or population stock—(I)listed under paragraph (1)(A), within 18 months after the listing; (II)listed under paragraph (1)(B), within 30 months after the listing; and(III)listed under paragraph (1)(C) of this subsection, within 5 years after the listing if the Secretary determines that such a plan will promote the conservation of the species or stock.(ii)Each draft climate impact management plan shall be developed in consultation with the Marine Mammal Commission and, as appropriate, other Federal agencies, and shall be made available for public review and comment for a period not to exceed 90 days. (iii)No later than 120 days after the close of the comment period required under clause (ii), the Secretary shall issue a final climate impact management plan and implementing regulations that are consistent with the other provisions of this section and, to the full extent available under the Secretary’s authorities under this Act and other statutes, implement the conservation and management measures identified in the plan.(B)Each management plan under subparagraph (A) shall include a comprehensive strategy for mitigating the direct and indirect effects of climate change and increasing resiliency in the species or population stock, and shall identify conservation and management measures to—(i)mitigate to the extent possible the direct adverse effects of climate change on such species and population stocks and their prey;(ii)monitor, reduce, and prevent interactions with fisheries and other human activities that may occur as a result of changes in marine mammal distribution or other indirect effects of climate change;(iii)increase resiliency by materially reducing other human impacts on such species and population stocks, including but not limited to the reduction of incidental taking of marine mammals and of the degradation of the habitat of such species and population stocks, and by managing prey species to improve the availability of prey to such species and population stocks; and(iv)take any other action as may be necessary to implement the strategy set forth in the plan.(C)Each management plan under subparagraph (A) shall include objective, measurable criteria for evaluating the effectiveness and sufficiency of such measures to meet the purposes of this Act.(D)All other Federal agencies shall, in consultation with and with the assistance of the Secretary, utilize their authorities in furtherance of the strategy and conservation and management measures set forth in climate impact management plans developed under this subsection and ensure that their actions do not conflict or interfere with the objectives of such management plans. The Secretary shall consult with the Marine Mammal Commission and, as may be warranted, other agencies in the implementation of such plans.(E)When appropriate, the Secretary may, and is encouraged to, integrate climate impact management plans into conservation plans adopted under section 115(b) or recovery plans adopted under section 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)). (F)The Secretary shall review climate impact management plans and implementing regulations at least once every 5 years, and shall revise and amend them as necessary to meet the goals and requirements of this section. Any changes shall be subject to the procedures and requirements applicable to the adoption of the initial plans and regulations.(5)The Secretary shall report to Congress 4 years after the date of enactment of this section, and every 2 years thereafter, on—(A)actions taken to implement this section;(B)any backlog in meeting the schedule set forth in this subsection for adopting, reviewing, and implementing climate impact management plans, or additional resources necessary to address any such backlog; and(C)the effectiveness of implementation and sufficiency of the measures adopted in climate impact management plans, and any recommendations for improving the process or the applicable legislation.(b)Monitoring of climate impactsThe Secretary shall establish a program to monitor the adverse impacts of climate change on marine mammals. The purposes of the monitoring program shall be to—(1)improve models of projected future changes in marine mammal distribution and densities resulting from climate change;(2)identify and monitor interactions with fisheries and other human activities that may occur as a result of changes in marine mammal distribution or other effects of climate change;(3)monitor the abundance of species and population stocks, to an extent sufficient to detect a 20 percent population decline over 20 years;(4)improve understanding of the impacts of climate change on marine mammal species and population stocks; and(5)assess the direct and indirect contributions of marine mammals to carbon reduction, including through carbon sequestration and nutrient cycling.(c)Promulgation of regulations for listing marine mammals adversely impacted by climate changeThe Secretary shall, within 120 days after the date of the enactment of this section—(1)publish in the Federal Register for public comment, for a period of not less than 60 days, regulations for listing marine mammal species and population stocks adversely impacted by climate change, alone or in combination or interaction with other factors, as described in paragraphs (1) and (2) of subsection (a), taking into account both quantitative and qualitative indicators of adverse impacts of climate change and human activities on such species and stocks, including—(A)direct and indirect mortality and serious injury;(B)loss or degradation of habitat;(C)changes in the distribution or availability of prey;(D)changes in the distribution of marine mammal species and population stocks;(E)decreased genetic diversity or reproductive success;(F)increased susceptibility to pathogens; and(G)increased likelihood of interactions with fisheries and other human activities; and(2)no later than 90 days after the close of the period for such public comment, publish in the Federal Register final regulations for listing marine mammals as required by paragraph (a), to be reviewed at least once every three years.(d)Lack of quantitative informationThe lack of quantitative information shall not be a basis for a determination under subsection (c) that a species or population stock is not adversely impacted by climate change, alone or in combination or interaction with other factors, as described in paragraphs (1) and (2) of subsection (a).(e)Estimation of potential biological removal(1)The Secretary, in estimating the potential biological removal level in stock assessments prepared in accordance with section 117, shall take account of the adverse impacts of climate change in determining the recovery factor applied to each stock.(2)The Secretary, in preparing stock assessments in accordance with section 117, shall reexamine the stock definition and geographic range of marine mammal species and population stocks to identify climate-related changes in spatial distribution and stock definition and to identify how such changes may affect human impacts to the species.(f)Authority To enter into agreementsThe Secretary shall—(1)periodically review the status of agreements with foreign governments under section 108(a) concerning the management of transboundary marine mammal species and population stocks, and their prey species, that are or may be affected by climate change; and(2)through the Secretary of State, initiate the amendment of any such agreement, or negotiations for the development of bilateral or multinational agreements, consistent with the goals and policies of this section.(g)ConstructionThis section shall not be construed to limit or restrict any other responsibility of the Secretary or of any other person under this Act or any other statute..(b)Clerical amendmentThe table of contents in the first section of such Act is amended by inserting after the item relating to section 120 the following:Sec. 121. Conservation of marine mammals adversely affected by climate change..802.Vessel speed restrictions in marine mammal habitat(a)In generalThe Administrator shall, in coordination with the Commandant of the Coast Guard and applying the best available scientific information, shall designate areas of importance to marine mammals and establish for each such area a seasonal or year-round mandatory vessel speed limit of 10 knots or less for all vessels greater than or equal to 49 feet in overall length operating in such area.(b)Areas of importanceAreas to be designated under subsection (a)—(1)shall include—(A)the important feeding, breeding, calving, rearing, or migratory habitat for strategic stocks of marine mammals, including all areas designated as critical habitat for any marine mammal under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533); and(B)areas of high marine mammal mortality, injury, or harassment, including the disruption of vocalization patterns and masking of biologically important sounds, caused by vessel ship strikes or underwater vessel noise; and(2)may include—(A)any area designated as a National Marine Sanctuary, National Marine Monument, National Park, or National Wildlife Refuge; and(B)areas of high marine mammal primary productivity with year-round or seasonal aggregations of marine mammals to which this section applies.(c)Deadline for regulationsNot later than 24 months after the date of enactment of this Act, the Administrator shall designate such areas and issue such regulations as are necessary to carry out this section and to designate areas of importance pursuant to this section, consistent with notice and comment requirements under chapter 5 of title 5, United States Code.(d)Modifying or designating new areas of importance(1)The Administrator shall issue regulations to modify or designate the areas of importance under this section within 180 days after the issuance of regulations to establish or to modify critical habitat for strategic stocks of marine mammals pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(2)The Administrator shall reexamine the areas of importance designated under this section every five years following the initial issuance of the regulations to determine if the best available scientific information warrants modification or designation of areas of importance, and shall publish any revisions in the Federal Register after notice and opportunity for public comment.(3)Within 90 days after receiving the petition of an interested person under 553(e) of title 5, United States Code, to designate, modify, or add an area of importance under this section, the Administrator shall make a finding as to whether the petition presents substantial scientific information indicating that the petitioned action may be warranted. The Administrator shall promptly publish such finding in the Federal Register for comment. Within 180 days after the close of comments, the Administrator shall publish in the Federal Register a finding of whether the petitioned action is warranted and, if the Administrator determines that the petitioned action is warranted, shall publish draft regulations designating the area of importance and any relevant technical control operations pursuant to subsection (j). Within 180 days after the close of comments on the draft regulations, the Administrator shall issue final regulations designating the area of importance and any relevant technical control operations pursuant to subsection (j).(e)Exceptions for safe maneuvering and using authorized technology(1)The restriction established under subsection (a) shall not apply to a vessel operating at a speed necessary to maintain safe maneuvering speed if such speed is justified because the vessel is in an area where oceanographic, hydrographic, or meteorological conditions severely restrict the maneuverability of the vessel and the need to operate at such speed is confirmed by the pilot on board or, when a vessel is not carrying a pilot, the master of the vessel. If a deviation from the applicable speed limit is necessary pursuant to this subsection, the reasons for the deviation, the speed at which the vessel is operated, the latitude and longitude of the area, and the time and duration of such deviation shall be entered into the logbook of the vessel. The master of the vessel shall attest to the accuracy of the logbook entry by signing and dating it.(2)(A)The speed limit established under subsection (a) shall not apply to a vessel operating using technology authorized by regulations issued by the Administrator under subparagraph (B).(B)The Administrator may issue regulations authorizing a vessel to operate using technology specified by the Administrator under this subparagraph if the Administrator determines that such operation is at least as effective as the speed limit under subsection (a) in reducing mortality and injury to marine mammals and the disturbance of marine mammal habitat.(f)ApplicabilityThe speed restriction established under subsection (a)—(1)shall apply to all vessels subject to the jurisdiction of the United States, and all other vessels entering or departing a port or place subject to the jurisdiction of the United States; and(2)shall not apply to—(A)United States vessels engaged in military readiness activities; or(B)law enforcement vessels of the Federal Government, when engaged in law enforcement or search and rescue duties.(g)Automatic identification systemsSection 70114(a) of title 46, United States Code, is amended to read as follows:(1)Subject to paragraph (2), the following vessels, while operating on the navigable waters of the United States, in the United States exclusive economic zone, and on the high seas, shall be equipped with and operate an automatic identification system under regulations prescribed by the Secretary:(A)A self-propelled commercial vessel of at least 49 feet overall in length.(B)A vessel carrying more than a number of passengers for hire determined by the Secretary.(C)A towing vessel of more than 26 feet overall in length and 600 horsepower.(D)Any other vessel for which the Secretary decides that an automatic identification system is necessary for the safe navigation of the vessel..(h)Adjudicative enforcement process(1)In generalIt is unlawful for any vessel identified in subsection (f)(1) to violate the speed restriction established in subsection (a).(2)Regulations requiredNot later than 24 months after the date enactment of this Act, the Administrator shall issue such regulations as are necessary to create a process for investigating and adjudicating violations of paragraph (1).(3)Filing of complaintAny entity may file a complaint regarding a violation of this section in a manner determined appropriate by the Administrator, upon which the Administrator shall initiate an investigation.(4)Statutory constructionNothing in this Act shall be construed as modifying, limiting, or superseding enforcement processes established under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.).(i)PenaltiesAny person found to have violated this section shall be held liable for their actions. A finding of willful violation or a finding of reckless disregard for restrictions implemented pursuant to this section may warrant civil penalties—(1)including fines up to and including the statutory maximum civil penalties and criminal fines identified under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.); and(2)in the case of a vessel subject to the jurisdiction of the United States, may include—(A)suspension or rescission of vessel operation license;(B)suspension or revocation of fishing permits; and(C)revocation of incidental take permits.(j)Technical control operationsIn carrying out this section, the Administrator, in consultation with the Secretary of Homeland Security, Secretary of Defense, Secretary of Transportation, and Secretary of the Interior, may implement technical control operations to complement vessel speed reductions’ goal of reduced risk to vulnerable marine species. Such operations which may include—(1)temporary, seasonal, or dynamic area closures;(2)gear restrictions or modification requirements;(3)limitations on volume of vessel traffic; and(4)the establishment of additional size-specific speed limits beyond the limit in subsection (a).(k)Statutory construction(1)Nothing in this section shall be interpreted or implemented in a manner that—(A)subject to paragraph (2), preempts or modifies any obligation of any person subject to the provisions of this title to act in accordance with applicable State laws, except to the extent that those laws are inconsistent with any provision of this title, and then only to the extent of the inconsistency;(B)affects or modifies any obligation under Federal law; or(C)preempts or supersedes the Final Rule To Implement Speed Restrictions to Reduce the Threat of Ship Collisions With North Atlantic Right Whales, codified at section 224.105 of title 50, Code of Federal Regulations, except for actions that are more protective than the Final Rule and further reduce the risk of take to North Atlantic right whales.(2)The Administrator may determine whether inconsistencies referred to in paragraph (1)(A) exist, but may not determine that any State law is inconsistent with any provision of this title if the Administrator determines that such law gives greater protection to covered marine species and their habitat.803.Monitoring ocean noise for marine mammal health(a)In generalThe Administrator shall maintain and expand an Ocean Noise Reference Station Network, utilizing and coordinating with the Integrated Ocean Observing System to—(1)provide grants to expand the deployment of Federal and non-Federal observation systems capable of collecting measurements of underwater sound in high-priority ocean and coastal locations for purposes of monitoring and analyzing baselines and trends in the underwater soundscape to protect and manage marine life;(2)continue to develop and apply standardized forms of measurements to assess sounds produced by marine animals, physical processes, and anthropogenic activities; and(3)coordinate and make accessible to the public the datasets, modeling and analysis, and user-driven products and tools, resulting from observations of underwater sound funded through grants authorized by this section.(b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to support integrated ocean observations activities carried out under this section, $1,000,000 for each of fiscal years 2021 through 2025.804.Grants for seaports to establish programs to reduce the impacts of vessel traffic and port operations on marine mammals(a)In GeneralThe Administrator shall, within 6 months of the date of enactment of this Act, establish a grant program to provide assistance to up to ten seaports to develop and implement mitigation measures that will lead to a quantifiable reduction in threats to marine mammals from shipping activities and port operations.(b)Eligible usesGrants provided under this section may be used to develop and carry out activities that quantifiably reduce threats and enhance the habitats of marine mammals by—(1)reducing underwater noise related to marine traffic;(2)reducing ship strike mortality and other physical disturbances;(3)enhancing marine mammal habitat, including the habitat for prey of marine mammals; or(4)monitoring underwater noise, vessel interactions with marine mammals, or other types of monitoring that are consistent with reducing the threats to and enhancing the habitats of marine mammals.(c)PriorityThe Administrator shall prioritize assistance under this section for projects that—(1)assist ports with higher relative threat levels to vulnerable marine mammals from vessel traffic;(2)project higher levels of—(A)reduction of noise from vessels; and(B)reduction of disturbance or ship strike mortality risk; or(3)allow eligible entities to conduct risk assessments, and track progress toward threat reduction and habitat enhancement.(d)OutreachThe Administrator shall conduct outreach to seaports to provide information on how to apply for assistance under this section, the benefits of the program under this section, and facilitation of best practices and lessons learned.(e)Eligible entitiesA person shall be eligible for assistance under this section if the person is—(1)a port authority for a seaport;(2)a State, regional, local, or Tribal agency that has jurisdiction over a maritime port authority or a seaport; or(3)a private or government entity, applying for a grant awarded under this section in collaboration with another entity described in paragraph (1) or (2), that owns or operates a maritime terminal.(f)ReportThe Administrator shall submit annually to the Committee on Natural Resources of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, a report that includes the following:(1)The name and location of each entity receiving a grant.(2)Amount of each grant.(3)The name and location of the seaport in which the activities took place.(4)A description of the activities carried out with the grant funds.(5)An estimate of the impact of the project to reduce threats or enhance habitat of marine mammals.(g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator for carrying out this section, $4,000,000 for each of fiscal years 2021 through 2025, to remain available until expended. IXInternational Agreements, Efforts in the Arctic, and Bureau of Indian Affairs Tribal Resilience ProgramAInternational AgreementsKalyani901.United Nations Convention on the Law of the SeaIt is the sense of the House of Representatives that—(1)the United States Senate should give its advice and consent to the ratification of the United Nations Convention on the Law of the Sea (UNCLOS), adopted by the Third United Nations Conference on the Law of the Sea in December 1982 and entered into force in November 1994, to establish a treaty regime to govern activities on, over, and under the world’s oceans;(2)UNCLOS builds on four 1958 Law of the Sea conventions to which the United States is a party, namely—(A)the Convention on the Territorial Sea and the Contiguous Zone;(B)the Convention on the High Seas;(C)the Convention on the Continental Shelf; and(D)the Convention on Fishing and Conservation of the Living Resources of the High Seas;(3)UNCLOS and an associated 1994 agreement relating to implementation of the treaty were transmitted to the Senate on October 6, 1994;(4)in the absence of advice and consent from the Senate, the United States is not a party to UNCLOS nor to the associated 1994 agreement;(5)becoming a party to UNCLOS would give the United States standing to participate in discussions relating to the treaty and thereby improve the ability of the United States to intervene as a full party in disputes relating to navigational rights and defend United States interpretations of the treaty’s provisions, including those relating to the rights of coastal states to regulate foreign military activities in their exclusive economic zones;(6)becoming a party to the treaty would improve the ability of the United States to achieve the environmental, social, and economic purposes of supporting the implementation and enforcement of international fisheries agreements and the protection of highly migratory species under the Magnuson Stevens Act, the Shark Conservation Act, and the High Seas Driftnet Fishing Moratorium Protection Act; and(7)relying on customary international norms to defend United States interests or relying on other countries to assert claims on behalf of the United States at the Hague Convention is insufficient to defend and uphold United States sovereign rights and interests under UNCLOS.BEfforts in the ArcticKalyani911.Reinstatement of Executive Order 13754; Northern Bering Sea Climate Resilience AreaBeginning on the date of the enactment of this Act—(1)section 4(c) of Executive Order 13795 of April 28, 2017, shall have no force or effect; and(2)Executive Order 13754 of December 9, 2016 (relating to Northern Bering Sea Climate Resilience), shall have the force and effect of law.912.Plan for the United States to cut black carbon emissions to 33 percent below 2013 levels by 2025(a)FindingsCongress finds that—(1)black carbon is a highly potent greenhouse gas that is likely responsible for about a quarter of the warming the Arctic has experienced over the last century;(2)black carbon particles have a short lifecycle in the atmosphere but trap heat far more powerfully than carbon dioxide; and(3)when black carbon falls on land and sea ice, it darkens surfaces and thus absorbs more heat, causing ice to melt at a faster rate.(b)Sense of CongressIt is the sense of Congress that the United States should honor its commitment to the Arctic Council to cut black carbon emissions by 2025 to a level that is between 25 and 33 percent below the levels emitted by the United States in 2013.(c)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Transportation, the Administrator, and the Administrator of the Environmental Protection Agency, shall submit to the appropriate congressional committees and make available to the public a plan for the United States to cut black carbon emissions by 2025 to a level that is between 25 and 33 percent below the levels emitted by the United States in 2013 that describes—(1)the measures the Federal Government will take to achieve such targeted emissions level; and(2)how the United States may use multilateral and bilateral diplomatic tools to encourage and assist other member countries of the Arctic Council to fulfill the goals announced in 2017.(d)Updates to planNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in consultation with the Secretary of Transportation, the Administrator, and the Administrator of the Environmental Protection Agency, shall submit to the appropriate congressional committees and make available to the public a report on the progress made toward implementing the plan submitted pursuant to subsection (c).(e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs, the Committee on Natural Resources, and the Committee on Energy and Commerce of the House of Representatives; and(2)the Committee on Foreign Relations, the Committee on Commerce, the Committee on Environment and Public Works, and the Committee on Energy and Natural Resources of the Senate.(f)Public commentThe Secretary of State shall—(1)before submitting such plan and report to the appropriate congressional committees—(A)publish the plan and the report in the Federal Register; and(B)provide a period of at least 90 days for public comment on each of the plan and the report; and(2)after each such period for public comment, continue to make the proposed plan and report, as well as the comments received, available to the public on regulations.gov (or any successor website).CBureau of Indian Affairs Tribal Resilience ProgramLisa D.921.Bureau of Indian Affairs Tribal Resilience Program(a)EstablishmentThe Secretary of the Interior (hereafter in this subtitle referred to as the Secretary) shall establish a program—(1)to improve the resilience of Indian Tribes to the effects of a changing climate;(2)to support Native American leaders in building strong communities that are resilient to climate change;(3)to ensure agency effectiveness in fulfilling Federal Indian trust responsibilities in the face of climate change; and(4)to ensure the development of modern, cost-effective infrastructure in Tribal communities.(b)Grants(1)AuthorityAs part of the program established under subsection (a), the Secretary shall to the extent funds are made available through Acts of appropriation make multiyear grants to Indian Tribes for eligible activities described in this paragraph (2).(2)Eligible activitiesGrants under this subsection may be used for the following in Indian communities and on Indian land:(A)Development and delivery of adaptation training.(B)Adaptation planning, vulnerability assessments, emergency preparedness planning, and monitoring.(C)Capacity building through travel support for training, technical sessions, and cooperative management forums.(D)Travel support for participation in ocean and coastal planning.(E)Development of science-based information and tools to enable adaptive resource management and the ability to plan for resilience.(F)Relocation of villages or other communities experiencing or susceptible to coastal or river erosion and flooding.(G)Construction of infrastructure to support emergency evacuations related to climate change.(H)Restoration of ecosystems and construction of natural and nature-based features to address risks from coastal and riverine flooding and erosion.(I)Restoration, relocation, repair of infrastructure damaged by melting permafrost or coastal or river erosion and flooding.(J)Installation and management of energy systems that reduce energy costs and greenhouse gas emissions compared to the energy systems in use before that installation and management.(K)Construction and maintenance of social or cultural infrastructure that supports resilience.(3)ApplicationsAn Indian Tribe desiring a grant under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of the eligible activities to be undertaken using the grant.(c)Interagency cooperationThe Secretary, the Secretary of Commerce, and the Administrator of the Environmental Protection Agency shall establish under the White House Council on Native American Affairs an interagency subgroup on Tribal resilience, which shall—(1)work with Indian Tribes to collect and share data and information, including traditional ecological knowledge, about how the effects of a changing climate are relevant to Indian Tribes; and(2)identify opportunities for the Federal Government to improve collaboration and assist with adaptation and mitigation efforts that promote resilience.(d)Tribal resilience liaisonThe Secretary shall establish a Tribal resilience liaison—(1)to coordinate with Indian Tribes and relevant Federal agencies regarding the program under this section, grant opportunities related to the program, climate adaptation, and climate resilience planning; and(2)to help ensure Tribal engagement in climate conversations at the Federal level.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $200,000,000 for each of fiscal years 2021 through 2025.XCoastal Resiliency and Adaptation1001.Living Shoreline Grant Program(a)EstablishmentThe Administrator shall make grants to eligible entities for purposes of—(1)designing and implementing large- and small-scale, climate-resilient living shoreline projects; and(2)applying innovative uses of natural materials and systems to protect coastal communities, habitats, and natural system functions.(b)Project proposalsTo be eligible to receive a grant under this section, an eligible entity shall—(1)submit to the Administrator a proposal for a living shoreline project, including monitoring, data collection, and measurable performance criteria with respect to the project; (2)demonstrate to the Administrator that the entity has any permits or other authorizations from local, State, and Federal Government agencies necessary to carry out the living shoreline project or provide evidence demonstrating general support from such agencies; and (3)include an engagement or education component that seeks and solicits feedback from the local or regional community most directly affected by the proposal.(c)Project selection(1)Development of criteriaThe Administrator shall select eligible entities to receive grants under this section based on criteria developed by the Administrator, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center.(2)ConsiderationsIn developing criteria under paragraph (1) to evaluate a proposed living shoreline project, the Administrator shall take into account—(A)the potential of the project to protect the community and maintain the viability of the environment, such as through protection of ecosystem functions, environmental benefits, or habitat types, in the area where the project is to be carried out;(B)the historic and future environmental conditions of the project site, particularly those environmental conditions affected by climate change;(C)the net ecological benefits of the project including the potential of the project to contribute to carbon sequestration; (D)the ability of the entity proposing the project to demonstrate the potential of the project to protect the coastal community where the project is to be carried out, including through—(i)mitigating the effects of erosion;(ii)attenuating the impact of coastal storms and storm surge;(iii)mitigating shoreline flooding;(iv)mitigating the effects of sea level rise, accelerated land loss, and extreme tides;(v)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems;(vi)protecting important cultural sites or values; or(vii)such other forms of coastal protection as the Administrator considers appropriate; and (E)the potential of the project to support resiliency at a military installation or community infrastructure supportive of a military installation (as such terms are defined in section 2391 of title 10, United States Code).(3)PriorityIn selecting living shoreline projects to receive grants under this section, the Administrator shall give priority consideration to a proposed project to be conducted in an area—(A)for which the President has declared, during the 10-year period preceding the submission of the proposal for the project under subsection (b), that a major disaster exists pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) because of a hurricane, tropical storm, coastal storm, or flooding; (B)that has a documented history of coastal erosion or frequent coastal inundation during that 10-year period; or(C)that includes communities that may not have adequate resources to prepare for or respond to coastal hazards, including low income communities, communities of color, Tribal communities, Indigenous communities, and rural communities. (4)Minimum standards(A)In generalThe Administrator shall develop minimum standards to be used in selecting eligible entities to receive grants under this section, taking into account—(i)the considerations described in paragraph (2); (ii)the need for such standards to be general enough to accommodate concerns relating to specific project sites; and (iii)the consideration of an established eligible entity program with systems to disburse funding from a single grant to support multiple small-scale projects.(B)ConsultationsIn developing standards under subparagraph (A), the Administrator—(i)shall consult with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation, the Office for Coastal Management, and the Restoration Center; and(ii)may consult with—(I)relevant interagency councils, such as the Estuary Habitat Restoration Council; (II)Tribes and Tribal organizations;(III)State coastal management agencies; and(IV)relevant nongovernmental organizations.(d)Use of fundsA grant awarded under this section to an eligible entity to carry out a living shoreline project may be used by the eligible entity only—(1)to carry out the project, including administration, design, permitting, entry into negotiated indirect cost rate agreements, and construction; (2)to monitor, collect, and report data on the performance (including performance over time) of the project, in accordance with standards issued by the Administrator under subsection (f)(2); or (3)to incentivize landowners to engage in living shoreline projects.(e)Cost-Sharing(1)In generalExcept as provided in paragraph (2), an eligible entity that receives a grant under this section to carry out a living shoreline project shall provide, from non-Federal sources, funds or other resources (such as land or conservation easements or in-kind matching from private entities) valued at not less than 50 percent of the total cost, including administrative costs, of the project.(2)Reduced matching requirement for certain communitiesThe Administrator may reduce or waive the matching requirement under paragraph (1) for an eligible entity representing a community or nonprofit organization if—(A)the eligible entity submits to the Administrator in writing—(i)a request for such a reduction and the amount of the reduction; and(ii)a justification for why the entity cannot meet the matching requirement; and(B)the Administrator agrees with the justification.(f)Monitoring and reporting(1)In generalThe Administrator shall require each eligible entity receiving a grant under this section (or a representative of the entity) to carry out a living shoreline project—(A)to transmit to the Administrator data collected under the project;(B)to monitor the project and to collect data on—(i)the ecological and economic benefits of the project and the protection provided by the project for the coastal community where the project is carried out, including through—(I)mitigating the effects of erosion;(II)attenuating the impact of coastal storms and storm surge;(III)mitigating shoreline flooding;(IV)mitigating the effects of sea level rise, accelerated land loss, and extreme tides;(V)sustaining, protecting, or restoring the functions and habitats of coastal ecosystems; or(VI)such other forms of coastal protection as the Administrator considers appropriate; and(ii)the performance of the project in providing such protection;(C)to make data collected under the project available on a publicly accessible internet website of the National Oceanic and Atmospheric Administration; and(D)not later than 1 year after the entity receives the grant, and annually thereafter until the completion of the project, to submit to the Administrator a report on—(i)the measures described in subparagraph (B); and(ii)the effectiveness of the project in increasing protection of the coastal community where the project is carried out through living shorelines techniques, including—(I)a description of—(aa)the project;(bb)the activities carried out under the project; and(cc)the techniques and materials used in carrying out the project; and(II)data on the performance of the project in providing protection to that coastal community.(2)GuidelinesIn developing guidelines relating to paragraph (1)(C), the Administrator shall consider how additional data could safely be collected before and after major disasters or severe weather events to measure project performance and project recovery.(3)Standards(A)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, relevant interagency councils, and relevant nongovernmental organizations, issue standards for the monitoring, collection, and reporting under subsection (d)(2) of data regarding the performance of living shoreline projects for which grants are awarded under this section.(B)ReportingThe standards issued under subparagraph (A) shall require an eligible entity receiving a grant under this section to report the data described in that subparagraph to the Administrator on a regular basis.(g)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $50,000,000 for each of fiscal years 2021 through 2025 for purposes of carrying out this section.(h)Minimum required funds for shoreline projects located within the Great LakesThe Secretary shall use not less than 10 percent of the funds awarded under this section for grants to projects located in the Great Lakes.(i)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means any of the following:(A)A unit of a State or local government.(B)An organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code.(C)An Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(2)Living shoreline projectThe term living shoreline project—(A)means a project that—(i)restores or stabilizes a shoreline, including marshes, wetlands, and other vegetated areas that are part of the shoreline ecosystem, by using natural materials and systems to create buffers to attenuate the impact of coastal storms, currents, flooding, and wave energy and to prevent or minimize shoreline erosion while providing a net ecological benefit to ecosystems and habitats;(ii)incorporates as many natural elements as possible, such as native wetlands, kelp forests, submerged aquatic plants, corals, oyster shells, native grasses, shrubs, or trees;(iii)utilizes techniques that incorporate ecological and coastal engineering principles in shoreline stabilization; and(iv)to the extent possible, maintains or restores existing natural slopes and connections between uplands and adjacent wetlands or surface waters;(B)may include the use of—(i)natural elements, such as sand, wetland plants, logs, oysters or other shellfish, submerged aquatic vegetation, corals, native grasses, shrubs, trees, or coir fiber logs;(ii)project elements that provide ecological benefits to coastal ecosystems and habitats in addition to shoreline protection; and(iii)structural materials, such as stone, concrete, wood, vinyl, oyster domes, or other approved engineered structures in combination with natural materials; and(C)may include a project that expands upon or restores natural living shorelines or existing living shoreline projects.(3)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.1002.National Oceanic and Atmospheric Administration Research Programs(a)Coastal science and assessment: competitive external research(1)In generalThe Administrator shall carry out an extramural competitively awarded grants program (referred to in this section as the Program) focused on interdisciplinary coastal resilience and sustainability in accordance with subsection (b).(2)ObjectiveThe objective of the Program shall be to develop scalable, best practices—(A)to prepare more resilient, sustainable coastal communities; and(B)to reduce disaster recovery costs.(3)CollaborationThe Secretary shall conduct the Program in collaboration with business and industry, government agencies, academic institutions, and coastal community stakeholders.(4)EligibilityTo be eligible for a grant under the Program, an applicant must be an institution of higher education, nonprofit organization, State, local, or Tribal government, for-profit organization, United States territory, or Federal agency that has statutory authority to receive transfers of funds.(b)Coastal resilience research competitive grants(1)In generalThe Administrator shall establish an annual competitive grants program that gives priority to coastal resilience research projects that focus on—(A)protecting life and critical infrastructure;(B)developing decision-support tools useful to coastal communities;(C)determining societal, ecological, and resiliency benefits of coastal restoration and natural, nature-based, and man-made infrastructure, and how these benefits affect the sustainability of coastal ecosystems;(D)volunteer and community-science monitoring of coastal and marine resources as part of efforts to protect coastal communities from sea level rise;(E)monitoring and developing ecosystem-based approaches to managing coastal ecosystems to promote sustainability;(F)assessing and enhancing the capacity of human communities to adapt to coastal natural disasters;(G)assessing coastal vulnerability and risk;(H)evaluating adaptation and restoration approaches to reduce risk, including through the use of natural, nature-based, and man-made features;(I)minimizing costs associated with damages incurred from natural disasters, flooding, and sea level rise; and(J)developing curriculum for new programs in coastal restoration at public community colleges and within college Sea Grant programs to train the new coastal restoration workforce.(2)Critical infrastructureIn this paragraph, the term critical infrastructure means infrastructure, including natural or nature-based infrastructure, the destruction or damaging of which would have a debilitating impact on national security or economic security, undermine community resiliency and adaptation, or threaten public health or safety.(3)Natural and Nature-Based featuresThe term natural or nature-based features means coastal wetlands, beaches, dunes, marshes, mangrove forests, municipal green infrastructure, and living shorelines.(c)DonationsThe Administrator may accept and use donations of funds to implement this section.1003.Grants for recovering oysters(a)EstablishmentThe Administrator shall establish a grant program (in this section referred to as the Program) under which the Administrator shall award grants to eligible entities for the purpose of conducting research on the conservation, restoration, or management of oysters in estuarine ecosystems.(b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require.(c)Allocation of grant funds(1)In generalThe Administrator shall award a grant under the Program to eligible entities that submit an application under subsection (b).(2)Matching requirement(A)In generalExcept as provided in subparagraph (B), the total amount of Federal funding received under the Program by an eligible entity may not exceed 85 percent of the total cost of the research project for which the funding was awarded. For the purposes of this subparagraph, the non-Federal share of project costs may be provided by in-kind contributions and other noncash support.(B)WaiverThe Administrator may waive all or part of the requirement in subparagraph (A) if the Administrator determines that no reasonable means are available through which an eligible entity applying for a grant under this section can meet such requirement and the probable benefit of such research project outweighs the public interest in such requirement.(3)Equitable distributionThe Administrator shall ensure, to the maximum extent practicable, that grant funding under this section is apportioned according to the historic baseline oyster population of each estuary of the United States.(d)DefinitionsIn this section, the following definitions apply:(1)Academic communityThe term academic community means faculty, researchers, professors, and representatives of State-accredited colleges and universities.(2)Eligible entityThe term eligible entity means a member of the academic community, the seafood industry, a relevant nonprofit organization, or a relevant State agency, that is proposing or conducting a research project on the conservation, restoration, or management of oysters in an estuarine ecosystem developed through consultation with a member of the academic community, a member of the seafood industry, a relevant nonprofit organization, or a relevant State agency.(3)Historic baselineThe term historic baseline means the estimated population of oysters in an estuary in 1850.(4)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(5)Seafood industryThe term seafood industry means shellfish growers, shellfish harvesters, commercial fishermen, and recreational fishermen.(e)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $6,000,000 for each of the fiscal years 2021 through 2025 to carry out this section.1004.Improvements to the National Oceans and Coastal Security Act(a)Definition of tidal shoreline refinedSection 902 of the National Oceans and Coastal Security Act (16 U.S.C. 7501) is amended—(1)by amending paragraph (7) to read as follows:(7)Tidal shorelineThe term tidal shoreline means a tidal shoreline or a Great Lake shoreline as such terms are used in section 923.110(c)(2)(i) of title 15, Code of Federal Regulations, or a similar successor regulation.; and(2)by adding at the end the following:(8)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(9)Blue carbonThe term blue carbon means the ability of an ocean or coastal ecosystem, habitat, or other natural resource to absorb, capture, and contain atmospheric carbon dioxide..(b)Improvements to National Oceans and Coastal Security Fund(1)Establishment of fund requiredSubsection (a) of section 904 of such Act (16 U.S.C. 7503) is amended by inserting and jointly manage after establish.(2)DepositsParagraph (1) of subsection (b) of section 904 is amended to read as follows:(1)In generalThere shall be deposited into the Fund, which shall constitute the assets of the Fund, amounts as follows:(A)Amounts transferred to the Fund under section 908.(B)Such other amounts as may be appropriated or otherwise made available to carry out this Act..(3)ExpendituresSection 904 of such Act (16 U.S.C. 7503) is amended by striking subsection (d) and inserting the following:(d)Expenditure(1)Of the amounts deposited into the Fund for each fiscal year, if those funds are equal to or greater than $100,000,000—(A)not more than 80 percent may be used for the award of grants under subsection (b) of section 906;(B)not more than 20 percent may be used for the award of grants under subsection (c) of such section; and(C)not more than 4 percent may be used by the Administrator and the National Fish and Wildlife Foundation (Foundation) for administrative expenses to carry out this chapter, which amount shall be divided between the Administrator and the Foundation pursuant to an agreement reached and documented by both the Administrator and the Foundation.(2)Of the amounts deposited into the Fund for each fiscal year, if those funds are less than $100,000,000, all funds shall be used for the award of grants under subsection (c) of section 906 and no more than 4 percent may be used by the Administrator and the Foundation for administrative expenses to carry out this chapter, which amount shall be divided between the Administrator and the Foundation pursuant to an agreement reached and documented by both the Administrator and the Foundation..(c)Eligible uses of the fundSection 905 of such Act (16 U.S.C. 7504) is amended to read as follows:905.Eligible uses(a)In generalAmounts in the Fund may be allocated by the Administrator and the Foundation to support programs and activities intended to protect, conserve, restore, better understand, and utilize ocean and coastal resources and coastal infrastructure, including scientific research, resiliency and spatial planning, data-sharing, and other programs and activities carried out in coordination with Federal and State departments or agencies, including the following:(1)Ocean, coastal, and Great Lakes restoration and protection, including efforts to address potential impacts of sea level change, sedimentation, erosion, changes in ocean chemistry, hurricanes and other extreme weather, flooding, and changes in ocean temperature to natural resources, communities, and coastal economies.(2)Restoration, protection, or maintenance of living ocean, coastal, and Great Lakes resources and their habitats, including habitats and ecosystems that provide blue carbon benefits.(3)Planning for and managing coastal development to enhance ecosystem and community integrity, or to minimize impacts from sea level change, hurricanes and other extreme weather, flooding, and coastal erosion.(4)Projects to address management, planning, or resiliency and readiness issues which are regional or interstate in scope, such as regional ocean partnerships or similar bodies.(5)Efforts that contribute to the understanding of ecological, economic, societal, and national security threats driven by changes to the oceans, coasts, and Great Lakes.(6)Efforts to preserve, protect, and collect data, including but not limited to public ocean and coastal data portals, that would support sustainable water-dependent commercial activities including commercial fishing, recreational fishing businesses, aquaculture, boat building, or other coastal-related businesses.(7)Efforts to assist coastal States in repositioning, relocating or deploying natural or nature-based features to enhance the resiliency of critical coastal transportation, emergency response, water, electrical, and other infrastructure, that are already subject to or face increased future risks of hurricanes, coastal flooding, coastal erosion, or sea level change to ensure the economic security, safety, and ecological well-being of the coasts of the United States.(8)Acquiring property or interests in property if—(A)the area is located within a coastal county or adjacent county;(B)the funds made available under this subtitle are used to acquire land or interest in land by purchase, exchange, or donation from a willing seller;(C)the Governor of the State in which the property or interests in property are acquired approves of the acquisition; and(D)such property or interest is acquired in a manner that will ensure such property or interest will be administered to support the purposes of this Act.(9)Protection and modification of critical coastal public infrastructure affected by erosion, hurricanes or other extreme weather, flooding, or sea level change.(10)Assistance for small businesses and communities that are dependent on coastal tourism as eligible efforts that help coastal economies minimize impacts from sea level rise and disasters.(11)Projects that use natural and nature-based approaches for enhancing the resiliency of wastewater and stormwater infrastructure as eligible critical infrastructure projects (as compared to just general water infrastructure, which can also include drinking water systems).(12)Technical assistance to help develop comprehensive resilience and mitigation plans as an eligible funding effort.(b)Matching requirementThe Administrator and the Foundation shall require a non-Federal match for all awards made under section 906(c) from the Fund.(c)Prohibition on use of funds for litigationNo funds made available under this Act may be used to fund litigation against the Federal Government..(d)Grants(1)AdministrationSubsection (a)(1) of section 906 of such Act (16 U.S.C. 7505) is amended—(A)by amending subparagraph (B) to read as follows:(B)Selection procedures and criteria for the awarding of grants under this section that require consultation with the Administrator and the Secretary of the Interior.;(B)by amending subparagraph (C)(ii) to read as follows:(ii)under subsection (c) to entities including States, local governments, regional and interstate collaboratives, associations, nonprofit and for-profit private entities, public-private partnerships, academic institutions, and Indian Tribes.;(C)in subparagraph (F), by striking year if grants have been awarded in that year and inserting 5 years; and(D)by adding at the end the following:(I)A method to give special consideration in reviewing proposals to projects with either direct or indirect coastal or marine blue carbon benefits and an accounting methodology to quantify these benefits for the purposes of the annual report required under section 907..(2)Grants to coastal StatesSubsection (b) of section 906 of such Act (16 U.S.C. 7505) is amended to read as follows:(b)Grants to coastal States(1)In generalSubject to section 904(d)(1) and paragraphs (3) and (4) of this subsection, the Administrator and the Foundation shall award grants to eligible coastal States based on the following formula:(A)50 of the funds are allocated equally among such coastal States.(B)25 percent of the funds are allocated on the basis of the ratio of tidal shoreline miles in a coastal State to the tidal shoreline miles of all coastal States.(C)25 percent of the funds are allocated on the basis of the ratio of population density of the coastal counties of a coastal State to the average population density of all coastal counties based on the most recent data available by the U.S. Census Bureau.(2)Eligible coastal StatesFor purposes of this subsection, an eligible coastal State is any coastal state as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453).(3)Maximum allocation to StatesNotwithstanding paragraph (1), not more than 5 percent of the total funds distributed under this subsection may be allocated to any single State. Any amount exceeding this limit shall be redistributed equally among the remaining eligible coastal States.(4)Requirement to submit plans(A)In generalTo be eligible to receive a grant under this subsection, an eligible coastal State shall submit to the Administrator for review and approval, a 5-year plan, which shall include the following:(i)Criteria to determine eligibility for entities which may receive grants under this subsection.(ii)A description of the competitive process the coastal State will use in allocating funds received from the Fund, except in the case of allocating funds under paragraph (7), which shall include—(I)a description of the relative roles of and consistency with the State coastal zone management program approved under the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), if the coastal State has such a plan, and any State Sea Grant Program, if the State has such program; and(II)a demonstration that such competitive process is consistent with the application and review procedures established by the Administrator and Foundation under subsection (a)(1).(iii)A process to certify that the project or program and the awarding of a contract for the expenditure of amounts received under this paragraph are consistent with the standard procurement rules and regulations governing a comparable project or program in that State, including all applicable competitive bidding and audit requirements.(iv)Procedures to make publicly available on the internet a list of all projects supported by the Fund, that includes at a minimum the grant recipient, grant amount, project description, and project status.(B)UpdatesAs a condition of receiving a grant under this subsection, a coastal State shall submit to the Administrator, not less frequently than once every 5 years, an update to the plan submitted by the coastal State under subparagraph (A) for the 5-year period immediately following the most recent submittal under this paragraph.(5)Opportunity for public commentIn determining whether to approve a plan or an update to a plan described in subparagraph (A) or (B) of paragraph (5), the Administrator or the Foundation shall provide the opportunity for, and take into consideration, public input and comment on the plan.(6)Indian TribesAs a condition on receipt of a grant under this subsection, a State that receives a grant under this subsection shall ensure that Indian Tribes in the State are eligible to participate in the competitive process described in the State’s plan under paragraph (5)(A)(ii).(7)Nonparticipation by a StateIn any year, if an eligible coastal State or geographic area described in paragraph (4)(B) does not submit the plan required by paragraph (5) or declines the funds distributed under this subsection, the funds that would have been allocated to the State or area shall be redistributed equally among the remaining eligible coastal States and geographic areas..(3)National grants for oceans, coasts, and Great LakesSubsection (c)(2) of such section is amended—(A)in subparagraph (B)—(i)in clause (ii), by striking ; and and inserting a semicolon;(ii)by redesignating clause (iii) as clause (iv); and(iii)by inserting after clause (ii) the following:(iii)nongovernmental organizations; and; and(B)by adding at the end the following:(C)Cap on State fundingThe amount of a grant awarded under this subsection shall not count toward the cap on funding to States through grants awarded under subsection (b)..(e)Annual reportSection 907 of the National Oceans and Coastal Security Act (16 U.S.C. 7506) is amended—(1)by amending paragraph (3) of subsection (b) to read as follows:(3)a description of the expenditures made from the Fund for the fiscal year, including the purpose of the expenditures; and; and(2)by adding at the end the following:(4)an estimate of blue carbon benefits, in tons of carbon dioxide, expected through grants awarded to projects that received special consideration under section 906 due to their blue carbon potential..(f)FundingSection 908 of such Act (16 U.S.C. 7507) is amended to read as follows:908.FundingThere is authorized to be appropriated $100,000,000 to carry out this title for fiscal year 2020 and each fiscal year thereafter..1005.Shovel-ready restoration grants for coastlines and fisheries(a)EstablishmentThe Secretary shall establish a grant program to provide funding and technical assistance to eligible entities for purposes of carrying out a project described in subsection (d).(b)Project proposalTo be considered for a grant under this section, an eligible entity shall submit a grant proposal to the Secretary in a time, place, and manner determined by the Secretary. Such proposal shall include monitoring, data collection, and measurable performance criteria with respect to the project.(c)Development of criteriaThe Secretary shall select eligible entities to receive grants under this section based on criteria developed by the Secretary, in consultation with relevant offices of the National Oceanic and Atmospheric Administration, such as the Office of Habitat Conservation and the Office for Coastal Management.(d)Eligible projectsA project is described by this section if—(1)the purpose of the project is to restore a marine, estuarine, coastal, or Great Lake habitat, including—(A)restoration of habitat to protect or recover a species that is threatened, endangered, or a species of concern under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);(B)through the removal or remediation of marine debris, including derelict vessels and fishing gear, in coastal and marine habitats; or(C)for the benefit of—(i)shellfish;(ii)fish, including diadromous fish; or(iii)coral reef; or(2)provides adaptation to climate change, including by constructing or protecting ecological features or nature-based infrastructure that protects coastal communities from sea level rise, coastal storms, or flooding, and blue carbon projects.(e)PriorityIn determining which projects to fund under this section, the Secretary shall give priority to a proposed project—(1)that would stimulate the economy;(2)for which the applicant can demonstrate that the grant will fund work that will begin not more than 90 days after the date of the award;(3)for which the applicant can demonstrate that the grant will fund work that will employ fishermen who have been negatively impacted by the COVID–19 pandemic or pay a fisherman for the use of a fishing vessel;(4)for which the applicant can demonstrate that any preliminary study or permit required before the project can begin has been completed or can be completed shortly after an award is made; or(5)that includes communities that may not have adequate resources including low income communities, communities of color, Tribal communities, Indigenous communities, and rural communities.(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Commerce $3,000,000,000 for fiscal year 2020 to carry out this section, to remain available until expended.(g)Definitions(1)Eligible entityIn this Act, eligible entity means a nonprofit, a for-profit business, an institution of higher education, or a State, local, Tribal, or Territorial government.(2)FishermenThe term fishermen means commercial or for-hire fishermen or oyster farmers.(3)SecretaryIn this section, the term Secretary means the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration.1006.Strategic Climate Change Relocation Initiative and Program(a)Establishment of initiativeThe Chairman of the Council on Environmental Quality (in this section referred to as the Chair) of the Council on Environmental Quality shall establish a Strategic Climate Change Relocation Initiative (in this section referred to as the Initiative) for the purposes of coordinating Federal agency activities to identify and assist communities that have expressed affirmative interest in relocation due to health, safety, and environmental impacts from climate change, including hurricanes, flooding, sea level rise, and repeat wildfires.(b)DirectorThe Chair shall appoint a Strategic Climate Relocation Director to manage the Initiative.(c)ConsultationThe Chair shall coordinate and consult with Federal agencies conducting activities related to this section including the National Oceanic and Atmospheric Administration, the Department of the Interior, including the Bureau of Indian Affairs, the Environmental Protection Agency, the Federal Emergency Management Agency, the Department of Housing and Urban Development, the Denali Commission, the Corps of Engineers, the Office of Management and Budget, the National Economic Council, the National Security Council, the White House Council on Native American Affairs Interagency Subgroup on Tribal Resilience, and other Federal agencies as appropriate.(d)External advisory panelThe Chair shall establish an external advisory panel that may include community leaders, non-governmental organizations, State and local government representatives, Tribal leaders, Indigenous community representatives, climate adaptation professionals, and other relevant experts as appropriate. (e)Report to CongressNot later than 2 years after the date of enactment of this Act, the Chair shall submit a report to Congress recommending key elements of a Strategic Climate Change Relocation Program to identify and assist communities that have expressed affirmative interest in relocation due to health, safety, and environmental impacts from climate change. The report shall—(1)identify—(A)areas where climate change impacts make relocation a likely climate change adaptation strategy; (B)communities that have expressed affirmative interest in relocation (in this section referred to as sending communities); and (C)potential relocation areas and communities that have expressed interest in attracting climate migrants (in this section referred to as receiving communities);(2)propose criteria to qualify for climate relocation assistance, with preference given to disadvantaged communities where community members have indicated a preference for retreat which would otherwise be challenged to relocate;(3)describe the roles and responsibilities of specific Federal agencies in implementing the Strategic Climate Change Relocation Program and how the Program should be coordinated with applicable State and Federal agency plans and programs and identify Federal programs that can be tailored to incentivize self-identification of communities as receiving areas;(4)outline the role that State and local governments should play in implementing the Strategic Climate Change Relocation Program, including identification of areas or communities where people leaving areas vulnerable to climate change can consider locating, and the specific resources needed to prepare those communities to be receiving communities in terms of Federal investment in infrastructure, affordable housing, and social services; (5)summarize existing Federal and State programs for purchase of individual properties vulnerable to the impacts of climate change and propose how these programs might be restructured, improved, or expanded to incentivize climate change relocation; (6)describe measures that governments or other organizations can take to reduce the psychological stress associated with relocation to preserve or support the historical and cultural identity of communities being relocated and to restore and conserve areas that are relocated from as publicly accessible natural assets, and how Federal programs will support these efforts; (7)identify and recommend measures to overcome how institutional barriers, such as Federal programs that do not account for Tribal sovereignty, constrain Tribal communities’ ability to pursue self-determined management of their resources and built environment; (8)identify measures that Congress, Federal agencies, or State and local governments should take to discourage or restrict new development and hard structural measures in areas vulnerable to such significant climate change impacts that they are likely to require a solution that includes relocation, in particular, where the Federal Government could establish stricter funding requirements for post-disaster funding that require updated building codes and land use strategies reflecting climate risk; (9)describe existing policies and clarify responsibilities of governments in complying with obligations to protect private property, including providing just compensation for any taking of private property; (10)propose an application process, available online, for States and communities to express affirmative interest in climate relocation assistance, either as a leaving community or receiving community;(11)provide guidance on and identify additional funding for operations and maintenance requirements for vacated land, and identify the resources needed to prioritize public access, recreational spaces, or conservation areas; (12)review efficacy of existing flood mitigation strategies on reducing flood risk to human populations, and identify opportunities to coordinate blue-green infrastructure solutions with buyout programs that increase the resilience of remaining residents; and(13)outline the amount and timing of Federal funding that is expected to be needed to implement the Climate Change Relocation Program.(f)Development of report to CongressIn developing the report required under subsection (e), the Chair shall— (1)provide for public review and comment of a draft of the report; (2)consult with organizations representing State and local governments; (3)consult with the external advisory panel; and (4)evaluate projects implemented under the National Disaster Resilience Competition administered by the Department of Housing and Urban Development. (g)Climate change strategic relocation program pilot projectsWithin 2 years after the date of the submission of the report under subsection (e), the Chair shall establish and carry out pilot projects based upon the recommendations included in such report. (h)Subsequent periodic reports to CongressWithin three years after the date of the submission of the report under subsection (e), and every three years thereafter, the Chair shall submit to Congress a report evaluating progress in the implementation of the Climate Change Relocation Program and making recommendations for needed changes to the Program.XIOcean Health: Ocean Acidification and Harmful Algal BloomsACoastal Communities Ocean Acidification Act 1101.State and United States definedSection 12403 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3702) is amended—(1)by redesignating paragraph (3) as paragraph (4);(2)by inserting after paragraph (2) the following: (3)StateThe term State means each State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands of the United States, and any other territory or possession of the United States.; and(3)by adding at the end the following:(5)United StatesThe term United States means the States, collectively..1102.Coastal community vulnerability assessment(a)In generalSection 12406 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3705) is amended—(1)in subsection (a), by inserting (referred to in this section as the Program) after acidification program;(2)by redesignating subsection (b) as subsection (d); and(3)by inserting after subsection (a) the following:(b)Community vulnerability assessment(1)In generalNot later than 180 days after the date of enactment of the Ocean-Based Climate Solutions Act of 2020 and every 7 years subsequent, the Secretary, through the Program, shall conduct an ocean acidification coastal community vulnerability assessment, and issue a corresponding public report.(2)RequirementsThe assessment conducted under paragraph (1) shall—(A)identify the United States coastal communities, including island communities, low-population rural communities, and subsistence communities, that are most dependent on coastal and ocean resources that may be impacted by ocean acidification;(B)assess the nature of the social and economic vulnerabilities of those communities, including the economic effect on local or regional commercial fisheries and recreational opportunities and over what timescales such effects will be felt;(C)identify the ocean acidification impacts that might harm those communities, both in isolation and in conjunction with other changing ocean conditions, including effects from changes in ocean and coastal marine resources that are not managed by the Federal Government;(D)identify key knowledge gaps where research could be devoted to better understand the possible impacts of ocean acidification on those communities, the risks and threats facing those communities, and possible adaptation strategies for those communities; and(E)be conducted in collaboration with experts, traditional knowledge experts, and individuals who are familiar with the unique economic, social, ecological, geographic, and resource concerns of coastal communities in the United States, including representatives from—(i)the National Marine Fisheries Service and the Office for Coastal Management of the National Oceanic and Atmospheric Administration;(ii)National Integrated Coastal and Ocean Observation System regional information coordination entities established under section 12304(c)(4) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603(c)(4));(iii)regional ocean acidification networks; and(iv)State sea grant programs (as defined in section 203 of the National Sea Grant College Program Act (33 U.S.C. 1122)).(c)Support for State and local vulnerability assessments and strategic research planningIn carrying out the Program, the Secretary shall collaborate with State, local, and Tribal government entities that are conducting or have completed vulnerability assessments, strategic research planning, or other similar activities related to ocean acidification and its impacts on coastal communities, for the purpose of—(1)determining whether such activities can be used as a model for other communities; and(2)identifying opportunities for the National Oceanic and Atmospheric Administration and other relevant Federal agencies to support such activities..(b)Ongoing input mechanismSection 12404(b)(5) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3703(b)(5)) is amended—(1)by striking including information and inserting the following: “including—(A)information; (2)by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(B)an ongoing mechanism that allows affected industry members, coastal stakeholders, non-Federal resource managers, community acidification networks, Indigenous knowledge groups, and scientific experts not employed by the Federal Government to provide input on research, data, and monitoring that is necessary to support on-the-ground management, decision making, and adaptation related to ocean acidification and the effects of such acidification..(c)Strategic research planSection 12405 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3704) is amended—(1)in subsection (b)—(A)in paragraph (8), by striking and at the end;(B)in paragraph (9), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(10)make recommendations to conduct research in areas, including the social sciences and economics, to address the key knowledge gaps identified in the community vulnerability assessment report conducted under section 12406(b).; and(2)in subsection (e), by inserting , Tribal governments, Indigenous and traditional knowledge experts, after industry.(d)Authorization of appropriationsSection 12409(a) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3708(a)) is amended to read as follows: (a)National Oceanic and Atmospheric AdministrationThere are authorized to be appropriated to the National Oceanic and Atmospheric Administration to carry out the purposes of this subtitle $2,700,000 for each of fiscal years 2021 through 2025. .(e)Report on support for State and local vulnerability assessments and strategic research planningNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to Congress a report detailing the efforts of the National Oceanic and Atmospheric Administration to support State, local, and Tribal community vulnerability assessments, strategic research and planning, and monitoring needs, pursuant to section 12406(c) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (as added by subsection (a)).BOcean Acidification Act 1111.Prize competitionsSection 12404 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3703) is amended by adding at the end the following:(d)Prize competitions(1)In GeneralAny Federal agency with a representative serving on the interagency working group established under this section may, either individually or in cooperation with 1 or more agencies, carry out a program to award prizes competitively under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719). An agency seeking to carry out such a program shall carry out such program in coordination with the chair of such interagency working group. (2)PurposesAny prize competition carried out under this subsection shall be for the purpose of stimulating innovation to advance our Nation’s ability to understand, research, or monitor ocean acidification or its impacts, or to develop management or adaptation options for responding to ocean acidification.(3)Priority programsPriority shall be given to establishing programs under this section that address communities, environments, or industries that are in distress due to the impacts of ocean acidification, including—(A)the development of monitoring or management options for communities or industries that are experiencing significant financial hardship;(B)the development of adaptation options to alleviate economic harm and job loss caused by ocean acidification;(C)the development of measures to help vulnerable communities or industries, with an emphasis on rural communities and businesses; and(D)the development of adaptation and management options for impacted shellfish industries..CCOAST Research Act 1121.Purposes(a)In generalSection 12402(a) of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3701(a)) is amended—(1)in paragraph (1)—(A)in the matter preceding subparagraph (A), by striking development and coordination and inserting coordination and implementation;(B)in subparagraph (A), by striking acidification on marine organisms and inserting acidification and coastal acidification on marine organisms; and(C)in subparagraph (B), by striking establish and all that follows through the semicolon and inserting maintain and advise an interagency research, monitoring, and public outreach program on ocean acidification and coastal acidification;;(2)in paragraph (2), by striking establishment and inserting maintenance;(3)in paragraph (3), by inserting and coastal acidification after ocean acidification; and(4)in paragraph (4), by inserting and coastal acidification that take into account other environmental and anthropogenic stressors after ocean acidification.(b)Technical and conforming amendmentSection 12402 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3701(a)) is amended by striking (a) Purposes.—.1122.DefinitionsSection 12403 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3702) is amended—(1)in paragraph (1), by striking of the Earth’s oceans and all that follows before the period at the end and inserting and changes in the water chemistry of the Earth’s oceans, coastal estuaries, and waterways caused by carbon dioxide from the atmosphere and the breakdown of organic matter;(2)in paragraph (3), by striking Joint Subcommittee on Ocean Science and Technology of the National Science and Technology Council and inserting National Science and Technology Council Subcommittee on Ocean Science and Technology;(3)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively;(4)by inserting before paragraph (2), as so redesignated, the following new paragraph:(1)Coastal AcidificationThe term coastal acidification means the combined decrease in pH and changes in the water chemistry of coastal oceans, estuaries, and other bodies of water from chemical inputs (including carbon dioxide from the atmosphere), freshwater inputs, and excess nutrient run-off from land and coastal atmospheric pollution that result in processes that release carbon dioxide, acidic nitrogen, and sulfur compounds as byproducts which end up in coastal waters.; and(5)by adding at the end the following new paragraph: (5)StateThe term State means each State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Virgin Islands of the United States, and any other territory or possession of the United States..1123.Interagency working groupSection 12404 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3703) is amended—(1)in the heading, by striking subcommittee and inserting working group;(2)in subsection (a)—(A)in paragraph (1), by striking Joint Subcommittee on Ocean Science and Technology of the National Science and Technology Council shall coordinate Federal activities on ocean acidification and and insert Subcommittee shall;(B)in paragraph (2), by striking Wildlife Service, and inserting Wildlife Service, the Bureau of Ocean Energy Management, the Environmental Protection Agency, the Department of Agriculture, the Department of State, the Department of Energy, the Department of the Navy, the National Park Service, the Bureau of Indian Affairs, the National Institute of Standards and Technology, the Smithsonian Institution,; and(C)in paragraph (3), in the heading, by striking Chairman and inserting Chair;(3)in subsection (b)—(A)in paragraph (1), by inserting , including the efforts of the National Oceanic and Atmospheric Administration to facilitate such implementation after of the plan;(B)in paragraph (2)—(i)in subparagraph (A), by inserting and coastal acidification after ocean acidification; and(ii)in subparagraph (B), by inserting and coastal acidification after ocean acidification;(C)in paragraph (4), by striking ; and and inserting a semicolon;(D)in paragraph (5)—(i)by striking developed and inserting and coastal acidification developed; and(ii)by striking the period at the end and inserting and coastal acidification; and; and(E)by adding at the end the following new paragraph:(6)ensure that each of the Federal agencies represented on the interagency working group—(A)participates in the Ocean Acidification Information Exchange established under paragraph (5); and(B)delivers data and information to support the data archive system established under section 12406(d).; (4)in subsection (c), in paragraph (2)—(A)by inserting , and to the Office of Management and Budget, after House of Representatives; and(B)in subparagraph (B), by striking the interagency research and inserting interagency strategic research;(5)by redesignating subsection (c) as subsection (d); and(6)by inserting after subsection (b) the following:(c)Advisory Board(1)EstablishmentThe Chair of the Subcommittee shall establish an Ocean Acidification Advisory Board.(2)DutiesThe Advisory Board shall—(A)not later than 180 days before the Subcommittee submits the most recent report under subsection (d)(2)—(i)review such report;(ii)submit an analysis of such report to the Subcommittee for consideration in the final report submitted under subsection (d)(2); and(iii)concurrently with the Subcommittee’s final submission of the report under subsection (d)(2), the Advisory Board shall submit a copy of the analysis provided to the Subcommittee to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Natural Resources of the House of Representatives;(B)not later than 180 days before the Subcommittee submits the most recent strategic research plan under subsection (d)(3) to Congress—(i)review such plan;(ii)submit an analysis of such plan and the implementation thereof to the Subcommittee for consideration in the final strategic research plan submitted under subsection (d)(3); and(iii)concurrently with the Subcommittee’s final submission of the strategic research plan under subsection (d)(3), the Advisory Board shall submit a copy of the analysis provided to the Subcommittee to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Natural Resources of the House of Representatives;(C)provide ongoing advice to the Subcommittee and the interagency working group on matters related to Federal activities on ocean acidification and coastal acidification;(D)advise the Subcommittee and the interagency working group on—(i)efforts to coordinate research and monitoring activities related to ocean acidification and coastal acidification; and(ii)the best practices for the standards developed for data archiving under section 12406(e);(E)publish in the Federal Register a charter;(F)provide the Library of Congress with—(i)the charter described in subparagraph (E);(ii)any schedules and minutes for meetings of the Advisory Board;(iii)any documents that are approved by the Advisory Board; and(iv)any reports and analysis prepared by the Advisory Board; and(G)establish a publicly accessible web page on the website of the National Oceanic and Atmospheric Administration, that contains the information described in clauses (i) through (iv) of subparagraph (F).(3)MembershipThe Advisory Board shall consist of 24 members as follows:(A)Two representatives of the shellfish and crab industry.(B)One representative of the finfish industry.(C)One representative of seafood processors.(D)Three representatives from academia, including both natural and social sciences.(E)One representative of recreational fishing.(F)One representative of relevant nongovernmental organizations.(G)Six representatives from relevant State, local, and Tribal governments.(H)One representative from the Alaska Ocean Acidification Network.(I)One representative from the California Current Acidification Network.(J)One representative from the Northeast Coastal Acidification Network.(K)One representative from the Southeast Coastal Acidification Network.(L)One representative from the Gulf of Mexico Coastal Acidification Network.(M)One representative from the Mid-Atlantic Coastal Acidification Network.(N)One representative from the Pacific Islands Ocean Observing System or similar entity representing the island Territories and possessions of the United States in the Pacific Ocean, and the State of Hawaii.(O)One representative from the Caribbean Regional Association for Coastal Ocean Observing or a similar entity representing Puerto Rico and the United States Virgin Islands.(P)One representative from the National Oceanic and Atmospheric Administration shall serve as an ex-officio member of the Advisory Board without a vote.(4)Appointment of membersThe Chair of the Subcommittee shall—(A)appoint members to the Advisory Board (taking into account the geographical interests of each individual to be appointed as a member of the Advisory Board to ensure that an appropriate balance of geographical interests are represented by the members of the Advisory Board) who—(i)represent the interest group for which each seat is designated;(ii)demonstrate expertise on ocean acidification or coastal acidification and its scientific, economic, industry, cultural, and community impacts; and(iii)have a record of distinguished service with respect to ocean acidification or coastal acidification, and such impacts;(B)give consideration to nominations and recommendations from the members of the interagency working group and the public for such appointments; and(C)ensure that an appropriate balance of scientific, industry, and geographical interests are represented by the members of the Advisory Board.(5)Term of membershipEach member of the Advisory Board—(A)shall be appointed for a 5-year term; and(B)may be appointed to more than 1 term.(6)ChairThe Chair of the Subcommittee shall appoint 1 member of the Advisory Board to serve as the Chair of the Advisory Board.(7)MeetingsNot less than once each calendar year, the Advisory Board shall meet at such times and places as may be designated by the Chair of the Advisory Board, in consultation with the Chair of the Subcommittee and the Chair of the interagency working group.(8)BriefingThe Chair of the Advisory Board shall brief the Subcommittee and the interagency working group on the progress of the Advisory Board as necessary.(9)Federal Advisory Committee ActSection 14 of the Federal Advisory Committee Act shall not apply to the Advisory Board..1124.Strategic research planSection 12405 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3704) is amended—(1)in subsection (a)—(A)by striking acidification each place it appears and inserting acidification and coastal acidification;(B)in the first sentence—(i)by inserting , and not later than every 5 years thereafter after the date of enactment of this Act;(ii)by inserting address the socioeconomic impacts of ocean acidification and coastal acidification and to after mitigation strategies to; and(iii)by striking marine ecosystems each place it appears and inserting ecosystems; and(C)in the second sentence, by inserting and recommendations made by the Advisory Board in the review of the plan required under section 12404(c)(2)(B)(i) after subsection (d);(2)in subsection (b)—(A)in paragraph (1), by inserting and social sciences after among the ocean sciences;(B)in paragraph (2)—(i)in subparagraph (A), by striking impacts and inserting impacts, including trends of changes in ocean chemistry,;(ii)in subparagraph (B)—(I)by striking improve the ability to assess the and inserting assess the short-term and long-term; and(II)by striking ; and at the end and inserting a semicolon;(iii)by amending subparagraph (C) to read as follows:(C)provide information for the—(i)development of adaptation and mitigation strategies to address the socioeconomic impacts of ocean acidification and coastal acidification;(ii)conservation of marine organisms and ecosystems; (iii)assessment of the effectiveness of such adaptation and mitigation strategies; and; and(iv)by adding at the end the following new subparagraph:(D)improve research on—(i)ocean acidification and coastal acidification;(ii)the interactions between and effects of multiple combined stressors including changes in water chemistry, changes in sediment delivery, hypoxia, and harmful algal blooms, on ocean acidification and coastal acidification; and(iii)the effect of environmental stressors on marine resources and ecosystems;;(C)in paragraph (3)—(i)in subparagraph (F), by striking database development and inserting data management;(ii)in subparagraph (H) by striking and at the end; and(iii)by adding at the end the following new subparagraphs:(J)assessment of adaptation and mitigation strategies; and(K)education and outreach activities;;(D)in paragraph (4), by striking set forth and inserting ensure an appropriate balance of contribution in establishing;(E)in paragraph (5), by striking reports and inserting the best available peer-reviewed scientific reports;(F)in paragraph (6)—(i)by inserting and coastal acidification after ocean acidification; and(ii)by striking of the United States and inserting within the United States;(G)in paragraph (7), by striking outline budget requirements and inserting estimate costs associated for full implementation of each element of the plan by fiscal year;(H)in paragraph (8)—(i)by inserting and coastal acidification after ocean acidification each place it appears;(ii)by striking its and inserting their; and(iii)by striking ; and at the end and inserting a semicolon;(I)in paragraph (9), by striking the period at the end and inserting ; and; and(J)by adding at the end the following new paragraph:(10)describe monitoring needs necessary to support potentially affected industry members, coastal stakeholders, fishery management councils and commissions, non-Federal resource managers, and scientific experts on decision making and adaptation related to ocean acidification and coastal acidification.;(3)in subsection (c)—(A)in paragraph (1)(C), by striking surface;(B)in paragraph (2), by inserting and coastal acidification after ocean acidification each place it appears;(C)in paragraph (3)—(i)by striking input, and and inserting inputs,;(ii)by inserting , marine food webs, after marine ecosystems; and(iii)by inserting , and modeling that supports fisheries management after marine organisms;(D)in paragraph (5), by inserting and coastal acidification after ocean acidification; and(E)by adding at the end the following new paragraph:(6)Research to understand related and cumulative stressors and other biogeochemical processes occurring in conjunction with ocean acidification and coastal acidification.; and(4)by striking subsection (e) and inserting the following:(e)Advisory Board evaluationNot later than 180 days before a plan is submitted to Congress, the Subcommittee shall provide the Advisory Board established under section 12404(c) a copy of the plan for purposes of review under paragraph (2)(B)(i) of such section.(f)Publication and public commentNot later than 90 days before the strategic research plan, or any revision thereof, is submitted to Congress, the Subcommittee shall publish the plan in the Federal Register and provide an opportunity for submission of public comments for a period of not less than 60 days..1125.National Oceanic and Atmospheric Administration ocean acidification activitiesSection 12406 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3705) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by inserting coordination, after research, monitoring,;(B)in paragraph (1)—(i)in subparagraph (B)—(I)by inserting including the Integrated Ocean Observing System and the ocean observing assets of other Federal and State agencies, after ocean observing assets,; and(II)by inserting and agency and department missions, prioritizing the location of monitoring instruments, assets, and projects to maximize the efficiency of resources and to optimize understanding of socioeconomic impacts and ecosystem health after research program;(ii)in subparagraph (C)—(I)by striking adaptation and inserting adaptation and mitigation; and(II)by inserting and supporting socioeconomically vulnerable communities and industries  after marine ecosystems;(iii)in subparagraph (E), by striking its impacts and inserting their respective impacts;(iv)in subparagraph (F), by striking monitoring and impacts research and inserting research, monitoring, and adaptation and mitigation strategies; and(v)by adding at the end the following new subparagraph:(G)research to improve understanding of the effect of—(i)other environmental stressors on ocean acidification and coastal acidification;(ii)multiple environmental stressors on living marine resources and coastal ecosystems; and(iii)adaptation and mitigation strategies to address the socioeconomic impacts of ocean acidification and coastal acidification.; (C)in paragraph (2), by striking critical research projects that explore and inserting critical research and education projects that explore and communicate; and(D)in paragraphs (1) and (2), by striking acidification each place it appears and inserting acidification and coastal acidification; and(2)by adding at the end the following new subsections:(c)Relationship to interagency working groupThe National Oceanic and Atmospheric Administration shall serve as the lead Federal agency responsible for coordinating the Federal response to ocean acidification and coastal acidification, by—(1)leading the interagency working group in implementing the strategic research plan under section 12405;(2)coordinating monitoring and research efforts among Federal agencies in cooperation with State, local, and Tribal government and international partners;(3)maintaining an Ocean Acidification Information Exchange described under section 12404(b)(5) to allow for information to be electronically accessible, including information—(A)on ocean acidification developed through or used by the ocean acidification program described under section 12406(a); or(B)that would be useful to State governments, local governments, Tribal governments, resource managers, policymakers, researchers, and other stakeholders in mitigating or adapting to the impacts of ocean acidification and coastal acidification; and(4)establishing and maintaining the data archive system under subsection (d).(d)Data archive system(1)ManagementThe Secretary, in coordination with members of the interagency working group, shall provide for the long-term stewardship of, and access to, data relating to ocean acidification and coastal acidification by establishing and maintaining a data archive system that the National Center for Environmental Information uses to process, store, archive, provide access to, and incorporate to the extent possible, such data collected—(A)through relevant federally funded research; and(B)by a Federal agency, State agency, local agency, Tribe, academic scientist, volunteer scientist, or industry organization.(2)Existing global or national data assetsIn establishing and maintaining the data archive system under paragraph (1), the Secretary shall ensure that existing global or national data assets (including the data assets maintained by the National Centers for Environmental Information, the Integrated Ocean Observing System, and other existing data systems within Federal agencies) are incorporated to the greatest extent possible.(e)Standards, protocols, and proceduresWith respect to the data described in subsection (d), the Secretary, in coordination with members of the interagency working group, shall establish and revise as necessary the standards, protocols, or procedures for—(1)processing, storing, archiving, and providing access to such data;(2)the interoperability and intercalibration of such data;(3)the collection of any metadata underlying such data; and(4)sharing such data with State, local, and Tribal government programs, potentially affected industry members, coastal stakeholders, fishery management councils and commissions, non-Federal resource managers, and academia.(f)Dissemination of ocean acidification data and coastal acidification dataThe Secretary, in coordination with members of the interagency working group, shall disseminate the data described under subsection (d) to the greatest extent practicable by sharing such data on full and open access exchanges, including the Ocean Acidification Information Exchange described in section 12404(b)(5).(g)RequirementRecipients of grants from the National Oceanic and Atmospheric Administration under this subtitle that collect data described under subsection (d) shall—(1)collect such data in accordance with the standards, protocols, or procedures established pursuant to subsection (e); and(2)submit such data to the data archive system under subsection (d), in accordance with any rules promulgated by the Secretary..1126.National Science Foundation ocean acidification activitiesSection 12407 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3706) is amended—(1)by striking ocean acidification each place it appears and inserting ocean acidification and coastal acidification; (2)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by striking continue and all that follows through which shall;(ii)by striking proposals for research and inserting proposals for the researching; and(iii)by striking its impacts and inserting their respective impacts;(B)in paragraph (1), by striking marine ecosystems and inserting ecosystems;(C)in paragraph (2), by striking ; and at the end and inserting a semicolon;(D)in paragraph (3)—(i)by striking and its impacts and inserting and their respective impacts; and(ii)by striking the period at the end and inserting ; and; and(E)by adding at the end the following new paragraph:(4)adaptation and mitigation strategies to address socioeconomic effects of ocean acidification and coastal acidification.; and (3)by adding at the end the following:(d)RequirementRecipients of grants from the National Science Foundation under this subtitle that collect data described under section 12406(d) shall—(1)collect data in accordance with the standards, protocols, or procedures established pursuant to section 12406(e); and(2)submit such data to the Director and the Secretary, in accordance with any rules promulgated by the Director or the Secretary..1127.National Aeronautics and Space Administration ocean acidification activitiesSection 12408 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3707) is amended—(1)by striking ocean acidification each place it appears and inserting ocean acidification and coastal acidification;(2)in subsection (a), by striking its impacts and inserting their respective impacts; and(3)by adding at the end the following new subsection:(d)RequirementResearchers from the National Aeronautics and Space Administration under this subtitle that collect data described under section 12406(d) shall—(1)collect such data in accordance with the standards, protocols, or procedures established pursuant to section 12406(e); and(2)submit such data to the Administrator and the Secretary, in accordance with any rules promulgated by the Administrator or the Secretary..1128.Authorization of appropriationsSection 12409 of the Federal Ocean Acidification Research And Monitoring Act of 2009 (33 U.S.C. 3708) is amended—(1)in subsection (a), by striking subtitle— and all that follows through paragraph (4) and inserting the following: subtitle $30.5 million for each of the fiscal years 2021 through 2025.; and(2)in subsection (b), by striking subtitle— and all that follows through paragraph (4) and inserting the following: subtitle $20 million for each of the fiscal years 2021 through 2025.. DSouth Florida Clean Coastal Waters 1131.South Florida harmful algal blooms and hypoxia assessment and action plan(a)In generalThe Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 4001 et seq.) is amended—(1)by redesignating sections 605 (33 U.S.C. 4005) through 609 (33 U.S.C. 4009) as sections 606 through 610, respectively; and(2)by inserting after section 604 (33 U.S.C. 4004) the following:605.South Florida harmful algal blooms and hypoxia(a)South FloridaIn this section, the term South Florida means—(1)all lands and waters within the administrative boundaries of the South Florida Water Management District;(2)regional coastal waters, including Biscayne Bay, the Caloosahatchee Estuary, St. Lucie Estuary, Florida Bay, and Indian River Lagoon; and(3)the Florida Reef Tract.(b)Integrated assessment(1)Interim integrated assessmentNot later than 540 days after the date of enactment of the Ocean-Based Climate Solutions Act of 2020, the Task Force, in accordance with the authority under section 603, shall complete and submit to Congress and the President an interim integrated assessment.(2)Final integrated assessmentNot later than 3 years after the date of the enactment of the Ocean-Based Climate Solutions Act of 2020, the Task Force shall finalize, and submit to Congress and the President, the interim integrated assessment required under paragraph (1).(3)Contents of the integrated assessmentThe integrated assessment required under paragraphs (1) and (2) shall examine the causes, consequences, and potential approaches to reduction of harmful algal blooms and hypoxia in South Florida, and the status of, and gaps within, current harmful algal bloom and hypoxia research, monitoring, management, prevention, response, and control activities that directly affect the region by—(A)Federal agencies;(B)State agencies;(C)regional research consortia;(D)academia;(E)private industry;(F)nongovernmental organizations; and(G)Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(c)Action plan(1)In generalNot later than 3 years and 6 months after the date of the enactment of the Ocean-Based Climate Solutions Act of 2020, the Task Force shall develop and submit to Congress an action plan, based on the integrated assessment under subsection (b), for reducing, mitigating, and controlling harmful algal blooms and hypoxia in South Florida.(2)ContentsThe action plan submitted under paragraph (1) shall—(A)address the monitoring needs identified in the integrated assessment under subsection (b);(B)include a timeline and budgetary requirements for deployment of future assets;(C)identify requirements for the development and verification of South Florida harmful algal bloom and hypoxia models, including—(i)all assumptions built into the models; and(ii)data quality methods used to ensure the best available data are utilized; and(D)include a plan to implement a remote monitoring network and early warning system for alerting local communities in the region to harmful algal bloom risks that may impact human health.(3)RequirementsIn developing the action plan submitted under paragraph (1), the Task Force shall—(A)consult with the State of Florida, and affected local and Tribal governments;(B)consult with representatives from regional academic, agricultural, industry, and other stakeholder groups;(C)ensure that such plan complements and does not duplicate activities conducted by other Federal or State agencies, including the South Florida Ecosystem Restoration Task Force;(D)identify critical research for reducing, mitigating, and controlling harmful algal bloom events and their effects;(E)evaluate cost-effective, incentive-based partnership approaches;(F)ensure that such plan is technically sound and cost-effective;(G)use existing research, assessments, reports, and program activities; and (H)publish a draft summary of the action plan required by paragraph (1) in the Federal Register not less than 180 days before submitting such plan to Congress.(4)The Task Force shall submit, beginning 2 years after the date on which the action plan required by paragraph (1) is submitted to Congress, biennial progress reports on steps taken to meet the objectives of such action plan to Congress..(b)Clerical amendment and correctionThe table of contents in section 2 of the Coast Guard Authorization Act of 1998 (Public Law 105–383) is amended by striking the items relating to title VI and inserting the following new items:Title VI—Harmful Algal Blooms and Hypoxia Sec. 601. Short title. Sec. 602. Findings. Sec. 603. Assessments. Sec. 603A. National Harmful Algal Bloom and Hypoxia Program. Sec. 603B. Comprehensive research plan and action strategy. Sec. 604. Northern Gulf of Mexico hypoxia. Sec. 605. South Florida harmful algal blooms and hypoxia. Sec. 606. Great Lakes hypoxia and harmful algal blooms. Sec. 607. Protection of States’ Rights. Sec. 608. Effect on other Federal authority. Sec. 609. Definitions. Sec. 610. Authorization of appropriations..EProtecting Local Communities from Harmful Algal Blooms 1141.Algal bloomsSection 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended by striking or drought and inserting drought, or algal blooms.FHarmful Algal Bloom Essential Forecasting 1151.Designating certain harmful algal bloom services as excepted services under the Anti-Deficiency Act(a)In GeneralSection 603A of the Harmful Algal Bloom and Hypoxia Research and Control Act of 1998 (33 U.S.C. 4002) is amended by adding at the end the following subsection:(j)Anti-Deficiency Act Applied to Harmful Algal Bloom ServicesAny services by an officer or employee under this chapter, including web services and server processing, for the Harmful Algal Bloom forecast system of the National Oceanic and Atmospheric Administration shall be deemed, for purposes of section 1342 of title 31, United States Code, services for emergencies involving the safety of human life or the protection of property..(b)ApplicationThe amendment made by subsection (a) shall apply to any lapse in appropriations beginning on or after the date of enactment of this Act.1152. Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation(a)EstablishmentNot later than one year after the date of the enactment of this Act, the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration, shall designate organizations as National Centers of Excellence in Harmful Algal Bloom Research, Prevention, Response, and Mitigation.(b)PurposeThe purpose of the Centers is—(1)to further understanding of harmful algal blooms;(2)to further understanding of the impacts of harmful algal blooms on public health, including the health of at-risk populations;(3)to further the ability to research, forecast, and monitor harmful algal blooms;(4)to formalize and enhance existing partnerships and collaborations among institutions of higher education, research entities, local, State, Territorial, and Tribal agencies, and the Federal Government;(5)to further the prevention, control, and mitigation of harmful algal blooms;(6)to transition harmful algal bloom research and forecasting from observational to operational use; and(7)to address existing and emerging harmful algal bloom issues as the Administrator considers appropriate.(c)Eligibility for designationsTo be eligible for designation under this section, an organization must—(1)be an institution of higher education, as that term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)); a State, Territorial, or Tribal research agency; a nonprofit laboratory or other research entity; or a consortium of such eligible institutions;(2)have demonstrated expertise and success in harmful algal bloom research, monitoring, forecasting, prevention, or response efforts;(3)have demonstrated ability to collaborate with local, State, Territorial, and Tribal governments and Federal agencies on harmful algal blooms; and(4)be located in an area that is economically and environmentally impacted by harmful algal blooms.(d)Requirements for designationsIn designating National Centers of Excellence under this section the Administrator shall—(1)consult with the Inter-Agency Task Force on Harmful Algal Blooms and Hypoxia;(2)ensure regional balance by designating National Centers in a variety of locations throughout the United States, including the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, and other Territories and possessions of the United States; and(3)avoid duplication of other harmful algal bloom research.(e)Effective period, review, and renewalEach designation of an organization as a National Center of Excellence under this section—(1)shall be effective for 5 years;(2)shall be reviewed by the Secretary, acting through the Administrator of the National Oceanic and Atmospheric Administration, in the fourth year of such effective period; and(3)following such review, may be renewed for an additional 5-year period.(f)Annual reportsThe Secretary shall require and publish an annual activity report from each National Center of Excellence.(g)Authorization of appropriationsTo carry out this section, including for providing funding to National Centers of Excellence designated under this section, there is authorized to be appropriated to the National Oceanic and Atmospheric Administration $12,500,000 for each of fiscal years 2021 through 2025, of which not more than 5 percent may be available each fiscal year for administrative expenses.XIINational Ocean Policy, Data, and Coordinated Website for Grant ProgramsARegional Ocean Partnerships 1201.Findings; sense of Congress; purposes(a)FindingsCongress makes the following findings:(1)The ocean and coastal waters of the United States are foundational to the economy, security, global competitiveness, and well-being of the United States and continuously serve the people of the United States and other countries as an important source of food, energy, economic productivity, recreation, culture, beauty, and enjoyment.(2)Over many years, the resource productivity and water quality of the ocean and coastal areas of the United States have been diminished by pollution, increasing population demands, economic development, and natural and man-made hazard events, both acute and chronic.(3)Ocean and coastal areas of the United States are managed by State and Federal resource agencies and regulated on an interstate and regional scale by various overlapping Federal authorities, thereby creating a significant need for interstate coordination to enhance regional priorities, including the ecological and economic health of those areas.(4)Regional Ocean Partnerships, established by coastal states working in close coordination with Federal agencies, regional fisheries managers, and Tribal governments, help coordinate interstate responses to critical ocean issues that extend beyond individual State boundaries.(5)Regional Ocean Partnerships have improved understanding of climate change’s impact on fish and shellfish populations, have invested in identifying indicators of ocean health and addressing coastal mitigation, and have played leading roles in the creation and upkeep of regional ocean data portals that allow for improved understanding of ocean use synergies and trade-offs. (6)Regional Ocean Partnerships engage in coordinated efforts to protect and enhance the health of living resources and engage the public in stewardship of ocean and coastal areas.(7)The coordination offered by Regional Ocean Partnerships is particularly critical in the era of climate change, with coastal and ocean resources under threat and as demand for offshore resources increases.(b)PurposesThe purposes of this subtitle are as follows:(1)To complement and expand cooperative voluntary efforts intended to manage and restore ocean and coastal areas spanning across multiple State boundaries.(2)To expand Federal support for monitoring, data management, and restoration activities in ocean and coastal areas.(3)To commit the United States to a comprehensive cooperative program to achieve improved water quality in, and improvements in the productivity of living resources of, all coastal ecosystems.(4)To authorize Regional Ocean Partnerships as intergovernmental coordinators for shared interstate and regional priorities relating to the collaborative management of the large marine ecosystems, thereby reducing duplication of efforts and maximizing opportunities to leverage support in the ocean and coastal regions.(5)To enable Regional Ocean Partnerships, or designated fiscal management entities of such partnerships, to receive Federal funding to conduct the scientific research, conservation and restoration activities, and priority coordination on shared regional priorities necessary to achieve the purposes described in paragraphs (1) through (4).1202.Regional Ocean Partnerships(a)DefinitionsIn this subtitle:(1)Coastal stateThe term coastal state has the meaning given that term in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453).(2)Indian TribeThe term Indian Tribe has the meaning given to the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(b)Regional Ocean Partnerships(1)In generalA coastal state may participate in a Regional Ocean Partnership with 1 or more other coastal states that share a common ocean or coastal area with the coastal state, without regard to whether the coastal states are contiguous.(2)ApplicationThe Governor of a coastal state or the Governors of a group of coastal states may apply to the Secretary of Commerce, on behalf of a partnership, for the partnership to receive designation as a Regional Ocean Partnership if the partnership—(A)meets the requirements under paragraph (3); and(B)submits an application for such designation in such manner, in such form, and containing such information as the Secretary may require.(3)RequirementsA partnership is eligible for designation as a Regional Ocean Partnership by the Secretary under paragraph (2) if the partnership—(A)is established to coordinate the interstate management of coastal resources;(B)focuses on the environmental issues affecting the ocean and coastal areas of the members participating in the partnership;(C)complements existing State coastal and ocean management efforts on an interstate scale, focusing on shared regional priorities;(D)does not have a regulatory function; and(E)is not duplicative of an existing Regional Ocean Partnership designated under paragraph (4), as determined by the Secretary.(4)Designation of certain entities as Regional Ocean PartnershipsNotwithstanding paragraph (2) or (3), the following entities are designated as Regional Ocean Partnerships:(A)The Gulf of Mexico Alliance, comprised of the States of Alabama, Florida, Louisiana, Mississippi, and Texas.(B)The Northeast Regional Ocean Council, comprised of the States of Maine, Vermont, New Hampshire, Massachusetts, Connecticut, and Rhode Island.(C)The Mid-Atlantic Regional Council on the Ocean, comprised of the States of New York, New Jersey, Delaware, Maryland, and Virginia.(D)The West Coast Ocean Alliance, comprised of the States of California, Oregon, and Washington and the coastal Indian Tribes therein.(c)Governing bodies of Regional Ocean Partnerships(1)In generalA Regional Ocean Partnership designated under subsection (b) shall be governed by a governing body.(2)MembershipA governing body described in paragraph (1)—(A)shall be comprised, at a minimum, of voting members from each coastal state participating in the Regional Ocean Partnership, designated by the Governor of the coastal state; and(B)may include such other members as the partnership considers appropriate.(d)FunctionsA Regional Ocean Partnership designated under subsection (b) may perform the following functions:(1)Promote coordination of the actions of the agencies of coastal states participating in the partnership with the actions of the appropriate officials of Federal agencies and State and Tribal governments in developing strategies—(A)to conserve living resources, expand and protect valuable habitats, enhance coastal resilience, and address such other issues related to the shared ocean or coastal area as are determined to be a shared, regional priority by those States; and(B)to manage regional data portals and develop associated data products for purposes that support the priorities of the partnership.(2)In cooperation with appropriate Federal and State agencies, Tribal governments, and local authorities, develop and implement specific action plans to carry out coordination goals.(3)Coordinate and implement priority plans and projects, and facilitate science, research, modeling, monitoring, data collection, and other activities that support the goals of the partnership through the provision of grants and contracts under subsection (e).(4)Engage, coordinate, and collaborate with relevant governmental entities and stakeholders to address ocean and coastal related matters that require interagency or intergovernmental solutions.(5)Implement engagement programs for public information, education, and participation to foster stewardship of the resources of the ocean and coastal areas, as relevant.(6)Develop and make available, through publications, technical assistance, and other appropriate means, information pertaining to cross-jurisdictional issues being addressed through the coordinated activities of the partnership.(7)Serve as a liaison with, and provide information to, international counterparts, as appropriate on priority issues for the partnership.(e)Grants and contracts(1)In generalA Regional Ocean Partnership designated under subsection (b) may, in coordination with existing Federal and State management programs, from amounts made available to the partnership by the Administrator or the head of another Federal agency—(A)provide grants to eligible persons described in paragraph (2) for the purposes described in paragraph (3); and(B)enter into contracts with such persons for such purposes.(2)Eligible personsThe eligible persons described in this paragraph are the following:(A)Indian Tribes.(B)State and local governments.(C)Nongovernmental organizations.(D)Institutions of higher education.(E)Individuals.(F)Private entities.(3)PurposesThe purposes described in this paragraph include any of the following:(A)Monitoring the water quality and living resources of multi-State ocean and coastal ecosystems and to coastal communities.(B)Researching and addressing the effects of natural and human-induced environmental changes to—(i)ocean and coastal ecosystems; and(ii)coastal communities.(C)Developing and executing cooperative strategies that—(i)address regional data issues identified by the partnership; and(ii)will result in more effective management of common ocean and coastal areas.(f)Reports and assessments(1)In generalNot later than 5 years after the date of the enactment of this Act, and every 5 years thereafter until 2040, the Administrator, in coordination with the Regional Ocean Partnerships designated under subsection (b), shall—(A)assess the effectiveness of the partnerships in supporting regional priorities relating to the management of common ocean and coastal areas; and(B)submit to Congress a report on that assessment.(2)Report requirementsThe report required under paragraph (1)(B) shall include the following:(A)An assessment of the overall status of the work of the Regional Ocean Partnerships designated under subsection (b).(B)An assessment of the effectiveness of the strategies that the Regional Ocean Partnerships are supporting or implementing and the extent to which the priority needs of the regions covered by such partnerships are being met through such strategies.(C)Such recommendations as the Administrator may have for the improvement of efforts of the Regional Ocean Partnerships to support the purposes of this Act.(D)An assessment of how the efforts of the Regional Ocean Partnerships support or enhance Federal and State efforts in line with the purposes of this Act.(E)Recommendations for improvements to the collective strategies that support the purposes of this Act in coordination and consultation with all relevant Federal, State, and Tribal entities.(g)Availability of Federal fundsIn addition to amounts made available to Regional Ocean Partnerships designated under subsection (b) by the Administrator under this section, the head of any other Federal agency may provide grants to, enter into contracts with, or otherwise provide funding to such partnerships.(h)AuthoritiesNothing in this section establishes any new legal or regulatory authority of the National Oceanic and Atmospheric Administration or of the Regional Ocean Partnerships designated under subsection (b), other than—(1)the authority of the Administrator to provide amounts to the partnerships; and(2)the authority of the partnerships to provide grants and enter into contracts under subsection (e).(i)Funding(1)In generalOf amounts authorized to be appropriated to the National Oceanic and Atmospheric Administration, the Administrator may make the following amounts available to Regional Ocean Partnerships designated under subsection (b) or designated fiscal management entities of such partnerships to carry out activities of the partnerships under this Act:(A)$10,000,000 for fiscal year 2021.(B)$10,100,000 for fiscal year 2022.(C)$10,202,000 for fiscal year 2023.(D)$10,306,040 for fiscal year 2024.(E)$10,412,160 for fiscal year 2025.(F)$10,520,404 for fiscal year 2026.(2)Distribution of amountsAmounts made available under paragraph (1) shall be divided evenly among the Regional Ocean Partnerships designated under subsection (b).(3)Availability of amountsAmounts made available under paragraph (1) shall remain available until expended.BData and Scientific Coordination1211.Increased coordination among agencies with respect to data and monitoring(a)Interagency Ocean Observation CommitteeIn addition to its responsibilities as of the date of the enactment of this Act, and in consultation with the associated advisory committee authorized by section 12304(d) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603(d)), the Interagency Ocean Observation Committee shall—(1)work with international coordinating bodies, as necessary, to ensure robust, direct measurements of the Great Lakes, oceans, bays, estuaries, and coasts, including oceanographic data;(2)coordinate supercomputing capacity, data storage capacity, and public access across agencies; and(3)support cross-agency and multi-platform synergy, by coordinating overlapping data collection by satellites, buoys, submarines, gliders, vessels, and other data collection vehicles and technologies.(b)Federal Geographic Data CommitteeIn addition to its responsibilities as of the date of the enactment of this Act, and in consultation with the National Geospatial Advisory Committee, the Federal Geographic Data Committee shall—(1)work with international coordinating bodies, as necessary, to ensure robust, continuous measurements of the Great Lakes, oceans, bays, estuaries, and coasts, including satellite and geospatial data;(2)coordinate supercomputing capacity, data storage capacity, and public access across agencies;(3)develop and deploy cross-agency, real-time, standardized, centralized, archived, open-source, and publicly available databases (using declassified information to the extent possible) for all federally funded observational and model data, using the example of the World Ocean Database; and(4)support new and old data and metadata certification, quality assurance, quality control, integration, and archiving.(c)Interagency Committee on Ocean and Coastal MappingIn addition to its responsibilities as of the date of the enactment of this Act, and in consultation with its associated advisory panel authorized by section 12203(g) of the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3502(g)), the Interagency Committee on Ocean and Coastal Mapping shall—(1)work with international coordinating bodies, as necessary, to ensure robust, continuous satellite and direct measurements of the Great Lakes, oceans, bays, estuaries, and coasts, including bathymetric data;(2)coordinate supercomputing capacity, data storage capacity, and public access across agencies; (3)make recommendations on how to make data, metadata, and model output accessible to a broader public audience, including through geographic information system layers, graphics, and other visuals; and(4)develop and initiate a research agenda to improve understanding of inundation risks to coastal areas as a result of the climate crisis and to meet the information needs of decision-makers as such decision-makers consider how to appropriately adapt and increase resilience to such effects.1212.Interagency Ocean Exploration Committee(a)EstablishmentThe President shall establish a committee to promote the exploration and improved understanding of the oceans, to be known as the Interagency Ocean Exploration Committee.(b)MembershipThe Interagency Ocean Exploration Committee shall be composed of not fewer than 1 senior-level representative from each of the following Federal agencies:(1)The Department of the Navy.(2)The Department of the Interior.(3)The Department of Commerce.(4)The Coast Guard.(5)The Office of Management and Budget.(6)The Council on Environmental Quality.(7)The Office of Science and Technology Policy.(8)The Department of State.(9)The National Science Foundation.(10)The National Aeronautics and Space Administration.(11)The Subcommittee on Ocean Science and Technology of the National Science and Technology Council.(12)The elements of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)), as the President considers appropriate.(c)DutiesThe Interagency Ocean Exploration Committee shall—(1)cultivate public-private partnerships, including with Federal agencies, academic institutions, nongovernmental organizations, technology companies, and international partners, to develop and deploy advanced technologies to explore and characterize the oceans; and(2)coordinate the application of existing innovative technologies and development of emerging technologies to promote the understanding, mapping, and collection of data describing the oceans and the changes the oceans are experiencing and are anticipated to experience in the future, such as changes in temperature, salinity, oxygenation, and acidity, and the biological consequences of those changes.1213.Committee on Ocean Policy(a)EstablishmentThere is established in the Executive Office of the President a Committee on Ocean Policy, which—(1)succeeds the Ocean Policy Committee established on June 19, 2018, by Executive Order 13840 (83 Fed. Reg. 29431; relating to ocean policy);(2)shall continue the activities of that committee as it was in existence on the day before the date of the enactment of this Act; and(3)shall carry out the functions described in subsection (b).(b)FunctionsThe Committee on Ocean Policy shall—(1)facilitate coordination and integration of Federal activities in ocean and coastal waters to inform ocean policy and identify priority ocean research, technology, and data needs; (2)engage and collaborate with stakeholders, including Regional Ocean Partnerships, to address ocean-related matters that may require interagency or intergovernmental solutions; (3)evaluate threats to coastal communities from storm and sea level rise and define, implement, and coordinate needed policies and programs to advance national preparedness for and resilience to more severe storms and rising sea levels; and(4)coordinate Federal agencies to ensure Federal activities in ocean and coastal waters promote healthy ecosystems for fisheries and wildlife conservation that are resilient to the impacts of climate change and provide for climate benefits.1214.Building data sources(a)Engaging Indigenous, subsistence, and fishing communities(1)In generalThe Administrator shall establish opportunities to engage Indigenous, subsistence, and fishing communities to understand the needs of those communities and to provide improved products and services that are practical and useful to those communities, including collecting and integrating traditional ecological data and narrative records into national and regional datasets.(2)Data rightsIn carrying out paragraph (1), the Administrator shall—(A)consider issues relating to data ownership; and(B)ensure that Indigenous, subsistence, and fishing communities retain any specific rights or ownership of data provided to Federal agencies.(b)Report to Congress(1)Report requiredNot later than 1 year after the date of the enactment of this Act, the Administrator shall submit to Congress a report identifying potential opportunities to encourage voluntary actions and partnerships between the National Oceanic and Atmospheric Administration and non-Federal partners to increase and enhance data collection.(2)Opportunities for partnershipThe opportunities described in paragraph (1) may include opportunities that can be pursued in conjunction with Federal permits, leases, and other actions requiring Federal approval or funding, such as partnering with companies to acquire and share bathymetric data or supplying fishermen with sensors that can collect data through fishing gear.1215.National sea level rise risk analysis(a)PurposesThe Administrator shall establish a National Coastal Data Information System to—(1)combine existing observations, modeling, predictions, products and services into an integrated framework for producing and maintaining authoritative and timely data, maps and information services which quantify and communicate coastal flood risk to the States;(2)develop and strengthen partnerships with organizations that represent end users within coastal communities, including other Federal agencies, to better assess information gaps and needs relating to the risk posed by the rising sea level; and(3)produce new information products and services, targeted to end-user needs, that allow coastal communities across the United States to plan for present and future coastal flood risk.(b)ReportThe Administrator shall, not less than 180 days after the date of enactment of this section and every 3 years thereafter, provide the Committee on Natural Resources of the House of Representatives with a report containing holistic analysis of the need to expand observations, modeling, predictions, products and services to—(1)improve the understanding of changing coastal flood risk, including the impacts of sea level rise; and(2)track and report how observed rates of sea level rise compare to the sea level rise predictions published within the National Climate Assessments.CDigital Coast 1221.DefinitionsIn this subtitle:(1)Coastal regionThe term coastal region means the area of United States waters extending inland from the shoreline to include coastal watersheds and seaward to the territorial sea.(2)Coastal StateThe term coastal State has the meaning given the term coastal state in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453).(3)Federal Geographic Data CommitteeThe term Federal Geographic Data Committee means the interagency committee that promotes the coordinated development, use, sharing, and dissemination of geospatial data on a national basis.(4)Remote sensing and other geospatialThe term remote sensing and other geospatial means collecting, storing, retrieving, or disseminating graphical or digital data depicting natural or manmade physical features, phenomena, or boundaries of the Earth and any information related thereto, including surveys, maps, charts, satellite and airborne remote sensing data, images, LiDAR, and services performed by professionals such as surveyors, photogrammetrists, hydrographers, geodesists, cartographers, and other such services.1222.Establishment of the Digital Coast(a)Establishment(1)In generalThe Administrator shall establish a program for the provision of an enabling platform that integrates geospatial data, decision-support tools, training, and best practices to address coastal management issues and needs. Under the program, the Administrator shall strive to enhance resilient communities, ecosystem values, and coastal economic growth and development by helping communities address their issues, needs, and challenges through cost-effective and participatory solutions.(2)DesignationThe program established under paragraph (1) shall be known as the Digital Coast (in this section referred to as the program).(b)Program requirementsIn carrying out the program, the Administrator shall ensure that the program provides data integration, tool development, training, documentation, dissemination, and archiving by—(1)making data and resulting integrated products developed under this section readily accessible via the Digital Coast internet website of the National Oceanic and Atmospheric Administration, the GeoPlatform.gov and data.gov internet websites, and such other information distribution technologies as the Administrator considers appropriate;(2)developing decision-support tools that use and display resulting integrated data and provide training on use of such tools;(3)documenting such data to Federal Geographic Data Committee standards; and(4)archiving all raw data acquired under this title at the appropriate National Oceanic and Atmospheric Administration data center or such other Federal data center as the Administrator considers appropriate.(c)CoordinationThe Administrator shall coordinate the activities carried out under the program to optimize data collection, sharing and integration, and to minimize duplication by—(1)consulting with coastal managers and decision-makers concerning coastal issues, and sharing information and best practices, as the Administrator considers appropriate, with—(A)coastal States;(B)local and Tribal governments; and(C)representatives of academia, the private sector, and nongovernmental organizations;(2)consulting with other Federal agencies, including interagency committees, on relevant Federal activities, including activities carried out under the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3501 et seq.), the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3601 et seq.), and the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892 et seq.);(3)participating, pursuant to section 216 of the E-Government Act of 2002 (Public Law 107–347; 44 U.S.C. 3501 note), in the establishment of such standards and common protocols as the Administrator considers necessary to assure the interoperability of remote sensing and other geospatial data with all users of such information within—(A)the National Oceanic and Atmospheric Administration;(B)other Federal agencies;(C)State, Tribal, and local governments; and(D)the private sector;(4)coordinating with, seeking assistance and cooperation of, and providing liaison to the Federal Geographic Data Committee pursuant to Office of Management and Budget Circular A–16 and Executive Order No. 12906 of April 11, 1994 (59 Fed. Reg. 17671), as amended by Executive Order No. 13286 of February 28, 2003 (68 Fed. Reg. 10619); and(5)developing and maintaining a best practices document that sets out the best practices used by the Administrator in carrying out the program and providing such document to the United States Geological Survey, the Corps of Engineers, and other relevant Federal agencies.(d)Filling needs and gapsIn carrying out the program, the Administrator shall—(1)maximize the use of remote sensing and other geospatial data collection activities conducted for other purposes and under other authorities;(2)focus on filling data needs and gaps necessary to improve coastal management, increase resilience, and enhance decision making for coastal communities, including with respect to areas that, as of the date of enactment of this Act, were underserved by coastal data and the areas of the Arctic that are under the jurisdiction of the United States;(3)pursuant to the Ocean and Coastal Mapping Integration Act (33 U.S.C. 3501 et seq.), support continued improvement in existing efforts to coordinate the acquisition and integration of key data sets needed for coastal management and other purposes, including—(A)coastal elevation data;(B)land use and land cover data;(C)socioeconomic and human use data;(D)critical infrastructure data;(E)structures data;(F)living resources and habitat data;(G)cadastral data; and(H)aerial imagery; and(4)integrate the priority supporting data set forth under paragraph (3) with other available data for the benefit of the broadest measure of coastal resource management constituents and applications.(e)Financial agreements and contracts(1)In generalIn carrying out the program, the Administrator—(A)may enter into financial agreements to carry out the program, including—(i)support to non-Federal entities that participate in implementing the program; and(ii)grants, cooperative agreements, interagency agreements, contracts, or any other agreement on a reimbursable or non-reimbursable basis, with other Federal, Tribal, State, and local governmental and nongovernmental entities; and(B)may, to the maximum extent practicable, enter into such contracts with private sector entities for such products and services as the Administrator determines may be necessary to collect, process, and provide remote sensing and other geospatial data and products for purposes of the program.(2)Fees(A)Assessment and collectionThe Administrator may assess and collect fees to conduct any planned training, workshop, or conference that advances the purposes of the program.(B)AmountsThe amount of a fee under this paragraph may not exceed the sum of costs incurred, or expected to be incurred, by the Administrator as a direct result of the conduct of the training, workshop, or conference, including for subsistence expenses incidental to the training, workshop, or conference, as applicable.(C)Use of feesAmounts collected by the Administrator in the form of fees under this paragraph may be used to pay for—(i)the costs incurred for conducting an activity described in subparagraph (A); or(ii)the expenses described in subparagraph (B).(3)Survey and mappingContracts entered into under paragraph (1)(B) shall be considered surveying and mapping services as such term is used in and as such contracts are awarded by the Administrator in accordance with the selection procedures in chapter 11 of title 40, United States Code.(f)Ocean economyThe Administrator may establish publicly available tools that track ocean and Great Lakes economy data for each coastal State.DIntegrated Coastal and Ocean Observation System 1241.Staggered terms for National Integrated Coastal and Ocean Observation System Advisory CommitteeSection 12304(d)(3)(B) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603(d)(3)(B)) is amended—(1)by striking Members and inserting the following: (i)In generalExcept as provided in clause (ii), members; and(2)by adding at the end the following:(ii)Staggered termsThe Administrator may appoint or reappoint a member for a partial term of 1 or 2 years in order to establish a system of staggered terms. The Administrator may appoint or reappoint a member under this clause only once. A member appointed or reappointed to a partial term under this clause may not serve more than 1 full term..1242.Integrated coastal and ocean observation system cooperative agreementsSection 12305(a) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3604(a)) is amended by inserting disburse appropriated funds to, after agreements, with,.1243.Reauthorization of Integrated Coastal and Ocean Observation System Act of 2009Section 12311 of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3610) is amended by striking for fiscal years 2009 through 2013 such sums as are necessary and inserting $47,500,000 for each of fiscal years 2021 through 2025. 1244.Advanced Research Projects Agency–Oceans(a)AgreementNot later than 45 days after the date of the enactment of this section, the Administrator shall seek to enter into an agreement with the National Academy of Sciences to conduct the comprehensive assessment under subsection (b).(b)Comprehensive assessment(1)In generalUnder an agreement between the Administrator and the National Academy of Sciences under this section, the National Academy of Sciences shall conduct a comprehensive assessment of the need for and feasibility of establishing an Advanced Research Projects Agency–Oceans (ARPA–O).(2)ElementsThe comprehensive assessment carried out pursuant to paragraph (1) shall include—(A)an assessment of how an ARPA–O could help overcome the long-term and high-risk technological barriers in the development of ocean technologies, with the goal of enhancing the economic, ecological, and national security of the United States through the rapid development of technologies that result in—(i)improved data collection, monitoring, and prediction of the ocean environment, including sea ice conditions;(ii)overcoming barriers to the application of new and improved technologies, such as high costs and scale of operational missions;(iii)improved management practices for protecting ecological sustainability;(iv)improved national security capacity;(v)improved technology for fishery population assessments;(vi)expedited processes between and among Federal agencies to successfully identify, transition, and coordinate research and development output to operations, applications, commercialization, and other uses; and(vii)ensuring that the United States maintains a technological lead in developing and deploying advanced ocean technologies;(B)an evaluation of the organizational structures under which an ARPA–O could be organized, which takes into account—(i)best practices for new research programs;(ii)metrics and approaches for periodic program evaluation;(iii)capacity to fund and manage external research awards; and(iv)options for oversight of the activity through a Federal agency, an interagency organization, nongovernmental organization, or other institutional arrangement; and(C)an estimation of the scale of investment necessary to pursue high priority ocean technology projects.(c)ReportNot later than 18 months after the date of enactment of this section, the Administrator shall submit to Congress a report on the comprehensive assessment conducted under subsection (b).ECentralized Website for Resiliency Grants1251.Centralized website for resiliency grants(a)Centralized websiteNot later than 6 months after the date of enactment of this subsection, the Administrator shall maintain a publicly available website that includes—(1)hyperlinks to all grants administered by the National Oceanic and Atmospheric Administration and hyperlinks to other Federal agencies that offer similar grants to assist States and local communities with resiliency, adaptation, and mitigation of climate change and sea level rise; and(2)with respect to each such grant, the contact information for an individual who can offer assistance to States and local government.(b)OutreachThe Administrator shall conduct outreach activities to inform State, Tribal, and local governments of the resiliency, adaptation, and mitigation grants.XIIIWetlandsACoastal Wetlands 1301.DefinitionsIn this subtitle:(1)Coastal wetlandThe term coastal wetland means estuarine vegetated coastal habitat, including salt marsh, seagrass, mangrove, and other vegetated marine habitats.(2)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)Natural infrastructureThe term natural infrastructure means infrastructure that—(A)uses, restores, or emulates natural ecological processes; and(B)(i)is created through the action of natural physical, geological, biological, and chemical processes over time;(ii)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or(iii)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the region to manage stormwater and runoff, to attenuate flooding and storm surges, and for other related purposes.(4)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.(5)ProgramThe term Program means the Coastal and Estuary Resilience Grant Program as established by section 1302.(6)RestorationThe term restoration means renewing, enhancing, or replacing degraded, damaged, vulnerable, or destroyed wetlands to improve the long-term ecosystem function and resilience through active human intervention and action, such as—(A)improving hydrological conditions (such as by removing tidal barriers, improving connectivity, or changing water levels);(B)altering sediment supply (such as through the beneficial use of dredge material, thin-layer spraying, or reconnecting river sediment);(C)changing salinity characteristics;(D)improving water quality (such as by reducing excess nutrients, sedimentation, or contaminants);(E)planting of native plants, removal of invasive species, and other improved management practices;(F)controlling erosion of wetland edges; and(G)enabling future inland migration as sea levels rise, including through the enhancement of adjacent fresh-water wetlands.1302.Coastal and Estuary Resilience Grant Program(a)EstablishmentThe Administrator shall establish a program, to be known as the Coastal and Estuary Resilience Grant Program, under which the Secretary awards grants to entities that are eligible under subsection (b) to fund coastal wetland restoration and natural infrastructure projects that are eligible under subsection (c).(b)Eligible entitiesAn entity is eligible to apply for a grant under the Program if the entity is an institution of higher education, a nonprofit organization, a State or local government, or an Indian Tribe.(c)Eligible projectsA project is eligible for a grant under the Program if the project is designed to—(1)reduce net greenhouse gases through—(A)the long-term sequestration of additional carbon dioxide through—(i)the active restoration of degraded coastal wetland; and(ii)the protection of threatened coastal wetland; (B)the halting of ongoing carbon dioxide emissions, and the resumption of the natural rate of carbon capture, through the restoration of drained coastal wetland; or(C)the halting of ongoing methane emissions, and the resumption of the natural rate of carbon storage, through the restoration of formerly tidal wetland that has lost tidal connectivity and become fresh wetland (commonly known as impounded wetland); or(2)provide for ecosystem adaptation to the effects of sea level rise and other climate effects through—(A)facilitating landward migration of wetlands in response to rising sea levels; or(B)enhancing ecosystem resilience to flooding, ocean acidification, or coastal storms.(d)Grant evaluation criteriaIn reviewing applications for grants under the Program, the Administrator shall give priority to projects that exhibit the highest potential to—(1)mitigate greenhouse gas emissions long-term by—(A)reducing greenhouse gas emissions; or(B)capturing and storing greenhouse gases;(2)reinforce ecosystem resilience and adaptation by—(A)preparing for sea level rise in order to reduce vulnerability to sea level rise and erosion;(B)supporting resilience against flooding and sea level rise; or(C)restoring or enhancing ecosystem function; or(3)provide economic and social co-benefits by—(A)reducing the potential impact and damage of storms on the built environment;(B)advancing environmental justice by reducing the disproportionate impacts of environmental hazards on communities of color, Indigenous communities, and low-income communities;(C)providing jobs in coastal communities;(D)prioritizing natural infrastructure;(E)incorporating collaborative partnerships; or(F)involving local communities in project planning and implementation.(e)Eligible costsA grant awarded under the Program shall be available for all phases of the development, implementation, and monitoring of projects that are eligible under subsection (c), including—(1)preliminary community engagement, planning, and prioritization;(2)preliminary design and site assessment, including—(A)assessments of feasibility;(B)planning; and(C)community engagement;(3)final design and permitting;(4)restoration and project implementation; and(5)monitoring, reporting, and stewardship.(f)Reporting(1)In generalAn entity that receives a grant under the Program for a project shall—(A)collect data on the development and implementation of the project and stewardship following completion of the project; and(B)submit that data to the Administrator for inclusion in the database required by section 1303(a).(2)Report after project completionNot later than 1 year after the completion of a project for which a grant is provided under the Program, the entity that received the grant shall submit to the Administrator a report on the outputs, outcomes, and impacts of the project, including with respect to—(A)the amount of area restored;(B)the estimated net climate benefit;(C)benefits to nearby communities; and(D)involvement of partners and communities.(g)MonitoringThe Administrator shall establish guidelines providing for monitoring a project for which a grant is provided under the Program for the 10-year period after the grant is awarded.(h)Role of National Fish and Wildlife FoundationIn carrying out the Program, the Administrator may consult, partner, or otherwise coordinate with the National Fish and Wildlife Foundation established by section 2(a) of the National Fish and Wildlife Foundation Establishment Act (16 U.S.C. 3701(a)).1303.Data collection(a)Database(1)In generalThe Administrator shall maintain a coastal wetland restoration database to collect information about projects that receive grants under the Program.(2)DesignThe Administrator shall design the database required by paragraph (1) to collect performance metrics on the development and implementation of projects that receive grants under the Program and stewardship following completion of such projects to evaluate the success of those projects and inform the design of future projects in an adaptive manner.(3)Included metricsThe database required by paragraph (1) shall include standardized metrics for reporting such as—(A)acres restored, protected, or created;(B)habitat type;(C)restoration technique;(D)estimated net greenhouse gas reduction effect;(E)jobs created;(F)quantified ecosystem services;(G)the economic benefits of wetlands; and(H)other metrics selected by the Administrator.(4)Public availabilityThe Administrator shall make products of the database publicly available and disseminate important findings to the public.(b)Inventory of coastal wetlandThe Administrator shall compile an inventory of coastal wetland.1304.Outreach and technical assistanceThe Administrator shall establish a technical assistance program to help entities outside of the National Oceanic and Atmospheric Administration in all phases of coastal wetland restoration project work, including outreach to potential applicants for grants under section 1302. 1305.Annual restoration and funding(a)Acreage requirementsTo the maximum extent practicable, the Secretary of Commerce shall award grants under the Program to conduct coastal wetland restoration on 1,500,000 acres over 10 years.(b)FundingFor each of fiscal years 2021–2025, there is authorized to be appropriated $200,000,000 to remain available until expended for the Administrator to carry out this subtitle. 1306.Prevailing wage requirementAny contractor or subcontractor entering into a service contract in connection with a project under the Program shall—(1)be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41, United States Code (commonly known as the McNamara-O'Hara Service Contract Act of 1965); and(2)pay each class of employee employed by the contractor or subcontractor wages and fringe benefits at rates in accordance with prevailing rates for the class in the locality, or, where a collective-bargaining agreement covers the employee, in accordance with the rates provided for in the agreement, including prospective wage increases provided for in the agreement.1307.Department of the Interior coastal wetland restoration; funding(a)In generalThe Secretary of the Interior shall conduct coastal wetland restoration on land managed by the Director of the United States Fish and Wildlife Service or the Director of the National Park Service to achieve at least 1 of the following:(1)The sequestration of additional carbon dioxide through—(A)the active restoration of degraded coastal wetland; and(B)the protection of threatened coastal wetland.(2)The halting of ongoing carbon dioxide emissions, and the resumption of the natural rate of carbon capture, through the restoration of drained coastal wetland.(3)The halting of ongoing methane emissions, and the resumption of the natural rate of carbon storage, through the restoration of formerly tidal wetland that has lost tidal connectivity and become fresh wetland (commonly known as impounded wetland).(b)Funding(1)In generalFor each fiscal year, there is authorized to be appropriated—(A)for coastal wetland restoration on land managed by the Director of the United States Fish and Wildlife Service $200,000,000; and(B)for coastal wetland restoration on land managed by the Director of the National Park Service $200,000,000.(2)Receipt and acceptanceThe Secretary of the Interior shall be entitled to receive, shall accept, and shall use to carry out this section in accordance with paragraph (1) the funds transferred under that paragraph, without further appropriation.XIVMeasures to Address Greenhouse Gas Pollution From Shipping Vessels1401.Greenhouse gas emissions from shipping(a)ApplicationThe monitoring, reporting, and verification requirements of this section shall apply to all vessels of 5,000 gross tons or more calling at, leaving, or transiting between, or at berth at, ports in the United States, regardless of flag.(b)Vessel reportingA vessel shall measure and monitor on a per-voyage basis, and report to the Administrator and to the vessel’s flag-State on an annual basis, the following metrics:(1)Total CO2 emitted by the vessel inside the United States exclusive economic zone.(2)Average CO2 emissions per transport work, defined as gCO2/tonne-nautical mile, and average CO2 emissions per distance, defined as gCO2/nautical-mile.(c)Acceptable methods for measuring, monitoring, and reporting(1)The Secretary shall develop a list of acceptable methods for measuring, monitoring, and reporting metrics listed in subsection (b).(2)The Secretary, to the maximum extent practicable, shall ensure consistency of such methods with similar reporting schemes developed by the European Union and the International Maritime Organization to reduce any duplicative burden on shippers.(3)Acceptable methods included in the list could include the following:(A)Bunker Delivery Note (BDN) and periodic stocktakes of fuel tanks.(B)Bunker fuel tank monitoring on board.(C)Flowmeters for applicable combustion processes.(D)Direct CO2 emissions measurements.(d)Annual report by SecretaryThe Secretary shall publish an annual report on emissions from vessels covered under this section, accompanied by an explanation intended to facilitate public understanding of the vessel shipping sector’s CO2 emissions and energy efficiency.(e)RegulationsBefore promulgation of regulations under this section, reports issued under this section shall be reviewed to ensure that regulatory changes will not create the risk of increased CO2 emissions.1402.Quiet Seas and Clear Skies Vessel Speed Reduction Award Program(a)FindingsThe Congress finds the following:(1)49 marine mammal species are considered depleted under the Marine Mammal Protection Act of 1972, and of those species, 42 are listed as threatened or endangered under the Endangered Species Act of 1973.(2)Climate change is altering marine mammal migration routes and timing.(3)Hundreds of threatened and endangered marine mammals, including North Atlantic right whales and blue whales, die from vessel strikes each year.(4)Underwater noise generated by vessels has increased significantly since 1950, impeding foraging, breeding, communication, and other behaviors of marine animals, including of threatened species and endangered species.(5)Slower ship speeds reduce the lethality of vessel strikes on marine life, moderate underwater noise, and provide climate benefits through reduced fuel consumption and lower particulate emissions.(6)In 2019, the Vessel Speed Reduction Program in the Santa Barbara Channel region and the San Francisco Bay region saved over 17,000 metric tons of greenhouse gas emissions, with 349 vessels from 15 different companies slowing their speeds for over 99,000 nautical miles.(b)In generalNot later than 12 months after the date of enactment of this Act, the Administrator shall establish the Quiet Seas and Clear Skies Program (in this section referred to as the Program) to—(1)reduce air pollution, harmful underwater vessel noise, and the risk of fatal marine mammal ship strikes by encouraging voluntary reduction in the speed of eligible vessels operating within the Exclusive Economic Zone of the United States; and(2)annually award Quiet Seas and Clear Skies Excellence Awards under subsection (d) for verified successful participation in, and compliance with, the Program by shipping companies.(c)Program requirementsThe Administrator shall develop and publish in the Federal Register requirements for voluntary participation in the Program by eligible shipping companies, including the following:(1)Program areaGeographic areas covered by the Program shall include all waters of the United States Exclusive Economic Zone, except for areas specified in section 802 of this Act.(2)Fleet requirementAt least 75 percent of eligible vessels owned by a shipping company must participate and be in compliance with paragraph (3) in order to be eligible for an Award under subsection (d).(3)Speed limitsThe Administrator shall, based upon the best available scientific information and meaningful consultation with the Commandant of the Coast Guard, shipping companies, and experts in air quality and marine mammal conservation, prescribe maximum speeds by engine tier for eligible vessels participating in the Program, except when directed by the Coast Guard to proceed in excess of the speed requirements of the Program for safety purposes, that would—(A)obtain a significant reduction in greenhouse gas and particulate pollution emissions from shipping vessels;(B)protect marine life; and(C)reduce ocean noise.(4)CertificationThe Administrator shall establish protocols for shipping companies to certify compliance with the Program requirement to be eligible for an Award under subsection (d).(d)Annual awardsUnder the Program, the Director shall annually award Quiet Seas and Clear Skies Excellence Awards to shipping companies whose fleets that have participated in, and complied with the requirements of, the Program during the preceding year.(e)Official sealThe Administrator shall create an official seal to be recognized as the symbol of excellence in compliance with the Program, that—(1)may be used by shipping companies with eligible vessels for which a Quiet Seas and Clear Skies Excellence Award is awarded under this section;(2)includes the name of the shipping company; and(3)includes the year for which such Award was made.(f)LimitationsNothing in this section shall be construed to—(1)require participation in the Program; or(2)authorize any action that affects navigation safety.(g)Definition of eligible vesselIn this section, the term eligible vessel means a vessel greater than or equal to 65 feet in overall length.(h)Authorization of appropriationsTo carry out this section there is authorized to be appropriated to the Administrator to carry out this section $4,000,000 for each of fiscal years 2021 through 2025.XVStudies and Reports1501.Deep sea miningNot later than 90 days after the date of enactment of this Act, the Administrator shall seek to enter into an agreement with the National Academies to conduct a comprehensive assessment and approximate quantification of the greenhouse gas emissions associated with deep seabed mining, including emissions possible from the release of greenhouse gases sequestered in the seabed.1502.National Academies assessment of oceanic blue carbonNot later than 90 days after the date of the enactment of this Act, the Administrator shall seek to enter into an agreement with the National Academies to conduct a comprehensive assessment of oceanic blue carbon, including—(1)the impacts of marine species decline on carbon sequestration potential in ocean ecosystems, an estimate of the global carbon dioxide mitigation potential of protecting or recovering populations of fish and marine mammals, and the ecological considerations of such conservation strategies;(2)an analysis of the geologic stores of carbon in the deep seafloor environment, including current and potential natural long-term carbon storage, identification of gaps in scientific understanding regarding such geologic carbon storage; and(3)the potential impacts to oceanic blue carbon storage by human activities including energy development activities, deep sea mining, deep sea carbon capture technology, and other disturbances to the sea floor.1503.Ocean climate impacts and action report(a)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the National Oceanic and Atmospheric Administration, in coordination with all other relevant agencies, shall submit to Congress a report on the impacts of climate change on the ocean and on coastal ecosystems and the steps the United States is taking to minimize such impacts. Such report shall include consolidated data from all line offices in the National Oceanic and Atmospheric Administration, and from other relevant Federal agencies and sources.(b)ImpactsThe report required by subsection (a) shall include baseline information as well as trends, in a format that can be compared from year to year, on ocean and coastal impacts including—(1)changes and the rate of change of pH levels and acidity in the coastal and ocean waters of the United States;(2)average sea surface temperatures in the United States exclusive economic zone;(3)average sea floor temperatures in the United States exclusive economic zone;(4)average sea level rise;(5)number and duration of marine heat waves occurring in the United States exclusive economic zone;(6)number, duration, location, and the attributable cause of harmful algal blooms occurring in the coastal and ocean waters of the United States;(7)number, duration, size and location of hypoxic zones occurring in the coastal and ocean waters of the United States;(8)number and location of coral bleaching events in the United States exclusive economic zone;(9)estimates of coral cover loss in the United States exclusive economic zone;(10)number, location, and severity of hurricanes impacting the United States;(11)number, location, and duration of coastal flooding events; (12)changes in coastal land cover and other ecosystem changes as a result of inundation, erosion, storms, and sea level rise; and(13)changes in marine species abundance and distribution as a result of ocean warming, acidification, and other impacts of climate change.1504.Report on the ecological and economic effects of high seas fishing in the ocean areas beyond national jurisdiction (ABNJ)(a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator, in coordination with the Secretary of State, shall seek to enter into an agreement with the National Academies under which the National Academies shall—(1)study the challenges and opportunities associated with implementing a global moratorium on high seas commercial fishing;(2)evaluate the ecological, social, and economic effects of a global moratorium on high seas commercial fishing;(3)estimate the scope and volume of illegal, unregulated, and unreported (IUU) fishing occurring on the high seas fishing;(4)evaluate the percentage of United States seafood imports originating from High Seas fishing, from both legally reported and IUU fishing; and(5)evaluate the greenhouse gas emissions associated with the high seas fishing and high seas fishing fleets.(b)ElementsThe study and evaluation conducted pursuant to the agreement entered into under subsection (a) shall address—(1)the feasibility of implementing a global moratorium on high seas commercial fishing, including—(A)legal authorities that exist under the United Nations Convention on the Law of the Sea and other implementation instruments to implement a moratorium on high seas commercial fishing;(B)the nations and vessels likely to refuse or otherwise fail to comply with such a moratorium, including estimates of catch levels by those nations and vessels relative to overall international catch; and(C)available enforcement mechanisms and surveillance technology that could be used to enforce such a moratorium; and(2)the range of effects that would be expected to result from a moratorium on high seas commercial fishing, including—(A)identification of fish stocks that would be affected, changes in exploitation of those stocks, and net effect on the biomass of those stocks;(B)ecosystem effects on non-target species, including marketable and non-marketable bycatch, forage species, corals, other invertebrates, marine mammals, and sea turtles;(C)changes in global carbon emissions from reduced fishing vessel transits and from increased fish carbon capture and improved high seas ecosystem functioning;(D)amounts of subsidies that support high seas commercial fishing by the top 12 nations that currently conduct high seas fishing by volume;(E)effects on global fisheries revenues and profits overall and the effects on fisheries revenues and profits for developing nations;(F)effects on seafood availability for United States consumers;(G)effects on revenues and profits for domestic fishermen; and(H)effects on the scope and volume of IUU fishing occurring on the high seas.(c)Report(1)In generalThe agreement entered into under subsection (a) shall require the National Academies to submit to the Secretary of Commerce, not later than 2 years after entering into the agreement, a report that describes the results of the study and evaluation conducted pursuant to the agreement.(2)Public availabilityThe Secretary of commerce shall publish the report received under paragraph (1) on a public website.1505.National Academies assessment of public access to the coastsNot later than 90 days after the date of enactment of this Act, the Administrator shall seek to enter into an agreement with the National Academies to conduct a comprehensive assessment on public access to the Nation’s coasts, including the Great Lakes’ coasts. The assessment shall include—(1)an analysis of the existing quantity and quality of public access points to the coasts by state, including both recreational and commercial (working waterfront) access;(2)opportunities and barriers faced by low income communities, communities of color, Tribal communities, Indigenous communities, and rural communities for access to the coasts;(3)the likely impact of sea level rise and extreme weather on public access points to and access along the coasts; and(4)Federal mechanisms for preventing the loss of access, for mitigating such loss when it occurs, and for increasing the quantity, quality, and affordability of public access to the coasts for both recreational and commercial activities.1506.Study examining the impact of ocean acidification and other environmental stressors on estuarine environments(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall make appropriate arrangements with the National Academies under which the National Academies shall conduct a study that—(1)examines the existing science of ocean acidification in coastal environments;(2)examines the challenges to studying ocean acidification and the combined effect of ocean acidification and other environment stressors in coastal environments;(3)provides recommendations for improving future research with respect to ocean acidification in coastal environments; and(4)identifies pathways for applying science in management and mitigation decisions relating to ocean acidification in coastal environments.(b)Contents of studyThe study conducted under subsection (a) shall include—(1)the behavior of the carbonate system within coastal environments;(2)the interactions of the carbonate system with other biotic and abiotic characteristics of coastal ecosystems;(3)how environmental and anthropogenic changes or disturbances, such as nutrient runoff and water pollution, could affect abiotic and biotic processes within coastal ecosystems;(4)how coastal biotic and abiotic processes will be affected under predicted environmental changes;(5)the current state of data collection, interpretation, storage, and retrieval and observational infrastructure of abiotic and biotic parameters in coastal ecosystems;(6)the gaps that exist in understanding the socio-economic and health impacts of ocean acidification in coastal ecosystems;(7)future directions for scientific research; and(8)pathways for applying science in management and mitigation decisions.(c)ReportNot later than 24 months after the date of enactment of this Act, in entering into an arrangement under subsection (a), the Secretary shall request that the National Academies submit to Congress a report detailing the findings of the study.